Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 1 of 230

ATTACHMENT A
12/8/2020 Case 1:20-cv-03538-GLR DOGUMAG maaan - kal GPedld ZO Page 2 of 230

§ RagingBull Kayla Smith <kaylas@ragingbull.com>
}

Raging Bull Services
1 message

 

 

Kathy Gaston 9° 200% 2mm Acmactm ns Tue, Dec 8, 2020 at 4:59 PM
To: Kaylas@ragingbull.com

Good afternoon,

I've been with the Raging Bull family for 5+ years. | value my subscriptions to RagingBull Elite services as well as the
Board Room and Angel Investor programs. RagingBull takes a "teach a man to fish” approach to their services. In other
words, their goal is not only to provide members with information about markets and trade ideas, they teach members
strategies and give them tools to come up with their own trade ideas and trade plans. They encourage members

to develop their own trading style and risk tolerance so that members are making their own decisions and can trade with
or without the service. This approach also allows members to evaluate the ideas provided by the mentors so the
individual can make informed decisions as to whether a trade idea fits within their own personal trading style and risk
tolerance.

Members are frequently encouraged to watch the video lessons provided by each mentor, to paper trade before trading
with real money, to make their own trading decisions, and to trade their own plan. The mentors provide trade ideas and
rationale for the idea, then it is up to the member whether or not to execute on that idea. For new members, this can be
difficult because they understandably want to hurry up and make money. | can tell you from personal experience, that
each mentor (Jeff Bishop, Jason Bond, Kyle Dennis, Jeff Williams, Nathan Bear, etc) all are very clear about taking the
time to walk through the training to develop a good understanding trading fundamentals, strategies, risk versus reward,
and etc., before putting any of your own money on a trade. This approach provided me with the confidence (after about
two years of training, paper trading, and finally trading part-time with real money), to retire from my 30+ year career as a
Senior IT Analyst and become a full-time trader.

| would also like to point out that in my experience with RagingBull, all of the mentors are very transparent about

the trades they alert or trade ideas they share with their members. Each RagingBull mentor shares their personal trading
screens live on a regular basis. They own up to their wins and also their losses and provide insights into why they believe
a trade was either successful or why it may have failed.

RagingBull also provides live training and networking opportunities at conferences where the mentors make themselves
available to members, getting to know them on a personal level, and openly sharing their personal trading journeys for
the benefit of each member.

It is my hope that RagingBull can continue to provide their services to its members as the value received is quite
extraordinary. The training | have received thus far, and continue to get value from greatly contributes to my personal
success as a trader.

Thank you for your consideration.

-Kathy Gaston

https://mail.google.com/mail/u/47ik=76e8ceeeff&view= pt&search=all&permthid=thread-f%3A168554900729181657 1 &simpl=msg-f%3A168554900729... 1/1
DocuSign Envelope ID-S A shvAceuOs beck rRoshacuMent 28-2 Filed 12/10/20 Page 3 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on 11/07/20. We really appreciate your assistance. Could you please sign if your
customer review still reflects your experience with RagingBull?

“| could not be happier with this service. | can tell | am really learning from Jeff's teachings and
as a beginner trader | would suggest this service to anyone struggling to understand some of
the fundamentals to trading when first starting. | can honestly say | feel more confident pulling
the trigger and going into a trade and also selling a trade after what | have learned from reading
charts from this course.”

Aaron Pringle

NAME:

DATE: 12/8/2020
DocuSign Envelope ID- 6482-68040 3938-4 bARDBRaCUMeNnt 28-2 Filed 12/10/20 Page 4 of 230

Hello Alan,

As we discussed earlier, here is the confirmation form with the past feedback you left for

RagingBull on October 5th. We really appreciate your assistance. Could you please sign if your
customer review still reflects your experience with RagingBull?

"This service is all in on my success! Thank you for the daily education, couldn't ask for
anything more!"

DocuSigned by:

Alan Goodwin
NAME:

DATE: 12/8/2020
DocuSign Envelope IO-7AS82368 BOrLrc SBR BEoksdaBasdaacument 28-2 Filed 12/10/20 Page 5 of 230

Hello Al: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 11/7/18. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“Straight shooter with information, and not just hype. Explains his recommendations in easy to understand
concepts. Most importantly, he’s helping me get my own good results!”

DocuSigned by:

Al pitesca

B7502D80BC31486..,

NAME: AL PITOSCIA

DATE: 12/8/2020
DocuSign Envelope IG ARDZECNGMCPRSsBs al iaesdasacument 28-2 Filed 12/10/20 Page 6 of 230

Hey Alan,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 2, 2018. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

10 Stars to Jason

“40 stars to Jason. Great teacher and mentor. | have learned more in his trading service in one
month than in other services in two years. If you want to learn from the best, | recommend his
service over all others.”

2018-12-02 23:05

sate ARE

FARPSSSRUGIAG! 8A 8 Feet erase eeneeeeeeeseeraneeennenene

NAME: Alan Little

DATE: 12/8/2020
DocuSign Envelope IDEASBIbFAAEeMFORASE-ebdscobaecument 28-2 Filed 12/10/20 Page 7 of 230

Hello Mr. Little,

As we discussed earlier, here is the confirmation form with the past feedback you left for

RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“You guys are doing some fantastic training! | am sitting in the trading room with Jeff. | have
made some small trades in penny stocks, | have learned a ton of info in the chat room and
watching the scanner. Signed up for lifetime membership, so I'm in it for lifetime. Love the video
library and learning trading psychology! Have taken the Sniper Report with Kyle, made a huge
profit on AMRN me a couple of years back. | have been in other services, but Raging Bull is
tops in teaching you HOW to trade. Learning and burning, checking news to find trades on my
own. Thank you Raging Bull for all you do! | like it when Jeff brings out the Red Cup for a super
trading day! Thanks, Alan”

DocuSigned by:
signature: pdb eeesiscoseccosnesesecssnensesssessenesssas

9078824358064C6...

NAME: Alan Little

DATE: 12/8/2020
42/8/2020 Case 1:20-cv-03538-GLR DOG HI Rete D Fi 8d AL HFQ1 Page 8 of 230

§. RagingBull Kayla Smith <kaylas@ragingbull.com>
J

Daily Deposit Testimonial

1 message

Bishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 12:24 PM

Reply-To: Sishop Declaration-Attachment A (REDACTED).pdf
To: "Kaylas@ragingbull.com" <Kaylas@ragingbull.com>

| have been using Daily Deposit services for a month now. Even though | have been actively trading for 8 months now
and not new to trading options | never traded SPY before. | avoided trading spy due to the fact SPY shot term option
pricing moves so quick and | felt by the time | reacted it would be too late using regular tdameritade website. | had never
used TOS before but I realized in order for me to actually learn his skills | needed to start using TOS. | learned the basics
of TOS from Ben and | even imported Ben's TOS setups but | kept working on the setup as | learned more and even to
this day customizing to my own liking and made it even bigger. | quickly realized the importance of having a strong TOS
setup for better trades. That was just a start, with his training sessions in bullpen, and training videos in Daily Deposits |
learned how to trade and react fast by using his Active Trading Grid, | learned how to use Fib level, read the charts,
trends and market internal better but most importantly | gained confidence to be able to trade SPY with knowledge and
skills on my side. When Ben tells you he wants to teach you how to fish and not just feed you a fish, that is an absolute
100% true statement. He is very passionate about you actually learning the skills, His teaching style alone can testify
that. He is genuine in his approach and he is definitely among the best teachers at Raging Bull family. The way he
explain things in simplest term and with his mock examples in TOS setup makes it very easy to follow his thought process
and fully understand the idea / concept.

| look forward to watching his TOD videos and Pre-market videos. | do not start my trade day without watching his
morning pre market video. Every evening | watch some of his other videos in his other services.

When | first started his Daily Deposit, | started with just 1 contract a day and worked my way up to 20 but now that he is
live in The WorkShop room and can answer questions on the spot and basically walk you through live trades both before,
during and after the trade is completely done, | can easily see my self going up to 50 contracts in the next couple of
weeks and eventually to 100 contracts in a month. The learning from his actual live workshop is priceless and that is a
skill that | will have for the rest of my life. | spent a lot of time watching all of his training videos under "Video Lessons"
section and | strongly suggest you do the same. Start with 1 contract and work your way up. If you are serious about
actually learning and acquiring new skills then you MUST join his Daily Deposit service. If you just want to be spoon fed
then this might not be the right service for you.

There are many great traders out there in the world but not every great trader can be a great teacher however Ben is both
a GREAT teacher and an awesome trader.

Ben, Thank yo so much for sharing your knowledge and going above & beyond for your students. | can't wait to learn
more. :)

Ali

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685531673572502145&simpl=msg-f%3A168553167357...

1/1
DocuSign Envelope IG-4®BDebEAGRehadRhate Ghoktrdposament 28-2 Filed 12/10/20 Page 9 of 230

Hello Ali Sakali,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| am happy with Raging Bull's services that | thought | could make a profit by now because |
have seen some people really making an income from them. | did too.
| really wish their service continues.”

Signature:.....}.. A \ Sokoli scdssiliecsonevmanainieanireaineas

6BA24DS86FDF4F 1...

NAME: li Sakali

DATE: 12/8/2020
DocuSign Envelope 16? AGRE342- ArAN«od3 5A8-dedEFE1FEsUMeENt 28-2 Filed 12/10/20 Page 10 of 230

“Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 11/27/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?”

“Profited $120 off of the first alert. Jeff Bishop definitely knows what he's talking about. | would

recommend to anyone looking for extra side money or just learning to trade options. Thanks Jeff Bishop!”
DocuSigned by:

Qbralam Rivera

Si QM ature: rrr s22Ass 00M Ws ssseeessserneeeesnesenessenranarenersnes

NAME: Abraham Rivera

DATE: 12/8/2020
DocuSign Envelope (6: IGBabF 29a BCs CdsRsedaaauMent 28-2 Filed 12/10/20 Page 11 of 230

Hey Andrew,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 14, 2018. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

"No BS with Jason Bond. He's a straight shooter on his stock picks, and since he's putting his money where his mouth is I'm sold on the service.
Finally found the place ! belong. Real traders teaching other traders. It doesn't get any better than this."

DocuSigned by:

fudrw Daines

Signature:..\cssssgeecosngpegsststteeeseeetaesenessnnceneneennennse

NAME: Andrew Daines

DATE: 12/8/2020
DocuSign Envelope Ib @&iSeb2s. Brevabtersars Gu krastdagument 28-2 Filed 12/10/20 Page 12 of 230

Hello Mr. Milne,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi,

| just wanted place emphasis on how excellent the RagingBull ‘community’ is. Jason, Jeff and
Kyle have set up a world in RagingBull where they teach trading strategies that have proven to
work for them. They show their results. If any new traders have come up with a new strategy
that is providing them consistent profits and they wish to teach this, Jason, Jeff and Kyle have
provided the platform for them to teach this. And they have always expressed with clear,
unambiguous clarity that other traders results will vary. They are NOT to follow and they are to
MANAGE THEIR OWN TRADES. This has always been the case.

RagingBull also has the largest suite of Trading Educational I've ever seen. It is phenomenal.

This Lawsuit is a joke. | have joined multiple other trading communities which do falsely
advertise, but RagingBull is NOT one of them.

Thanks”

DocuSigned by:
signature:..<7oexihen en sustinsnenmsoseonnacananenren erat
57682114FAB24F7,

NAME: Andrew Milne

DATE: Andrew Milne
DocuSign Envelope Ih: BREDA AB-BOnCebsde deseeiment 28-2 Filed 12/10/20 Page 13 of 230

Here is the confirmation form with the past feedback you left for RagingBull on 09/25/2020. We
really appreciate your assistance. Could you please sign if your customer review still reflects
your experience with RagingBull?

“Im a skeptic generally about this business model, but the education is legitimate and terrificly
done. Then to add extra value, the picks were right far more than they were wrong. So it's kind
of like being taught how to fish then your teacher puts a couple big fish in your basket at the end
of the day too. Well wo abe of admission.”

as Bo S

Signature:.......cceseeeseees BOZQLAEBARDEADGareevecesarenereverenes

NAME: Andy Harris

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 42/19/20 Page 14 of 230

12/8/2020 aging co

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

 

Testimonial
1 message

 

To: Kaylas@ragingbull.com

Good morning,

i am using the services of Ragingbull since almost a year now, i have learnt a lot and got a lot of Benefits out of there
Service, so i am very grateful i found this service.

Thanks

Barbara Fackelmeier

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685541166042779662&simpl=msg-f%3A1 68554116604...

Barbara Fackelmeier Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 2:55 PM

14
12/8/2020 Case 1:20-cv-03538-GLR Dee Ao aa telBe Sel OLeO, Page 15 of 230

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

feedback on raging bull

1 message

Bish p Declarati n-Attachment A (REDACTED) pdf

er \ Tue, Dec 8, 2020 at 4:17 PM

Reply-To: ere PDecarat m-Attachment A (REDACTED) pdf

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

 

Dear Raging Bull,/Kayla

Hello, | am a fairly new subscriber to your services.. | am a 70+ year old part time investor. | started out with one or
two of the less expensive services andstrongly felt the value and education were well worth what | paid for them, and
helping me to become a better more informed trader,

Then as months rolled by | slowly added a few more (again of the less expensive services).. Finally a month or so ago
for the great education value, experienced traders sharing what they were doing as a model, and wealth of materials |
joined the Elite services for a year. While | felt this was a very significant financial commitment for me, over the past
few weeks since joining | have been extremely pleased with the tremendous content that is being provided and utilize

the website daily with great satisfaction.

| have always felt that the instructor/traders presenting the content provided both live and on video are honest, sincere
and ethical and that they provide a transparent , educational and valuable service to their subscribers.

i also feel that they consistently advise that they are not licensed brokers/advisers and their are risks in trading which
belong to each individual subscriber. This has always been clear.

| also belong to other companies who provide education and trading services and can state that I feel RagingBull
compares extremely favorably with any of them. They have my support in disputing any allegation of improper
representations because that has not been my experience at all.

Very sincerely,

Barbara Levinson

https://mail.google.com/mail/u/2?7ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685546333923841306&simpl=msg-f%3A168554633392.., 1/1
DocuSign Envelope 16 ASGr de Hea 3528-KobBuadaeument 28-2 Filed 12/10/20 Page 16 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on 11/07/20. We really appreciate your assistance. Could you please sign if your
customer review still reflects your experience with RagingBull?

“The lessons and archives are awesome. Ive done a bunch of other courses and the way the
program is laid out is fantastic. The premarket, during, and near close chat rooms with live
stream help a lot either from advice from others or the advice given by jeff and the mods. |
would highly recommend it. | only wish | had enough at the time to subscribe to platinum
because | will definitely keep this service if funds provide.”

Ab. & by:
signature: te Kifen ssesemnocnecteeeal eae

Ben Peterson

NAME:

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Docyment 28-4 Filed 12/10/20 Page 17 of 230

12/8/2020 agingBull.com aging

£. RagingBull Kayla Smith <kaylas@ragingbull.com>
}

Raging Bull is Legit
1 message

 

 

Ben Smith Bish p Deciarat n-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 10:25 AM
To: kaylas@ragingbull.com
Kayla,
| wanted to let you know that | saw the news of the FTC suit being filed against RB. I've only been with RB for a short time
but | can assure you that my experience has been wonderful. | started with a $97 investment and | learned so much about
the markets in a very short period of time. RB quickly earned my trust and | have spent more than $5k in the past 60 days

- it's worth every penny. I'm learning everything about stocks, options, and overall investing strategies. | have particularly
enjoyed working with Jason every single day.

Let me know if there is anything | can do to help!
Best,

Ben Smith
CEO

https://mail.google.com/mail/u/27ik=76e8ceeeff&view= pt&search=all&permthid=thread-f%3A16855241 98594723962&simpl=msg-f%3A168552419859... 1/1
Case 1:20-cv-03538-GLR Docyment 28-2, Filed 12/10/20 Page 18 of 230

12/8/2020 agingBull.co) ove

fe RagingBull Kayla Smith <kaylas@ragingbull.com>
J

Love the service
1 message

 

William Mauro ©" °°" Semen Tue, Dec 8, 2020 at 3:24 PM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

| joined my first RB service sometime around may or so was very impressed by the transparency of the communications
from all of the people. The education alone was well worth the price of admission. Liked it so much | took the elite offer
last month. | truly have not made all that much money but that is on me as you are NOT telling what to buy when to but
etc. rather you are saying the opposite teaching me to do it myself.

| do love the service and really enjoy being in the rooms learning from others. | have worked in the financial service
industry in IT for over 25 years and worked with traders | have learned more in the months | have been here with RB than
| ever did from the traders | worked with. Let me know if you need anything more form me seems just a lot of sour grapes
thinking, if you don’t make the effort you will attain nothing, nothing comes without effort spent.

Best Regards
Bill Mauro

Sent from Mail for Windows 10

https://mail.google.com/mail/u/27ik=76e8ceeceff&view=pt&search=all&permthid=thread-1%3A1 685542982369167 869&simpl=msg-f%3A 168554298236... 1/1
DocuSign Envelope IS ANGACST HEMET BRT eahoBEeFUMeENt 28-2 Filed 12/10/20 Page 19 of 230

Hello Mr. Pierce,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“ Jeff Williams is simply the best IMO!!i | have been with other services in Raging Bull but they
don't even start to compare with Jeff!! | have grown my account from 1K TO 27K in last 5
months. | did a life time and so happy ! did. | continue to learn every day from Jeff. He is

awesome!!!
Bill Pierce”

DocuSigned by:
| Bill Pir
Signature: aU EAS Gasedsdiaieituaiwerscevecseadiesuucsensacins

NAME: Bill Pierce

DATE: 12/8/2020
DocuSign Envelope 16: @29 CEPARBM-RPRRGE RArRedopYMeNt 28-2 Filed 12/10/20 Page 20 of 230

Hello Mr. Patel,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hello,
| been with RagingBull service since few month and very satisfied with education which they

proved they are best teacher who teach us and provide education guidance as well. | would
definitely recommend anyone who wants to learn how to trade this will be the best place to

learn.”
DocuSigned by:
| Biruw Patel
Sigmature? vceecsyneprscmcnnmerssttteteeteeteetenseeeneeeeeeneneneens

NAME: Biren Patel

DATE: 12/8/2020
DocuSign Envelope Ib BIGrdce MER ACRESERDABEGUMENt 28-2 Filed 12/10/20 Page 21 of 230

Hello Mr. Veasey,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

| joined RagingBull in April of this year. At the time | had followed other traders, but could not
adapt their styles to my trading. Since moving my focus to what Nate teaches (TPS!) my losses
have been recouped and | am up 20% on the year after being down 30%. | owe it all to Nate

and his teachings. Thanks brotha!”
DocuSigned by:

Signatures... EOS, casensssenenssnensncsenensensnenes
NAME: Brett Veasey

DATE: 12/8/2020
DocuSign Envelope 1h AS Bshwd G3xGwaa Sovs-Aodooedee@gument 28-2 Filed 12/10/20 Page 22 of 230

Hello Brian,

As you discussed earlier with my colleague Danny, here is the confirmation form with the past
feedback you left for RagingBull on 12/8/2020. We really appreciate your assistance. Could you
please sign if your customer review still reflects your experience with RagingBull?

“I've made really good, consistent income with Raging Bull and | have all of Jason Bond’s
products. They are all highly profitable and | love his style and communication. I've spent the
stay-at-home summer vacation using Jason’s courses to teach my teenage daughters stocks
and options. They have been trading real money and selecting one or two trades per week.
Already each of them is up over $5,500 which is more than any other kids their age make in
several weeks. | also have a client newsletter that goes out to over 750,000 subscribers and |
am pushing your programs.”

DocuSigned by:

Briaw Forles

Brian Forbes

NAME:

DATE: 12/8/2020
DocuSign Envelope 1b BSAab ee RRP EAs ehdteddagyment 28-2 Filed 12/10/20 Page 23 of 230

Hello Mr. Liberati,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| have been with Raging Bull for just over a year.
Every one of the traders have been totally transparent. They do not hide anything, they show
us all. Plus they are very careful to let all of us know that they are not financial advisors, but are

teaching us to trade.
| have never had a problem with the service at all. Also their customer service is wonderful.

Very helpful and explain things so it is easy to understand.

They constantly let us know not to follow all of their trades because every one is different and
has different risks.

| am 100% behind Raging Bull and have referred others to the service.

Brian Liberati.”

signatul Bhalla. niinsaaaisnsiisiountsien eueeonemenseonenn

C377 9B3568F 8423.

NAME: Brian Liberati

DATE: 12/8/2020
DocuSign Envelope 15: B88638- CAGY29 Reka shekS7oORUMeENt 28-2 Filed 12/10/20 Page 24 of 230

Hello: | am reaching out about a past review that you left, below is the testimonial verification
form with the testimonial you left for RagingBull dated 9/30/2020. We really appreciate your
feedback. Can you sign if your earlier testimonial still reflects your experience with RagingBullis
100% true?

“Made my first trade with Bulls eye today, UBER. | couldn't catch it Monday as it skyrocketed
but | placed my order and waited patiently as suggested. Tuesday | got a buy and very quickly
started to see profit. Wednesday | checked out of the trade with 63% profit, not bad for 24
hours. Took some of that profit and decided to sign up for the next years worth of service. Dr.
Bruce Lamond”

DocuSigned by:

Signature: \ricshssstoressescs ces ceeeeeeeeeeeeceseereseteseeeseres

NAME: Bruce Lamond

DATE: 12/8/2020
Case 1:20-cv- - _
12/8/2020 cv-08538 Be oe Fe anda Sone O ED seh Qe 25 of 230

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

1 message

Camilo Andres Pinto franco Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 11:29 AM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

| have been a part of the Raging Bull community for approximately 6 months and | am a current member
of the Elite subscription. All | can say is that joining to this service has been one of the BEST decisions |
have ever made in my life. The training tools that all the traders like Jeff, Jason, Kyle,Ben, Jeff and
Nathan provide are extremely helpful and | have learned a lot from them. All these traders are very laid
back, down to earth guys trying to help every single person they can to succeed. | am specially
impressed with Kyle and Jason.They have been my mentors for the past months and now | can proudly
say that | am on my way to achieve my financial freedom thank to them. As a personal opinion, | think
that as grown up and responsible people, NO ONE should've blame Raging Bull Trades when there are
losses on a trade, as they NEVER tell you what to do. All they do is to show you what they do with their
own money and they provide us with the necessary training tools in order to become responsibale and
succesful traders. . | am always learning from the great live and recorded sessions they have and look
forward to several more years of being a part of this awesome community. THANKS RAGING BULL
FAMIY FOR ALL | HAVE LEARNED FROM YOU!!!

Sincerely,

Camilo Pinto Franco
Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685528205370827891 &simpl=msg-f%3A168552820537,.. 1/4
DocuSign Envelope If: GSS: thoS AGN ORB AR GlakBoaRAGMeNt 28-2 Filed 12/10/20 Page 26 of 230

Hey Carl,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“The new Millionaire Roadmap program teaching the way | learn best and that is my actually trading with the
experts. Now | understand when to enter a trade, when to take my profits. and most importantly for me | have
learned when to exit when the trade is not working. | could always make money, but keeping it was a problem.

Thanks for all the help.”

DocuSigned by:
Cart Midvarl
Sigmature:.\c coparrcoscessses:-s+eseceeceeeseeneenecseeneseentense

NAME: Carl Michael

DATE: 12/8/2020
12/8/2020 Case 1:20-cv-03538-GLR Document 78-Arat Ud ae/30/70 Page 27 of 230

& Ra gi n gBull Kayla Smith <kaylas@ragingbull.com>
}

Excellent review

Carol MitchellBishop Declaration-Attachment A (REDACTED). pdf
To: kaylas@ragingoul.com

 

 

Tue, Dec 8, 2020 at 10:18 AM

| have been trading 4 years and purchased various programs and finally landed on Raging Bull. The volume of simple, to
the point teaching and in-depth explanation combinations have become invaluable to me. I’ve learned more in last 6
months from Jeff Williams and gained confidence in reading charts accurately to win more small profits consistently.
Every day | learn at least one more concept as well reminders of technical tools and such.

My 6 yr old granddaughter has taken an interest so | often have the chat room playing while she’s in my office doing her
artwork. (The language occasionally goes South, though.) It's absolutely amazing what she picks up and talks about
later in the day asking questions. So, Jeff's teachings are very effective. Thanks so very much!

Sent from my iPhone

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f%3A1 685523740035875943&simpl=msg-f%3A168552374003... 1/1
DocuSign Envelope ib 4B od ROOM BeAsisaekdes2 bIEUMENt 28-2 Filed 12/10/20 Page 28 of 230

Here is the confirmation form with the past feedback you left for RagingBull on 9/25/20. We
really appreciate your assistance. Could you please sign if your customer review still reflects
your experience with RagingBull?

“ Jason Bond is the Master when it comes to educating complete beginners into all things trading
stocks and options. Learning so much more relevant information and strategies from someone
who lives and breathes it, day in and day out and it has been an exhilarating ride! | have been
100% satisfied with the services | have signed up for!”

DocuSigned by:
Sigmatures.........ssccseereees (< FEIZAGUOSSGOUARR osecnseessesenevees

NAME:Charl ene

DATE: 12/8/2020
Case 1:20-cv- - ;
12/8/2020 Se 1:20-cv-03538 GLR. Pocume piers of IGG, bal Rosin: age 29 of 230

§ Ra gin gBull Kayla Smith <kaylas@ragingbull.com>
J

| rely on Raging Bull for educating me
1 message

 

Bishop Declaration-Attachment A (REDACTED) pdf : Tue Dec 8. 2020 at 3:29 PM

 

Charles Leathers <
To: kaylas@ragingbull.com

Dear Raging Bull,

| joined Raging Bull several years ago and have gained valuable knowledge in trading stocks, options and basic concepts
in how the stock market operates. This is the best training available to new traders and teaches individuals by watching
mentor.s explain their trades. | do not rely on RB for recommendations but | learn to make my own trades. | am
responsible for my own trades from the education that I learn on RB. This is the best education | have ever encountered
and would recommend this service to all my friends and fellow traders.

Sincerely,

Charles Leathers
Bishop Declaration-Attachment A (REDACTED) pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search= all&permthid=thread-f%3A 1685543320284759996&simpl=msg-f%3A1 68554332028... 1/1
DocuSign Envelope Its: Rade GaeyabbaestpcbehPacdoRgument 28-2 Filed 12/10/20 Page 30 of 230

Hello Charlie: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 2/21/20. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“Kyle is the best of the best. His research skills is most impressive. The training is worth every penny and

more. " DocuSigned by:
[at Flippo
Signature:.! GOCIESARCAZIADF.n. ose ccccccvecscescecccccscwcscscosiacsens

NAME: Charlie Flippo

DATE: 12/8/2020
DocuSign Envelope S:SaDrEeOeMseBs Slr Bec zuegEIMent 28-2 Filed 12/10/20 Page 31 of 230

Hello Charlie Flippo,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2020. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“Awesome service; best of the best. | highly recommend everyone give this a good look. If you
do you will be here for life.”

DocuSigned by:

Signature: Charlie Clipe :

NAME: Charlie Flippo

DATE: 12/8/2020
DocuSign Envelope Is BSGEFESMC GE SkeRatcEbmsshARUMeENt 28-2 Filed 12/10/20 Page 32 of 230

Hey Chris,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on November 22, 2018. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

A personal thanks to Jason Bond.

“This is an awesome service. Before | joined Jason Bond Picks | was losing money on just
about every trade | would get in. Jason has video lessons that are extremely helpful and full of
useful information that | believe are necessary to be a successful trader. | would like to take this
opportunity to publicly thank Jason Bond for all the hard work he puts into his studies and for
helping me to be a better smarter and successful trader.”

2018-11-22 1:30

DocuSigned by:
Sig vatures PETPE.. Jab sscnabsiemnnsenewnsemisnrsseoneananene

NAME: Chris Ewing

DATE: 12/8/2020
DocuSign Envelope IS- RBE2IDA BMS ABEsSveEFecRARUMENt 28-2 Filed 12/10/20 Page 33 of 230

Hello Chris,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 3rd. We really appreciate your assistance. Could you please sign if your
customer review still reflects your experience with RagingBull?

"| just want to send an email to let you all know how much | appreciate Raging Bull! It was
frustrating before trying to daytrade with only 3 daytrades allowed due to PDT, but JW
strategy really helped me out. It was my own fault for losing most of my winnings but before
that | did 3X my account with his help and with the Bullseye help! | hope when | make more

money | can join Total Alpha!"

DocuSigned by:
ge __
signori LEE Kiss tenonsuiaeesanakeeania

NAME: Christopher Lee

DATE: 12/8/2020
DocuSign Envelope I FAC atse Orbea GEse: HeRoedyggument 28-2 Filed 12/10/20 Page 34 of 230

Hello Mr. Jones,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Kayla,

Feel free to use this email regarding my experience with Raging Bull. Let me know if you need
any signed documentation or anything else from me.

| joined Raging Bull services around 2015/2016 and continue to subscribe to their services. In
the beginning, | had very little knowledge of the markets and how they worked. The knowledge
I've gained through their service has been nothing but exceptional. I've researched other
services and none provide the transparency and education like the team at Raging Bull. | have
never felt misled by any of the teachers. Each one of them shares their success and failures
and why particular set ups worked or didn't work. I've learned how to scan for stocks and
identify active market sectors which provided exceptional returns early this year during the
Covid 19 pandemic. Learning from the folks at Raging Bull has been priceless and I'm sure |
would've lost my entire account without being able to learn from them. My experience with the
team at Raging Bull has been nothing but positive and | continue to learn from them everyday.

Chris

DocuSigned by:

Signature: Chaistoplse. Soma ecatsatuannirvicdesiscwaineasom

FD3D01COA4B94EC...
Christopher Jones

NAME:

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 35 of 230
12/8/2020 RagingBull.com Mail - Testimonial

be Ragingeut Kayla Smith <kaylas@ragingbull.com>

Testimonial
1 message

 

 

Connie Uriarte Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 41: 05 AM

To: kaylas@ragingbull.com

As a couple new to stock trading, we have tried a few different subscription training services to date. Jason

Bond’s services and community have been hands down the best so far.

The live training and videos are very informative. We are so thrilled to have joined the live training
programs for 2021. We are excited and truly looking forward to increasing our

knowledge and understanding of the market with this awesome team.

Sincerely,

Ozzie & Connie Uriarte

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search= all&permthid=thread-f%3A 1685526723145 115879&simpl=msg-f%3A1 68552672314...

1/1
Case 1:20-cv-03538-GLR -
12/8/2020 G Docume eicen fal Tao! 20 Page 36 of 230

s Ra gin gBull Kayla Smith <kaylas@ragingbull.com>
J

(no subject)
1 message

 

cmularski Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 9:48 AM
To: kaylas@ragingbull.com

Great education, love to see more streaming. GREAT service!!

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685521 853569036771 &simpl=msg-f%3A168552185356... 1/4
DocuSign Envelope iS BRGAtRE Cab SMES aoebAQaUMent 28-2 Filed 12/10/20 Page 37 of 230

Hello Mr. Thomson,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“ Dear Raging Bull,

In April 2020 | had never traded before, | started at Raging Bull with Kyle Dennis and
today am a Lifetime Elite member. | can’t quantify how much | have learnt from Jeff
Bishop, Jason Bond, Dave Lukas and JC Parets but most of all Nate Bear. Learning to
trade is a marathon and there are no short cuts but having the Raging Bull traders tell
me what they are trading and why is as good as it gets.

Today | am profitable and as consistent as the market permits, this would not have been
possible without Raging Bull. As an example, yesterday using the skills | have learnt
from Raging Bull, specifically Nate Bear, | found a trade myself, took the trade and am
current up 487.5%, | would never have been able to find a potential trade let alone

make it and be this profitable without Raging Bull and Nate Bear.

| joined Raging Bull because | needed a second income stream so | could afford the
treatments my son needs. The benefit of the Raging Bulls service goes way beyond the
obvious, it can be life changing for the families of the people who want to learn, commit
the hours, are dedicated, manage their own risk and trade responsibly. My ten-year
retirement plan is only possible because of Raging Bull and will be greatly enhanced by
the things | will learn from Raging Bull over the coming years. It's the best investment |
have ever made, by far.

If | can be of any additional assistance validating the authenticity and value of the
Raging Bull services please let me know.

Craig Thomson’

DocuSigned by:
in Thomsow
Signatu vx A (isi, tla socnenanssccsvensncnsacesennsnssswosse

NAME: Craig Thomson

DATE: 12/8/2020
DocuSign Envelope 1S PAB abe GY Pa Sab Redd gUMENt 28-2 Filed 12/10/20 Page 38 of 230

Hello Mr. Cullen,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“This has been the most useful of all the sites | have either paid for or was free. Jeff educates
step by step and in the last year it's the first time | am earning small bites
In penny stocks. | recommend Jeff to everyone | talk to! Thanks Jeff

Dale E Cullen”

signature( A Aaabed as cuasseas soossvessecunencrescsenss

2BSC2BAG6CS5ED40C...
NAME:
AM Dale Cullen

DATE: 45/8/2020
DocuSign Envelope i: Boe vbas Casa G2B5 Shab ts 7eMesH Ment 28-2 Filed 12/10/20 Page 39 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 10/08/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“Great service. Great education you can get nowhere else”

NAME: Dan Jansen

DATE: 22/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 40 of 230
12/8/2020 RagingBull.com Mail - what RagingBull means to me

ie RagingBull Kayla Smith <kaylas@ragingbull.com>

what RagingBull means to me
1 message

 

 

 

 

 

Dans Bishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 10:30 AM
To: kaylas@ragingbull.com

| started using ragingbull services in 2019. At that time, | still had a job, so it was only on a part time basis. | used 2019 to
learn and teach myself how to become a better trader. Like any skill, it took a few months to learn my craft, but slowly and
steadily, | saw that | could become a profitable trader, and thanks to ragingbull, it became clear to me that trading was
something | could transition to full time.

2020 rolled around, and with my business going nowhere, | had enough confidence in myself to transition to full time
trading and take full advantage of ragingbull elite and all its services.

| can unequivocally say, it was the best career decision | have ever made. Thanks to ragingbull, and the help of its
mentors, especially Nathan Bear, | have been able to get out of debt and have over 1 mil in trading profits in 2020. The
services at ragingbull have forever changed my life in a positive way, and words cannot express my thanks and gratitude
for the time and teaching they provide. | certainly would not have the financial freedom | now have, without people like
Nathan Bear, Jason Bond, and Kyle Dennis mentoring me and showing me how they trade, which in turn, has helped me
grow tremendously as a trader.

Thank you ragingbull from the bottom of my heart.

Kindest Regards,
Dan Sobot

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-%3A 16855245096034097 1 O&simpl=msg-f%3A168552450960... 1/1
DocuSign Envelope i PAPA R SAE a ACUMent 28-2 Filed 12/10/20 Page 41 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 7/22/20. We really appreciate your assistance. Could you
please sign if this still reflects your experience with RagingBull?

“Been in Monday Movers for a short time. Very happy with service. The new system for text and emails in
the RagingBull app will be very beneficial Jason does a great job!”

DocuSigned by:
anicl Kiclerd son
Signature:.......-.--+-0- Daniel Fila a depasasimaceeaisk
NAME: Daniel Richardson

DATE: 12/8/2020
DocuSign Envelope 15 ACES PGT NA IS GLB AaQcUMent 28-2 Filed 12/10/20 Page 42 of 230

Hello Mr. Sathiyanathan,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi,

| signed up for RagingBull to learn how to trade the stock market. Since that time | have learned
many skills to make money in the stock market. The teachers are extremely transparent about
their own money trades, both the ups and downs. This level of teaching | have not seen
anywhere from any group of traders since | began researching where to get education in the
markets. | signed up for a number of different services from various individual groups this year
and none of them have delivered on the level of education the teachers at RagingBull provide. |
am still working on becoming a profitable trader, but | am confident that the teachers at
RagingBull will help me reach my goals.

Thank you,

Daniel Sathiyanathan”

DocuSigned by:

Signature: Dail Satliyanatluan.

cee e et th ace eeeeaseneeeteseeesadesssssannansecasenesaseseeeeaeeee

71A79523F83340E...

NAME: Daniel Sathiyanathan

DATE: 12/8/2020
DocuSign Envelope APS CRAMER BB GL cdeeaUMent 28-2 Filed 12/10/20 Page 43 of 230

Hello Daryl,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on February 3rd. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“Jason Bond Picks is very open and transparent. He is also one of the best teachers out there.”

DocuSigned by:

Signature:\..........++. I pinekivavectsstetshiseabnavepntsceveosvanuvennvence
062084 16D20H49B...

NAME: Daryl Sellek

DATE: 22/8/2020
DocuSign Envelope te ASHE OM PB RRR LF edwQEUMent 28-2 Filed 12/10/20 Page 44 of 230

Hello Mr. Van Os,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi Kayla,

| am just a 62 year old pensioner with a moderate income, living in the
Netherlands. Paying for RagingBull services is big money for me, but worth
every penny to me. | consider it an investment in my future. Let me explain
why.

| became a member of different services of RagingBull and because | am
so satisfied with the services and knowledge they provide, | recently paid
for a lifetime elite membership. As a pensioner with a moderate income, |
belief the investment | made in this service, was the best thing | could do
and worth every dollar | paid. | know that with the knowledge | get, 1 will
have a chance to succeed in trading the stock market and to provide me
some additional income in my future.

RagingBull is for me the place where | educate myself every day. What |
like is that they have so many different trader/teachers with each a different
approach to trading. It does not matter if you are a beginning or
experienced trader. There is so much | learn every day in option trading
and stock trading, short term or longer term.

Transparency for me is a great thing. | am in the different chatrooms every
day, observing and learning. It is great to see and hear the teachers like
Nathan Bear, Kyle Dennis, Kenny, Ben, Jason, Jeff and many more, in real
time and hear their thought process and to see live, their portfolio, the
trades they do, the wins and the losses they have and explain why they
make their trades. That is what will make me better trader.

| have been a member in other chatrooms but did not find there the quality
teaching | found in Raging Bull.
DocuSign Envelope 15 BSS pees Pas G eRe GR hee gument 28-2 Filed 12/10/20 Page 45 of 230

The education is priceless. | hope to learn from Raging Bull many more
years, as it will make my future a better place.

Greetings and good luck from the Netherlands,

Dave van Os

Bish p Declarati m-Attachment A(R

Bishop Decl \ (REDACTED).pdf

DocuSigned by:

Signature:. Daus..\Vaw..2s siieiuapuaepaspacicensbesaaacpsespixe

429ED460288149F ....

NAME: Dave Van Os

DATE: 12/8/2020
DocuSign Envelope Robe VO 3238 Re degeument 28-2 Filed 12/10/20 Page 46 of 230

Hello Mr. and Mrs. Faggart,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“To whom it may concern,

Upon reviewing media reports of the filing, we are responding to the filing against Raging Bull,
LLC by the FTC. We will attest to our statements below, if need be.

We first subscribed to Jason Bond Picks on November 13, 2013, by our choice. We were
traders before joining. We are Elite traders. Life is survived Solely by the choices we make.
Through our years of life's long journey, personally and professionally we have found that this
service, in the webinars and written documents, has always conducted itself lawfully,
professionally and in good faith. (We have attorneys, as well.) In all these years and many
hours on line and in telecommunication, we have NEVER witnessed any promises verbally or
written that said,:

You will make money, you will get rich, we will make you rich, help you get rich and we could go
on and on about wishes.

Never witnessed IF You;

1, Buy this service, any of our sevices, all of our services you will get rich.
2. Trade what | am trading, trade like I'm trading, or any such enticement.
3. Or Any form of "enticing", you should do this or that.

Sir's and/or Madam's, we feel that the plaintiffs entered these contracts and have filed this suit
frivously, under the same expectations of greed as are in the movie that is referenced therein.
The pot of gold is in their eyes and not Raging Bulls offers or contract. They wished, for Raging
Bull to be their savior, but that's NOT what is offered. Education, a WHOLE LOT of personal
commitment to study and Learn, continuously is what is offered.

Perhaps these individuals have or have not participated in other trading training companies,
there have been and still are a lot of them. If they want to pay for Junk Information, we can
point them to several.

If these individuals have lost money, | feel as, adults, parents, grandparents, retired
telecommunication and law enforcement, etc.,

we must point out, they CHOSE to or not to buy, they Chose to push the send button, the trade
button, the close button, the education buttons, etc. The one gentleman undoubtably has some
Experience, what he was doing was working, why did he seek out RB, he seems to have just
wanted instant riches, that's not the way trading, investments work.
DocuSign Erueiope II ase 1.20. CV 038988 Gli dagument 28-2 Filed 12/10/20 Page 47 of 230

We wonder how many years have these people studied and used VIRTUAL TRADING
Platforms, to learn and avoid loss, that is suggested by Raging Bull as well as the platform's
themselves. We certainly still use them to TEST trades.

Only God knows what is going to happen, we are amazed that this filing is before you today, we
have NEVER witnessed anyone with Raging Bull say, TRADE THIS

(stock, option,spread, butterfly,iron condor, etc.) or SHORT that. We have actually witnessed
them give warnings of high risk, be careful if "you chose this”.

We did witness in a webinar the other week, comments that would border on or even
accomplish a slander charge by the open accusations claiming fraud, theft in the open chat.
The moderator could have blocked that, but didn't.

Real traders KNOW, real adults know, we make our choices, we are responsible for what
happens because of OUR actions. We've lost, our fault, in to late, early or out.

Timimg...life’s success depends on each person's knowledge and choices.

It takes 12 years to get a high school diploma, that doesn't mean you get a job the day after
graduation, you have to do OJT. Nine (9) mos of pregnancy doesn't teach you how to be a
mother, you play with ‘virtual babies' babydolls before.

We thank you for your time to read our facts and opinions regarding Raging Bull, LLC.

Sincerely,

David Faggart
Gwen Faggart

DocuSigned by:

(Cesc
Signature:..4.... AIMRDMELRDSERRTI arte eno erence neneenneneennneneennenen

NAME: David & Gwen Farrgart

    
 

DATE: 12/8/2020
DocuSign Envelope ASR him Qty 02528; SbRokagunent 28-2 Filed 12/10/20 Page 48 of 230

Hello David Carlson,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Kayla, | joined the Raging Bull family (Trading with Kyle) on or about July 16, 2020. Due to the
success | had | ended up adding the Rooster and the Jason Bond Picks program shortly
thereafter.

Because of the video and live teaching that | had access to | was able to profit from a number of
positions | added to my portfolio. Because of the success | had with implementing your (Jason
Bond, Kyle) teaching into my trading | opted to upgrade to an Elite Lifetime member.

Since joining the Raging Bull Family | have (as of 12/08/2020) recouped every penny | paid to
Raging Bull plus an additional $18,000.00 in one of my accounts. And the icing on the cake is
that | have access to continuous training from all of the Raging Bull mentors for only $1.00 per
year going forward.

in my opinion there is no better deal on the market today! | just wish | would have found you
guy's sooner.

Thank you so much for all of your support.

Sincerely,
David Carlson “

DocuSigned by:

Dawid Carlson

Signature:... momhmmsaggtiniasessa 3asashronameostunaniiesvcuststond

i 1
NAME: David Carlson

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Do - i
12/8/2020 RagingBull.com | Nak k Saainere Le OO ing Be 49 of 230

&. RagingBull Kayla Smith <kaylas@ragingbull.com>

A beginner's experience with Raging Bull
1 message

Tue, Dec 8, 2020 at 3:57 PM

Bishop Declaration-Attachment A (REDACTED).pdf
To: kaylas@ragingbull.com

To whom it may concern:

| joined Raging Bull as a new member about two weeks ago. To date, | have
invested about $10K in their services. One of the key reasons that | joined Raging
Bull was the team’s approach to stock/options trading. They were transparent about
risks/losses as well as the need to educate yourself before investing your own
money. In fact, they recommend paper trading to first gain experience and
confidence before you put your own money at risk. They offer a wealth of

pre-recorded training videos, chat rooms, and live interactive trading sessions to
their members. Like many trading services available today, each person/member is
responsible for their own destiny.

Below is my contact information should you have any questions.

Sincerely,

David M. Kyle

Bishop Declaration-Attachment A (REDACTED).pdf

Bishop Declaration-Attachment A (REDACTED) pdf

Cell

https://mail.google.com/mail/u/2?ik=76e8ceeetf&view=pt&search=all&permthid=thread-1%3A 16855450906604691 32&simpl-msg-f%3A 168554509068... 1/1
DocuSign Envelope SASS see AQE sete Akordpescument 28-2 Filed 12/10/20 Page 50 of 230

Hey David,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on November 28, 2018. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

Great Service

“Great service. Paid for this introductory offer the first day. Easy to understand. No BS”

2018-11-28 13:21

DocuSigned by:

. OA
Signature: \ncorpmmeooarsanseesessecescenseenssneensnseceessenensenes

NAME: David Lhotka

DATE: 12/8/2020
DocuSign Envelope I ASBed PARP Reese LR akoeeument 28-2 Filed 12/10/20 Page 51 of 230

Here is the confirmation form with the past feedback you left for RagingBull on 2/5/2020. We
really appreciate your assistance. Could you please sign if your customer review still reflects
your experience with RagingBull?

David McPeters Yesterday 02:28 pm
Jeff,

| just wanted to right you an email to thank you. | signed up for your Total Alpha free class last week and then joined. !
watched all your videos and read your option trading in 30 days.. Let me just get to the meat of the email. | have two
accounts one with etrade and had 400 dollars in it Sunday night and one with tastyworks with 30 dollars in it. So | did
not have enough money in either account to do spreads just calls or puts, So after studying charts Sunday night |
decided to by 2 calls iin each account because of the money pattern on the Tesla stock. | want you to know that my
$400 ------ > $6998 Tuesday , $30----- > $2500 Tuesday. So | took the 2500 and bought a put on Tesla Wednesday.
Now my $2500----- > $5250. Thanks for the knowledge because knowledge is power. Net $12,248.00 in 2 days

David McPeters

DocuSigned by:

Doni Mipeturs

SiQnatures.....esceceeeneenensSeP ZATION scnranerensenersneens

NAME: David McPeters

DATE:

12/8/2020
DocuSign Envelope |

Case 1: 20-Cv 03239 Plsdrggument 28-2 Filed 12/10/20 Page 52 of 230

Hello Mr. Mitchell,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Good Afternoon Kaylas,

| have been a member of Raging Bull for approx. 20 months now, adding several programs
along the way. Today, | am an Elite Lifetime Member, and thought | would express my thoughts
about my experiences thus far. | commonly use bullet point fashion, and will here:

In late 2017 | retired, and needed a change from my professional career as a Chief
Financial Officer of a large property manager.

| loved trading my IRA for years, and figured that | would create my new career
managing my own investment funds.

| joined Raging Bull in May 2019 to grow my skills as a retail stock trader of my personal
funds. | desired to join an organization that provides a well-rounded education and one
with a chat room, that included both educators and other retail traders like myself so that
ideas and learning could be shared. Transparency was very important to me.

Since | have joined Raging Bull , | have viewed education material, sat through
webinars, and watched live Raging Bull Educators/ Personal account Traders, trading
their personal funds every day with complete personal brokerage account transparency.
| have improved my trading skills and within several months in 2020 my equity trades of
large cap had earned approx. $75,000 and small cap equity intraday trades earned a
loss of approx. $34,000. The loss was mostly from me chasing a few stocks that | was
possessed with and | should have controlled my mental game. One stock alone accrued
approx. $25,000 of the approx. $34,000 loss. | learned much from that mistake of
chasing a downtrend.

My experience with Raging Bull has been so instrumental for me, because of the variety
and styles of Raging Bull Educators/personal account traders to learn from. Some
Raging Bull Educators trade stocks while others trade options. The same goes for all of
the Raging Bull Members/retail traders in the chat rooms. Raging Bull Educators enjoy
showing you how “they interpret the market pricing activity”, so that you can learn and
process candlestick charts, many with stock indicators, to make your very own trades.
Raging Bull Member/retail traders have their own style of trading and expresses such in
the chatrooms, which makes for a great sample to learn from.

Never, have | experienced a Raging Bull Educator advising me nor any other Raging
Bull Member what specific stock or option to trade.

Never, have | experienced a Raging Bull Educator advising me nor any other Raging
Bull Member what specific stock or option price to buy or sell at.

Never, have | experienced a Raging Bull Educator advising me or telling me that | can
experience the exact same earned profits that they individually have earned.
DocuSign Envelope Asmar RG QepseaeabesWacument 28-2 Filed 12/10/20 Page 53 of 230

During my experience with the Raging Bull Educators, | often hear them say the stock
market is completely unpredictable and that you should paper trade before using your
personal funds with “Live” trading.

During my experience with Raging Bull Educators, they have demonstrated an amazing
level of patience with the Raging Bull Members/retail traders. During chat in the Raging
Bull chatrooms, is easy to see that Raging Bull Members all have different levels of
trading skills that are brought and shared with each other to learn from.

One of the biggest selling points for me was that the Raging Bull Educators were
completely transparent about their personal chosen stock and option trades, those
specific trade losses as well as gains. The Raging Bull Educators let you see each of
their own individual brokerage accounts “Live” every day. There is no fake facade, with
Raging Bull. These Raging Bull Educators are legit and transparent.

No other trading organization that | have had experience with, trades their personal
brokerage accounts nor do they ever let you as a member or viewer see their personal
account with “Live” trades.

Every Raging Bull educator and Member trader that | have experienced were honest and
admit to their earned losses and earned profits, in the chatrooms.

Well, | suppose that | am methodic and tend to ramble. Ha Ha However, | fully look forward to
many years with these friendly and honest men and women at Raging Bull. They are the Best!
Keep up the Great Work!

Thank you, for everything that you do.

David J Mitchell

Bishop Declaration-Attachment A (REDACTED).pdf

David, Mitelell

01F8C2055E454E8..,

SigMature!...cscscseeseecnsecsssennsnncscnrseesenneeneranensnasansennnes

NAME:

DATE:

David Mitchel]

12/8/2020
DocuSign Envelope i Bese Res ReR Ghee eAguMent 28-2 Filed 12/10/20 Page 54 of 230

Hello David Mitchell,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

"Since | joined Millionaire Roadmap 05/30/19, | have learned more about trading than | had the
previous 6 months with another organization. Jason, Kyle, Nate, and Jeff have provided the
best education and guidance. They are both patient with learners and respectful of each's
investing capacity. This has been a great experience, and | am so excited bout the next 12
months of my trading using my Trading Plan with the entire RagingBull group of Traders!"

"Yes, | confirm the below expression highlighted in yellow is my personal review of Raging Bull.

| am completely happy to belong to such an educational driven organization."
DocuSigned by:

01 F8C2055E454EB..

NAME: David Mitchel]

DATE: 12/8/2020
DocuSign Envelope iS BSE iA Qs VORP BsESLR soldeGument 28-2 Filed 12/10/20 Page 55 of 230

Hello David Naiman,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| just recently joined ELITE LIFETIME. All! have to say is | don't expect the trades to all work
out. What | do expect is to learn from the trades and get education on the side as well and
Raging bull especially Jason Bond does that. Win lose or draw he usually is going over the
trades and explaining it all. In his new roadmap service he points to everyone to watch his
masterclass. If anyone goes through that and | am only a couple vids in. Yes he talks about big
wins he also talks about crazy losses and why that can happen to a trader and how we can try
to get our head right. He is transparent and as long as | can keep Raging Bull Elite Lifetime for
forever | will be as happy as can be. This is an investment in my education that | could not get
from School.

David Naiman.”

DocuSigned by:
Dawid Naiman.
SiQGMatures ...dervdc216sa54DIasO enesenerenenerennesnanenansnenevenes

NAME: David Naiman

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 56 of 230
12/8/2020 RagingBull.com Mail - | support Raging Bull

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

| support Raging Bull

Dawn Duerre Dee ASS A (REDACTED). pdf Tue, Dec 8, 2020 at 10:19 AM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Hello Kayla,
| am not sure what the law suit is all about, but | am writing to support Raging Bull.

| first joined Jason Bond Picks in March/April of 2020. | had been trading for years, but wanted to take my trading to the
next level. | have learned so much from Jason and have really appreciated all of his training videos. They are so helpful
and educational. As the year has progressed | have signed up for Jason Bond All Access, as well as services through
Kyle and Jeff. | am loving the live training all day with Jason’s Millionaire Roadmap. It is so helpful to my learning to see
what a professional trader does and so helpful to get immediate responses to my questions.

| have learned so much and really appreciate the enthusiasm Jason has for trading. | am not at the profit level that | would
like to be, but | feel that takes time. | too often jump in or out too quickly so don’t make as much or lose. But that is my
fault and that is a learning experience. My accounts have grown and | am feeling more secure in my assets for
retirement, which is only a few short years away.

| check Jason, Kyle, and Jeff's emails first thing every morning to get their watchlists and ideas. | just wish | felt confident
enough to retire now and just trade full time and | know | couldn't feel like that if | didn’t have Jason and crew’s services.

Thank you.

~Dawn Duerre
Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f3A 1 685523820945048536&simpl=msg-f%3A168552382094.... 1/1
DocuSign Envelope SAO Cvse eee BbltorRagument 28-2 Filed 12/10/20 Page 57 of 230

Hello: Below is the testimonial verification form with the testimonial you left for RagingBull dated
5/27/2020. We really appreciate your feedback. Can you sign if your earlier testimonial still
reflects your experience with RagingBullis 100% true?

“Thanks, Kyle! You are the real deal. Nice action in these trades. +29% overnight hold with $LK. $UAL
+15% day trade. $CSCO calls in at .19, out @ .24 weekend hold off the scanner! Great updates and nice
educational lessons. Starting to lose track of all the winners and I just started! Have lots of fun, thanks
again. Dennis W. Washington 5-27-2020"

DocuSigned by:
. Dununis Wong
sinatra. Suse Vl A cacisaaiervesumanemmaanennenenes

Dennis Wong

NAME:

DATE: 12/8/2020
Docusign Envelope Case 120. Cv 03538 Los Qgument 28-2 Filed 12/10/20 Page 58 of 230

Attention Ragingbull,

| have been with Ragingbull since 2018 because of their excellent educational services,
My wife is proud that her husband is a member of this great and wonderful family
helping people to be independent and reach their financial goals.

| took the noble decision to be a lifetime member of this great family because of it's
benefits.

Looking forward to Ragingbull Continuous educational services.

Dee ctegert ty

Destiny (ied
DocuSign Envelope FSS ees OSE RE AER obencument 28-2 Filed 12/10/20 Page 59 of 230

Hello Donald Carruth,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8, 2020. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

"Jason Bond and Kyle Dennis not only provide you with their stock picks, but they break down
their reasoning for choosing them. In a VERY easy to understand way! Jason was a school
teacher prior to this, so its very apparent how he can take those skills and apply them to
teaching trading. Describe Jason Bond in one word: Humble, smart, and full of energy! | know,
that's more than one word but it really is hard to describe the guy in one lol. Kyle is a bit more
laid back, but so knowledgeable and also relates his experience and chart technical in way that
makes it so easy to digest. Since subscribing to Kyle and Jason’s services, my account has
skyrocketed over 15K! IN ONE MONTH!!!!! The best part about their services are they make you
self-sufficient and you eventually begin finding stocks before they even mention them on their
radar. When they do, it validates EVERYTHING they have been teaching!!!! And gives you
confidence!!!!! DISCLAIMER***You do have to put time in to educate yourself and do your own
due diligence, learning about how the market moves and synthesizing all the information
(catalysts, charts, etc.)

1 200% RECOMMEND GETTING HIS SERVICES...200% because that was one of my last

returns!!! :)"

DocuSigned by:
Signature:.....shee sagvaaneoensgtygytieeesneeseeeeeetennenawnnenen
NAME: Donald Carruth

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 60 of 230
12/8/2020 RagingBull.com Mail - J Bond

 

® Kayla Smith <kaylas@ragingbull.com>
he RagingBull

J Bond :

1 message

 

Bishop Declaration-Attachment A (REDACTED). pdf

DONALD SNOW - Tue, Dec 8, 2020 at 10:43 AM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

| want to support Jason Bond and his program. His classes and instructions have been most
helpful in helping me grow as a trader. He has been straightforward in his videos about his online
trading. | find him to be very realistic in his videos although sometimes he does get a little
overenthusiastic. | like his overall style and approach because he is candid about his ups and
downs in stocks and his personal life.

| am happy with Raging Bull overall. The last changes(phone app, addition of trading rooms) to the

programs have really helped with trading and education. The times that | have had to contact
support my emails/calls were handled promptly and efficiently. | have no complaints about any of

the services | subscribe to at Raging Bull. | understand that their trading info is no substitute for my
personal judgement. | think the training and education will stick with me into the future and help me

sharpen my understanding of the markets and help me improve my judgmental skills on trading.
Don Snow

https://mail.google.com/mail/u/27ik=76e8ceeef&view= pt&search=all&permthid =thread-f%3A16855253386061 830968&simpl=msg-f%3A1 68552533860...

1
DocuSign Envelope aS ase 120. eV 0383 F GER oolgpgument 28-2 Filed 12/10/20 Page 61 of 230

Hey Dylan,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 10, 2018. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

Gaining confidence and finally enjoying trading

| have been trying to develop positive trading habits previous to this service and with an account that saw
less green than a dessert, | needed something more. Luckily, | found JB Picks and Millionaire Road Map
and couldn't get enough. Being a member for less than 2 months now, it has transformed my trading in
ways | could never do on my own. Not only is there a huge library of how to videos and lessons but being
able to speak with a team of millionaire traders live is what makes this service makes me INSPIRED to do

better. Can't wait for my next day of trading!

2018-12-10
Dylan Rooney
DocuSigned by:
law
Signature:. Dla. Koowy as enasenseonvensccsoconenoneenenve’

NAME: Dylan Rooney

DATE: 12/8/2020
DocuSign Envelope iS ase 1520 Cv 03958: OLR deRgument 28-2 Filed 12/10/20 Page 62 of 230

Hey Ed:

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on November 24, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

"Since joining Jeff William's Penny Pro last month, | have made significant profits on a daily basis. |
started with 16K portfolio just 3 weeks ago, my portfolio has grown to 25K as of yesterday. | like the fact
that Jeff gives updates twice a day and the watch list is the best for me because it actually cuts the work |
could have done without it by 75%. | also really like the chat room whenever I'm able to join. if you are
working from home as | do now because of COVID, Jeffs Penny Pro program is the best source for stock
trading. Thanks Jeff for making it easy for me."

th tga

Signature: \..-ceregagnuanecangorseereerseeeceeeeeeenetatanennnsnneananns

NAME: Ed Akpai ta

DATE: 12/8/2020
DocuSign Envelope CASS dS OEY OFRRRGbdcdpcument 28-2 Filed 12/10/20 Page 63 of 230

Hello Mr. Tracey,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“To whom it may concern,

| joined Raging Bull services for the first time back in 2017. | had recently graduated college with
a 4 year degree and served 7 years in the Marine Corps. | knew that | wanted to get into the
field of stock trading but was not sure how to go about it. A friend of mine introduced me to
Jason Bond and through his educational videos | was a able to start to learn the ins and outs of
trading. | was then introduced to Kyle Dennis, and he quickly became someone that | followed
very closely. He taught me so much valuable information that would have other wise taken
years to learn. Jason and Kyle have provided me with a service that | have gladly spent over
$15,000 for. | have zero regrets joining their services and paying the fees. It was my decision
alone to join and my decision alone to trade my hard earned money in the stock market. Since
joining | have made over $650,000 using the priceless information and education that Raging
Bull provides. Nate Bear, Kyle Dennis, Jason Bond, and others alike, all have provided me with
a fantastic life changing experience. | challenge any argument that suggests that Raging Bull or
its affiliates are a fraud and that generating an income from trading is not possible.

| will be happy to continue to show my support for Raging Bull through this legal process if it is
asked of me.

Sincerely,

Eliot Tracey
Bishop Declaration-Attachment A (REDACTED).pdf

Clit Troy

Signature:: VeiDAAGEATONOD ap ese ntacvenseeciecssensssanscassecnessess

Eliot Tracey
NAME:

DATE: 12/8/2020
DocuSign Envelope of ase 1:20-Cv, 03938 CbLRoedaggument 28-2 Filed 12/10/20 Page 64 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on 11/07/20. We really appreciate your assistance. Could you please sign if your
customer review still reflects your experience with RagingBull?

“I discovered Jeff William's Penny Pro service a year ago, then it was called Profit Prism, same
service, new name. Excellent teacher, he doesnt just walk you through a trade, he teaches you
how to find good set ups and trade your own trades. He provides a wealth of video lessons that
you can study at your own pace, he does live lessons, and reviews winning trades and losing
trades. He is an excellent mentor for new traders and seasoned traders.and his live trading
room with his crew of moderators is the bomb!”

DocuSigned by:
Signature:.........0 eZ apneassepnvasnsauvansssveses

NAME: Elouise Harris

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 65 of 230

 

 

12/8/2020 RagingBull.com Mail - nNte Bear
° Kayla Smith <kaylas@ragingbull.com>
Ge ragingbul y vles@raging
J
nNte Bear
1 message
Elvee Maddoo Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 41:30 AM

To: kaylas@ragingbull.com
Very happy with Raging bull, no other services offer this

i have been around and buying all subscriptions and Raging Bull is the #1
Very happy with Nate Bear, Jason Bond, Kenny Glick and they help me a lot with learning and good trading

Truly

Elvira Valle Maddoo

Bish p Declarati n-Attachm Sith p Dechyxp) par

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 6855282851 94703096&simpl=msg-f%3A168552828519... 1/4
DocuSign Envelope CoS iO Oooo ee Rooke gcument 28-2 Filed 12/10/20 Page 66 of 230

Hey Enrique,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8, 2018. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

Being new to stocks, | was very sceptical when | first joined Jason Bond Picks but | have since come to
regard his service as one of, if not the best places to leam how to trade stocks. The thing that | enjoy the
most about his service is Jason himself. He has a very outgoing and enthusiastic personality, his passion
and love for teaching is genuine and very motivating, and on top of that his system is simple and it just
works. | would highly recommend Jason Bond Picks to anyone.

2018-12-08 22:34
Enrique Gamboa

DocuSigned by:
Sig vetwre <cacniddaussseecsessasssvaseGurencieees

NAME: Enrique Gamboa

DATE: 12/8/2020
DocuSign Envelope ee be Oa RE EGR PBF ument 28-2 Filed 12/10/20 Page 67 of 230

Hello Eric,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on November 6, 2020. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

First, despite the detail in this review, | have no affiliation with the Raging Bull group.** Like
many traders at Raging Bull | was a complete newbie and started my training in July 2020. My
goal is to become a full-time trader over the next couple of years and | searched ALL over the
internet for information and for instructors who would be a good match for me. The Raging Bull
gang kept popping up on many different channels and so finally | sat in on one of their webinars.
| was sold. But not for the reasons you might think. Yes, they of course throw out their big wins,
and streaks and "selling points" to attract you because if they told you “I just lost $100k
yesterday”, it might not sit so well if you were to take it out of context. Here, is what | believe is
THE MOST IMPORTANT THING ABOUT THE RAGING BULL TEAM: Nathan, Jason and all of
the full time trading instructors at Raging Bull are REAL PEOPLE, with REAL FAMILIES, with
real ups and downs in the market and they make REAL MISTAKES for you to learn from. You
do not see them sending instructional videos from on top of their yachts, in front of their Ferraris,
or from the Penthouse office suite in Manhattan. They instruct live from their living rooms.
Sometimes life for them, like all of us takes over and they are unable to be there on the
scheduled time but they are quick to keep us informed and always make up the class. Why is
this "reality" so important. Because you know at the end of the day, the Raging Bull gang are
JUST LIKE US. They have had successes and failures just like us. And | can tell you, at least
from my point of view, | would much rather learn from a group digging it out every day in the
trenches sharing their successes and failures vs. someone preaching "overnight millions". This
is an exemplary trading group with a proven track record who really enjoy sharing their
knowledge. In addition on the couple of times | have needed customer service, they have been
fantastic. | had an issue that was actually my fault, but LaShaun from the customer service team
made a truly all world save and helped me out of the jam. If you are a new investor looking to
really "learn" this is your spot. Each instructor has their own style and attentions in the market so
take your time to see their introductory free webinars and find the one, two, or three! instructors
that will fit your investment style best. | can promise you if you put in the time to learn the
material they provide, your money will be WELL INVESTED! Thank you to the Raging Bull gang
and to their customer service team, | plan on being a member for a long time to come.

(ai by:

, .| Gicl

Signature:..t.... eI apMunngegapyeeseeeeesneneesenesanenenenennanennene®
NAME: Eric Lk

DATE: 12/8/2020
DocuSign Envelope aw BSS oai 20, CV 03939: CER oaagyment 28-2 Filed 12/10/20 Page 68 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 06/21/2018. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“| can say enough good things about this service! | think it's amazing that Kyle dedicates the time and
effort to be there consistently and create great educational videos that | can review! I'm learning everyday
and I'm extremely excited about what my future in trading holds as | develop my own unique strategies
based on what I’m learning in the Nucleus. Thanks again Kyle, | really appreciate what you’re doing for
me!!!” _

‘DocuSigned
Z bes
Signature:....cscseneree (Zn sssdsussscsseiecsbore

NAME: Erick Wilson

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 69 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Support/Praise

§ Ra gin gBull Kayla Smith <kaylas@ragingbull.com>

Raging Bull Support/Praise

1 message

 

 

Errick Robles Bishop Declaration: Attachient A (REDACTED).pdf Tue, Dec 8, 2020 at 11:01 AM
To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

 

Hello Kayla,

| would like to provide my complete and wholehearted support for the services that RagingBull provides. | fully understand
that it is only an educational service and not a get rich quick scheme and take sole responsibility for my own actions when
investing in the stock market. | subscribe to all services that RagingBull provides and have learned so much from Jeff

Bishop, Jason Bond, Kyle Dennis, Nathan Bear, Dave Lukas, Kenny Glick, Nick Black, JC Parets, Jeff Williams and all the
other superb teachers at RagingBull. If there is anything else | can do, please let me know.

Thank you,

Errick Robles

https ‘Hmail.google.com/mail/u/2?ik=76e8ceeeffaview=pt&search=all&permthid=thread-f% 3A16855264364627 15697 &simpl=msg-f%3A 168552643646... 1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 70 of 230

 

 

 

12/8/2020 RagingBull.com Mail - Opinion
® Kayla Smith <kaylas@ragingbull.com>
§ RagingBull y vias@racing
Opinion
1 message
Darrell Hurley” Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 3:27 PM

To: kaylas@ragingbull.com
Kayla,

So far | have really enjoyed the raging bull service. | enjoy the education and real time trade alerts the most.

Thanks,
Everett Darrell Hurley

Sent from my iPhone

https://mail.g oogle.com/mail/u/27ik=76e8ceeefi&view=pt&search=all&permthid=thread-1%3A1 685543182825024627 &simpl=msg-f%3A168554318282... 1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 71 of 230

i, Ra gingBull Kayla Smith <kaylas@ragingbull.com>
Raging Bull Services
1 message

Bishop Declaration-: DA
Johnson F ishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 9:51 AM

To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

| have been very pleased with the services and have been an elite member for a year or so now. Learning a lot from everyone,
especially Nate Bear and Kyle. Due to working full time right now, | am unable to take full advantage of all the services right now but

plan to trade full time in a year or so. The knowledge they are imparting is extremely valuable to my success in the near future.
Basically, | love them all but right now | try to stay up with Nathan and Kyle.

| am extremely happy to have found this service.
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 72 of 230
12/8/2020 RagingBull.com Mail - Stock Profit Pro - Jeff Williams

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

Stock Profit Pro - Jeff Williams

1 message

 

F estus™ ==” Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 10:31 AM
To: kaylas@ragingbull.com

Hi Kaylas,

If there is anything | appreciate most in this world, they are transparency, commitment and truthfulness - Mr Jeff Williams
processes all. | have traded round all different types of trades but have to come to a decision to pick the one that is best
for me - Jeff Williams Stock Profit Pro is the answer. | have made more than 1000% of my subscription within the last one
month that | upgraded to his live trading platform - lifetime membership.

Regards,
Festus Ojo

https://mail.google.com/mail/u/27ik=76e8ceeeff&view= pt&search=all&permthid=thread-f%3A 16855245604 79280091 &simpl=msg-f%3A168652456047... 1/1
DocuSign Envelope 19. ASSBeLES bast aosnnoe SeeboaneggUment 28-2 Filed 12/10/20 Page 73 of 230

Hello Francis Sends,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“My trading journey started over 10 years ago when | was active duty in the military. Since my
funds were limited, | had a decision to make, educate myself and try the market or find a service
to educate me on the market and then trade. So | attended Online Trading Academy,
Invest-Edu, Interactive Trader and most recently, Raging Bull.

Each educator provided a different approach to the stock market but Raging Bull is by far the
only service that truly makes learning something that's tactile and concrete. Learn with us and
when you're comfortable enough then trade with us. That's basically the mantra of the service.
The other services may or may not offer concurrent trading with the trader, but if they do it's ata
significant upcharge.

No other service offers alerts or emails regarding trade potentials, the individual can choose to
follow or watch and learn. | have peers I've turned onto Raging Bull and they are thrilled that
they are learning to place successful trades because of the service. We now have informed
conversations where we talk strategies, patterns and other ventures regarding what we are
looking at or attempting.

Because of Raging Bull my interaction with peers have taken on a new meaning especially in
this devoid of communication due to COVID.

Thanks Jason Bond and Raging Bull, !'m in for the long run!

Francis Frederick”

DocuSigned by:

Francis Frederic

Sigtature:...\.ercesreesserscesessnccenncensrenseesnsnncsnscssenensenenens

NAME: Francis Frederick

12/8/2020
DATE:
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 74 of 230
RagingBull.com Mail - RagingBull

 

42/8/2020
§ RagingBull Kayla Smith <kaylas@ragingbull.com>
}
RagingBull
1 message
Gale Lodge Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 3:33 PM

To: kaylas@ragingbull.com

Kayla | am a raging bull elite member for 2 years now | started out with Jason Bond picks about 3 years ago. This service
has been great honest and straight up they do not hid any thing all is in the open that is what! like about them. They are
here to teach us what they Know that's all, the rest is up to me and how | handle my account it's my money | can only do
what | want with it no one else can invest my money but me if | loose that's on me no one else if | gain that's on me too.

| hope this helps you understand Ragingbull and their mission.

Thanks Gale Lodge

https ‘Hmail.google.com/mail/u/2?ik=76e8ceeeff&view= pt&search=all&permthid=thread-f%3A16855435551 86122346&si mpl=msg-f%3A168554355518... 1/1
DocuSign Envelope (5 FSS aAihe ey Weriaas GebseerngsU ment 28-2 Filed 12/10/20 Page 75 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on 7/22/2020 . We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

DocuSigned by:

wm hawae cance ean sccneeen ne sen fore ease sa eee nree aes eeeseemsaenssenan

4823CCFF7E3E478...

Garth Ellera
NAME: :

DATE: 12/8/2020
3

Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 76 of 230

‘J YRS - "uoser gol yeargyaam Auaaa »pid jnysseoons Ayjeas auc jseoj Je oheueyw,

Z4ONA9BSE99SA-SPEE-vO8r-L9Al-ZBSVPAZa ‘GI edojaauy ubigns0q
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 77 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Services

Kayla Smith <kaylas@ragingbull.com>

Raging Bull Services
1 message

 

 

 

Gary Sterkel mahon Dedlaraom Arachinent A REDACTED) pf Tue, Dec 8, 2020 at 4:22 PM
To: kaylas@ragingbull.com

| wanted to let you all know that | am extremely pleased with RB services. | am an Elite member for life. All the services
provide value to my trading . The training has been just the best from Nate B and Dave Lucas and Ben and Jeff and Kyle
and Jason .and also the rest of the staff .The new Profit Den for NB is the best. | would urge all services to have a live
session like NB every day . | learn more and more everyday with NB. | am also learning so much from Dave Lucas. His
service is the best and his training is the best..

| do have a request that it is very important. | Truly need to be able to watch the live videos from the Bullpen given by
Dave and also Ben after their time slots. Many times i cannot attend their live meetings because i work and really

need to watch them later that day or at night time. Nate tapes all his training and it is available later that day or the next
morning which is how it should be for every service you offer . Nate is the best !!!

| have been asking for weeks to get the replay of Dave's Tuesday and Thursday sessions and so far none are available
that | am aware of. When | call RB about this issue no one ever gets back to me, and i have called at least 4 times in the
past month. This is disappointing -

Thanks
Gary Sterkel
Elite member

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-%3A 16855466565364851 34&simpl=msg-f%3A168554665653..._ 1/1
DocuSign Envelope i ase 4529; CV, 03538 GR okgrument 28-2 Filed 12/10/20 Page 78 of 230

Here is the confirmation form with the past feedback you left for RagingBull on 12/5/2020. We
really appreciate your assistance. Could you please sign if your customer review still reflects
your experience with RagingBull?

Gayatri Panda Saturday 08:08 am
This week was bit challenging for me but leamed a lot from my mistakes and managed to stay green
Thanks for all the lessons

DocuSigned by:

CAYATRL PANNE

NAME: GAYATRI PANDA

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 79 of 230
12/8/2020 RagingBull.com Mail - Raging Bull - great trading education

& RagingBull Kayla Smith <kaylas@ragingbull.com>
J

Raging Bull - great trading education

 

Bishop Declaration-Attachment A (REDACTED) pdf

Gene Eckstein Tue, Dec 8, 2020 at 10:23 AM
To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

Jason,

| researched trading education in 2019 and signed up in 2020 as my first year as a member of Raging Bull. | absolutely
believe in Raging Bulls methods and trading knowledge. | have found Raging Bull as the best education | can find in the
trading world. The traders are interested in showing their members how to make money in the market along with
strategies and how to research and find trades on our own.

| have learned a lot from Dave Lukas, Kyle Dennis, Nathan Bear, and Jason Bond in learning about how to create a
process of finding and implementing a trading process that | developed for myself. This includes utilizing research tools to
identify potential opportunities.

| enjoy being able to be involved with other traders and getting answers to questions that all of us are wondering in the
chat rooms also.

This is a personal trading education program that | am willing to be a part of into my future. | want to be able to learn from
people that really know how to trade and make money.

Gene Eckstein

Bishop Declaration-Attachment A (REDACTED). pdf

Bishop Declaration-Attachment A (REDACTED) .pdf

Bish p Declarati n-Attachment A (REDACTED).pdf

https://mail.google.com/ mail/u/2?ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f%3A1 6855240580386776768simpl=msg-f%3A168552405803... 1/1
DocuSign Envelope ese deo Sy 03338 SR neegument 28-2 Filed 12/10/20 Page 80 of 230

Hello Mr. Anthony,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 7th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“To whom it may concern:

My name is George Anthony and | currently have several services from RagingBull.

These particular services include 1) Fast5 with Kyle Dennis 2) Rooster Report and 3) Monday
Movers both with Jason Bond.

All three services that | have enlisted in hold great value to me. Not only do they hold great
educational support but they also aid greatly in my ability to grow financially and to learn a
process to become independently free from the normal “every day” job.

| strongly stand firm with RagingBull and will always be a long term customer.

Thank you,
Sincerely,
George”
DocuSigned by:
Guorn Uh
Signature: Wear csos5107106aGrsserereeenereerenenseseasnnanansvnnns

NAME: George Anthony

DATE: 12/8/2020
DocuSign Envelope ease oO eV 0338 oR smegument 28-2 Filed 12/10/20 Page 81 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on _8/22/20 . We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

DocuSigned by:

Signat rey Plulates Ss cvsiniseleansiia topiacnstaenmee sais

NAME: Gregory Philatos

DATE: 12/8/2020
Page 82 of 230
ts

Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20

+ UB SDIAIas SIy pue wy oAlB | Ay 84} SI UOHBINPY “YSy nod BurAlb 0} uonippe

ul ‘USI 0} NOA seydee} UOSeL }B9J S| OY PUB JEYIBd} JUS|/99X9 UB S| UOSe/* PUB ‘WNYS SIU}

Used} 0} paeu NOA 1wWJ9} Huo] BuljssAul USAS JO SY¥30}s Builpe.] jnoge snovas aJe NOA jj ‘peal }sNwW
@ 8/2 SUONEPUSLULWOIA YOO SY] “SIIAJAS OU} JO BDU 94} YOM SI auo|e Auesqy Buruies) ayy
“suolaa|es siy ue Au) Aum suleydxe oy AjueLodui! esow yng ‘JUS}j9XO Bie SUOI}DE|9S S,UOSe¢

9329SS0S9090-A839-898r-r8/4-L6Z894V1 ‘CI adojanuz ubisnooq
DocuSign Envelope na ase 1:20-Cv-03>38-CLR adacgyment 28-2 Filed 12/10/20 Page 83 of 230

Hello Gwendolyn: As we discussed earlier, here is the confirmation form with the
past feedback you left for RagingBull on 10/09/19. We really appreciate your
assistance. Could you please sign if your customer review still reflects your
experience with RagingBull?

“Kyle Dennis and team are knowledgable, professional and passionate about teaching others how to
make money trading stocks. Website RagingBull.com & BiotechBreakouts.com have Library of Video
Lessons to study, and you should. Theres so much information to take in, its like drinking from a walet
hose. Thank you Kyle Dennis for your teaching.”

( Gondole jours

Sigmature: F297 Sse Sen ec eeseeeeeeeeeeereeeeseneeeesteneeaennany

NAME: Gwendolyn Jones

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 84 of 230

12/8/2020

Ge ragingBul

RagingBull.com Mail - Opinion on RagingBull

Kayla Smith <kaylas@ragingbull.com>

Opinion on RagingBull

1 message

Bishop Declaration-Attac
To: kaylas@ragingbull.com

hment A (REDACTED).pdf Tue, Dec 8, 2020 at 3:44 PM

Raging Bull is probably (haven't exhaustively searched, but involved with some others) only stock-market-

involved company in country whose services are focused the success of the client rather than their own success. They
have grown to involve many teachers, each of them with a unique technical approach to the market, and each of them
working very hard to impart actionable skills information to the client. Can't imagine what they might be accused of doing
wrong -- everything is above board, including when they take losses in their personal trading , which are not rare, and

when they have to re-think

their approach, one instance to which | can personally attest. All good education, all offered at

face value, nothing hidden.

Hayes Bryan

Sent from Yahoo Mail for iPad

https://mail.google.com/mail/u/2?7ik=

76e8ceeeff&view=pt&search=all&permthid=thread-1%3A1 6855442672668661 75&simpl=msg-f%3A168554426726... 1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 85 of 230
12/8/2020 RagingBull.com Mail - Stock Profit Pro Trading - Jeff Wiliams.

be R q gi n gBull Kayla Smith <kaylas@ragingbull.com>
}

Stock Profit Pro Trading - Jeff Williams.

1 message

 

 

Tue, Dec 8, 2020 at 10:57 AM

Bishop Declaration-Attachment A (REDACTED).pdf

Henry Albert:
To: kaylas@ragingbull.com

Jeff. | thank you for being such an amazing educator and for all your great lessons. | feel so fortunate to be part
of your Stock Profit Pro Trading Room at Raging Bull. Not everyday is perfect in the stock market but your

honesty and transparency is what makes this experience outstanding. You inspire me daily. . As a teacher you
gave me the tools | need to face a very uncertain future.

Henry Albert, CGA

Sent from my iPhone

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 168552621 8532002658&simpl=msg-f%3A168552621853... 1/1
DocuSign Envelope oes e eo e038 e eR epgeument 28-2 Filed 12/10/20 Page 86 of 230

Hello Hoang,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 7th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| am a subscriber of RagingBull services. The services are not the ticket to get rich quickly. |
have realized that myself. Although the team at RagingBull alert different tickers, we must take
the trades and manage them ourselves. It is nonsense that people can sue the company after
they lost money due to their inexperience, especially with the disclaimer provided by RagingBull.
| have had great success with many of RagingBull services, and when | lost money, 1 do not
blame anyone but myself. | truly support RagingBull and their work.

Best regards,
Hoang”

DocuSigned by:
¥
Signature: Zeer y « in evatasexeidecedeesnpucccvaveeessdinuues
NAME: Hoang Cao

DATE: 12/8/2020
DocuSign Envelope ease k 20 Gy OSes CLR eagpyment 28-2 Filed 12/10/20 Page 87 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 05/27/2018. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“Over the years | have spent a lot of money trying to find the right service. The service who can speak to
me in terms | understand and gives me that "aha" or "ya | get it" moment. Well Kyle has given me that
kind of service over and over again on BioTech Breakouts by his personal perspective and style and his
natural teaching abilities that is the reason | had no reservations whatsoever signing up for his Options
|.G.N.I.T.E. | can honestly tell you that if you take some of your hard earned money and invest it and
yourself into one of Kyle's services it will be the beginning of one of the best investments you could ever

do.”
DocuSigned by:
toward. Westow.
Signatures... VeTTES DRAG Tapreveresesnanasoneeneners
NAME: Howard Weston

DATE: 12/8/2020
DocuSign SaeeEy ase 120° Cv. 03238 CLR odeggument 28-2 Filed 12/10/20 Page 88 of 230

Hello Mr. Brown,

As we discussed earlier, here is the confirmation form with the past feedback you left for

RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| ove the service... I'm still working it out as to my strengths... Nate Bear is awesome as a
trader and a person... I've learned so much through him and othes in the room... Defintiely a
high level... Love the TTM Squeeze, but I'm best at selling spreads...

Bull Pen is great love the variety... KG is hysterical and always has some great information...

Elite... love the service and now it's Legacy... | need some ideas as to how to best use the
service as we go forward...

Thank you guys for everything... Great teachers (Bond, Bishop, Sturgill, Williams, and Bean)...
All professional and caring...
Mitchell Brown”

DocuSigned by:

Signature:.......Vmgue bine \ if Ve acseguaneneswseasigansncasdianes

DC21332D7EA2454...

  

NAME: J. Mitchell Brown

DATE: 12/8/2020
DocuSign Envelope i BSE a oy O28 28 GER omgrument 28-2 Filed 12/10/20 Page 89 of 230

Hello Ms. Easterwood,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hello,

Back in May | started going through all of the courses, training videos, and information that Jeff Williams
has available on Raging Bull. | found everything to be very helpful and informative. | took notes on
everything, and made my own book of trading notes from all of his teaching material. | started paper
trading a few months ago, and have been doing very, very welll! | will begin trading real money after the
holidays. Jeff, and the other moderators are so very helpful, and supportive. | am thrilled to be a part of
this group, and the Stock Profit Pro chat room, and | am excited to get started trading next month.

Sincerely,
Jackie Easterwood”

DocuSigned by:

Signature:... ndaclein. Eastuvn ood. siessdsasessvosssssvesensat

760B23A8C0264DF

NAME: Jackie Easterwood

12/8/2020
DATE: “
DocuSign a 8s eo OR Rae BbRodgoguMent 28-2 Filed 12/10/20 Page 90 of 230

Hey James,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on November 7, 2020. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

‘'m a pro trader and Jeff is a great teacher of what | call small ball (penny stocks) I'm personally at at 70%
win margin with this program. This program will give you many trade ideas and supply you with the
knowledge it takes to win in the stock markets. “9 Please enjoy with care.”

DocuSigned by:
:
Signature: (Rs Nt EULISTEeanusnccanadikip Sanh slQevendae

NAME: James Cunningham

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 91 of 230

 

12/8/2020 RagingBull.com Mail - Satisfaction
® Kayla Smith <kaylas@ragingbull.com>
Ge ragingBul y ylas@raging
Satisfaction
1 message
TO Bishop Declaration-Attachm SEDACTED) pdf t—~t*s a 7 re
jim palek - op eclaration ttachment A (REDACTED).pdf Tue, Dec 8, 2020 at 10:59 AM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>
Hello,

| just wanted to send my opinion of Raging Bull since | have been a subscriber for almost a year
now. | have tried a few different subscriptions and so far | favor the Stock Profit Pro to be what fits my style
of trading. TWK, LottoX, Dollar Ace is fine for buy and hold and options traders as well. Regardless of which
platform subscription you choose, they all offer training/knowledge for those who have the common sense
to seek it. Absolutely at no time have any of the services ever suggested that | buy any stock or option.
There are ideas offered, but it is up to the individual to take a trade or not. Anyone who complains about
losses from trades has only themselves to blame, if you do not understand the risks then it is your own
fault. | find Raging Bull a wonderful service for learning and improving your profits. Anyone who thinks this
service is for telling you what to buy and when to sell is sadly mistaken. If you cannot understand this fact
then you really may consider sticking with the Casino gambling and toss your $$ down a rat hole, then
complain to them for your losses. At least stock trading gives you the choice if you rather take a profit or a
loss as your OWN choice. Casinos just do as they wish regardless of the player's wishes.

Thank You,
James Palek

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 6855263381731647 19&simpl=msg-f%3A 168552633817...

1
DocuSign Envelope eee OY 2 288 GLE siggrument 28-2 Filed 12/10/20 Page 92 of 230

Hello Javier Ferrer,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“To Whom it may concern,

This email is a testimony in support of the services that Raging Bull provides in the trading and
investment arena.

| have been involved with various services within Raging Bull for about 2 years and find their
services to be extremely valuable, educational, and a refreshing insight into the difficult world of

investments and trading.

| have never, in any way, felt defrauded or misled by the information they have provided. There
have been no promises or getting rich quick or that being involved in trading is easy or a sure
thing.

Personally, | have been involved in the Investment/Trading community for over 25 years as a
licensed professional and consumer. | have made money and lost money using the various
strategies at Raging Bull, and that is to be expected. | have also been a part of live trading from
the Raging Bull leaders and teachers and seen them execute profitable trades and losing
trades. They don't hide from them and provide accurate and real live trading performances. The
lessons they provide continue to teach me many things and are really invaluable. The
information you can learn is really top notch and a genuine attempt to help and educate people
about trading.

Raging Bull is a true asset, not a detriment, in the world of trading. There will always be folks
that are upset that they lost money and are looking for someone to blame and make them
whole, but the reality is that people need to take personal responsibility for their actions and not

blame Raging Bull. Raging Bull does not press the trade button.

| am sure Raging Bull is not perfect in all that they do and I'm sure many people find their
marketing a bit overbearing at times but to say that they are defrauding people is just not true.
The investment world is better with Raging Bull in it!

If you need any more information and testimony about the valuable services that Raging Bull
provides, | would be happy to provide it.

Thank you.

Javier Ferrer
DocuSign Envelope ease 1:20 cv 03038 FR mopument 28-2 Filed 12/10/20 Page 93 of 230

DocuSigned by:

SiQhature:......[.-Aecceeessnrecrrssssensensrenneannrsnsracaranssnensnnes

NAME: Javier Ferrer

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 94 of 230

 

12/8/2020 RagingBull.com Mail - service
7 Kayla Smith <kaylas@ragingbull.com>
§ RagingBull y veering
J
service
1 message
J Rezke Declaration-Attachment A (REDACTED) pdf 7 — 7 a - Tue, Dec 8, 2020 at 10:32 AM

To: kaylas@ragingbull.com
i would like to say how much i love this service . the educational material is such a huge plus to your service. chat

rooms makes it nice to bounce ideas with other members too. i tried a different service and hated it because they
didnt show you how they were coming up with trade ideas. keep up the good work .

thanks so much

jeff rezk

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685524651066596173&simpl=msg-f%3A168552465106... 1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 95 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Experience

§. RagingBull Kayla Smith <kaylas@ragingbull.com>
J

Raging Bull Experience
1 message

Jeff Taylor Bishop Declaration-Attachment A (REDACTED) pdf “Tue, Dec 8, 2020 at 1:17 PM
To: kaylas@ragingbull.com

 

Hey Kayla,

In light of hearing about this recent lawsuit, | wanted to share my experience with Raging Bull, which has been a very
positive experience for me. | have been a member of Raging Bull since mid 2017 and have learned so much from the
instructors and this community of traders that they have built. It is one of the best communities of traders and | utilize their
services, watchlist, and chat rooms daily. Kyle Dennis and Nathan Bear are the best instructors for my style of trading,
and being in Kyle's chat room during 2018 helped me realize the type of trader that | am and | learned so much about

the market and trading from him and Raging Bull. | doubt | would have ever found success in the stock market if it wasn't
for Raging Bull and their community, so | owe a big thank you to them. To me Raging Bull has always delivered on its
services and provides high quality services, customer service, and care for its customers.

| also believe that Raging Bull provides the education and tools for any type of trader (full time/part time/Short term/Long
term) to be successful. This success is only possible though if that person actually puts in the effort to learn and patience
to realize that success doesn't come overnight and is likely going to take experience and time to build that experience. |
am guessing most of these unsatisfied customers are expecting overnight success without putting in real effort.

During my time with Raging Bull, | have seen people complain in the chat rooms and to me it seems these people all
have something in common, they don't want to put in any work and expect to be successful. Everyone should know that
nothing in this world works like that, and you have to put in effort and work to be successful, no matter what anyone might
tell you. These same people likely complain and blame everything that goes wrong in their lives on anyone but
themselves. | have known business owners and know that every business has people who complain no matter what and
that will never change. | think this is the same case with Raging Bull and | believe that the positive reviews will well
outweigh the negative ones.

| will continue to support Raging Bull and have recently upgraded to a lifetime member of all of their services and | happily
paid the fee for this privilege.

Sincerely,

Jeff Taylor

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-4%3A 168553501 5754731867 &simpl=msg-f%3A168553501575... 1/4
DocuSign Envelope FSS bes Or OVPevas GER edaggument 28-2 Filed 12/10/20 Page 96 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for

RagingBull on 12/01/20. We really appreciate your assistance. Could you please sign if your
customer review still reflects your experience with RagingBull?

I'm a member of many Raging Bull services and can attest that Jeff Williams’ Stock Profit Pro is
head and shoulders above the others that | use. Excellent ratings from me are due to his
educating the traders, candid approach, extreme transparency, sense of humor and support of
the entire Profit Pro chat room. I've only been trading for 8 months, but the time I've spent in
this room has more than paid for itself in returns and education. Thanks to Jeff and all the

moderators.
DocuSigned by:
Jin Murrieta
Signatur e:........c00+ 49EDDRCCETIGF rp on eeencecncrecssncernene

NAME: Jim Murrieta

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 97 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Services

Kayla Smith <kaylas@ragingbull.com>

Raging Bull Services

1 message

 

 

 

Jimi Oleksiak ™s>°P Declaration Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 10:48 AM

To: kaylas@ragingbull.com
Cc: Jimi Oleksiak®=° Declaration-Attachment A (REDACTED).pdf

Dear Kaylas:
| have been a subscriber to Raging Bull securities trading education services since May 4, 2020.

| find that they are a legitimate education service and they conduct themselves with integrity. | have been learning much
about trading through them.

The most important thing | get from Raging Bull is that | remain inspired to learn trading and become a successful trader.

They always explain that they are not financial advisors but educators, that trading is risky and we should accept that
losses and wins are part of trading.

They always explain about appropriate position sizing relative to your portfolio size so you can survive losses and remain
a successful trader.

Thank You,

Jimi Oleksiak

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685525655534 1 03798&simpl=msg-f%3A168552565553... 1/4
DocuSign Envelope ABC dre0 GV Q8e 38, GER. .2ocument 28-2 Filed 12/10/20 Page 98 of 230

Hello Mr. Kvidera,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 7th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“To Whom it May Concern,

| wanted to reach out to provide a real life example and happy customer of the Raging Bull
services. | started investing on my own this year. | researched many alert services and options
and subscribe to many outside of the Raging Bull community. Raging Bull consistently provides
value for my subscription fees. | know it is up to me to decide what to do with any of the alerts
that are provided by the Raging Bull services. What Raging Bull has taught me most is that it is
critical for me to make my own decisions on what stocks and options to invest in and when to
exit these positions.

What | find to be most valuable is bringing to my attention certain stocks and options that have a
potential for profit. Ensuring that | do my own research and ability to read and understand stock
charts. | found the Raging Bull service from a google search and have seen first hand the
successes that they provide their customers. Where I've had losses, honestly, it’s because |
think I’ve been smarter than the market and have lost. Raging Bull has taught me to have
discipline, trade at my own levels of comfort and never trade more than I'm willing to lose.

Most importantly, I’ve seen first hand the value that Raging Bull provides and looking forward to
continuing my subscription with them and their many services offered. It has proven to be

invaluable to me as I’ve begun to trade on my own this year.

Feel free to contact me with any follow up questions or comments you or anyone else may
have.

Thank you!
Sincerely,

Joe Kvidera

Bishop Declaration-Attachment A (REDACTED).pdf

Bish p

signature AK

NAME: Joe Kvidera

 

DATE: 12/8/2020
DocuSign Envelope ASE rhs REY Rees GbR epg ment 28-2 Filed 12/10/20 Page 99 of 230

“Hello: As we discussed earlier, here is the customer review confirmation form with the past

feedback you left for RagingBull on 12/5/2020. We really appreciate your assistance. Could you
please sign if this still reflects your experience with RagingBull?”

Great service! | always look forward to seeing your email with the week's pick each Monday
morning! | only have one problem.... | need more picks! That said I'm going to jump on High
Octane Options very soon! Thanks so much for you and your terrific Raging Bull Team's hard
work each and every day! John Goddard

DocuSigned by:

Noun Goddard

Signatures. Acsiese-secasetowanngs’+0+esesccccscesesoccncesocsvecososes

NAME: John Goddard

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 100 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Client Testimonial

§ R agi ry gBull Kayla Smith <kaylas@ragingbull.com>
}

Raging Bull Client Testimonial
1 message

Tue, Dec 8, 2020 at 1:44 PM

 

John Petrasanta Bishop Declaration-Attachment A (REDACTED).pdf
To: kaylas@ragingbull.com

Good morning,

| have been a client of Raging Bull services for over two years now, beginning with one of their services initially in October
2018. Over time, | added services and within less than one year after my initial subscription, | was so pleased with what!
saw that | subscribed to become a lifetime Elite member, receiving all of their current and future services.

| have been trading stocks, options, futures, and forex extensively for over 20 years. | have also subscribed to many
different investment services and research over these years. | have never enjoyed any of my subscriptions more than |
have my Raging Bull subscription. Even with more than 20 years of experience, | have learned more in the past two years
from Raging Bull than | have on my own with all of my other research and investment services combined over the prior

twenty or so years.

Raging Bull has an amazing interactive platform like no other service that | have ever seen, that includes chat, live video
streams, and historical videos, to include video libraries with a wealth of information and training. It is an amazing
community of instructors and traders.

Raging Bull makes it very clear to all clients in all communications and prior to any recorded and/or live training or trading
event that their services are for educational purposes only, to include watching live trading to learn how a professional
trader goes about his/her daily routine of selecting stocks or options to trade, and then executing those trades.

Trades are not placed for the purposes of Raging Bull clients as specific recommendations to be followed directly by any
individual, nor is it direction to make any particular trade at any time. This is stressed over and over again. It is
additionally recommended to new clients and traders to practice what they are learning with paper trading accounts
initially until they get a better understanding of how to conduct scans, selection, and execution of trades. Following
success and comfort with paper trading, it is then recommended to begin initial real money trades with very small
amounts of money, as trading with real money is psychologically different from trading with paper money, and execution
of orders can vary slightly from paper trading. At no point in time should anyone risk trading with more money than they
can afford to lose.

It is also stressed over and over again by Raging Bull services to not blindly follow any given trade or trader without doing
your own due diligence, be it research, analysis, or other. It is noted that the fastest way to lose money as a trader is to
follow trades of someone else. Raging Bull services are provided for instructional purposes only. | have taken note of
several clients who come into chat rooms, don't follow any of the above mentioned advice, choose not to learn, and go all
in on a trade (or trades) that one of the instructors or traders are making live. Following the blind trade that someone else
is making, these clients don't understand the risks, why they entered the trade, when to get out of the trade, and then
complain when they take losses; sometimes very big losses. At that point in time, these clients want to shrug off any
personal blame or responsibility for their losses and they look to blame Raging Bull and or the trader that they followed.
Personally, | cannot understand this mentality. They are provided with tools and resources for their own benefit, they
choose not to use these tools or resources, they believe they can get rich quickly by following someone else's trading,
and then when it doesn't work out, they deflect the responsibility. .

| personally may or may not choose to follow a particular trade or a similar trade of one of the traders at any given time if |
understand the reason for entering the trade and | also agree with that reason based on my own due diligence, | will then
set my own stops and goals for that trade. It is my responsibility. Most times, | will make my own trades from what | have
learned. | may get ideas from a live trader, from an email or app alert, or from another trader/client in a chat room. No
matter where an idea comes from or the reason | choose to make a trade, it is always my trade and my own responsibility.
| understand that. That is also made very clear over and over again by the Raging Bull team.

| look forward to my interactions in the trading rooms. It is a very professional team to be around and it is always an
enjoyable experience. | have never felt pressure to purchase a service, nor have | ever felt pressure to follow any given
trade at any time. | have never been led to believe that any of the instructors/traders at Raging Bull Services are
"magical" and can predict the outcome of any given trade at any time and that they are flawless in their own personal
trading. In fact, all of the traders at Raging Bull are very transparent in disclosing their losses when they take losses and

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685536 73703251 2415&simpl=msg-f%3A168553673703... 1/2
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 101 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Client Testimonial

they typically use those losses as an opportunity to learn why the trade did not work out and then to teach what they

themselves have learned. Every interaction has been overly honest and forthright. | am extremely thankful and grateful for
finding the Raging Bull community and for all that | have learned in such a short period of time.

Every and any interaction that | have had with Raging Bull customer service has also been outstanding. They are very
responsive, considerate, honest, and forthcoming about any and all details of whatever is being discussed.

| have personally spent a lot of money (in relation to my own net worth) on Raging Bull services. | have had some ups
and downs along the way, but since joining Raging Bull, as | learn with their services, | continue to have less downs and
more ups. | would choose over and over again to spend that same amount of money for the services that | have been
provided at the price | have paid. What | have learned has been invaluable. The price has been well worth it. Raging Bull
has become a part of my routine that | wake up and look forward to being a part of every day (excluding weekends and
days that | have other things to do).

| am a proud member of the Raging Bull community and what has really become more like a second family.
If there are any additional questions or concerns, please feel free to contact me directly.

Kind regards,
John Petrasanta

Bish p Declarati m-Attachment A

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid =thread-f%3A1685536737032512415&simpl=msg-f%3A168553673703... 2/2
DocuSign Envelope Case 120. cy 03088 GL Redgngument 28-2 Filed 12/10/20 Page 102 of 230

Hello John,

As you discussed earlier with my colleague Danny, here is the confirmation form with the past
feedback you left for RagingBull on 9/15/2020. We really appreciate your assistance. Could you
please sign if your customer review still reflects your experience with RagingBull?

“Kyle's services are incredible! Learning to invest with a partner that is there to teach you how to develop
a trading plan in Bio Tech stocks is an awesome opportunity. Between the Sniper Report and Bio Tech
Breakouts there are numerous opportunities to develop your trading skills and learn to find profitable
trades on your own. Kyle does a great job in showing you how to use the tools available to find strong
investments and make Money! | have looked at a lot of services over the years and by far Raging Bull and
Kyle Dennis are the best at what they do!”

(la. Sa

Signature.........5- FRE ZEIUEOAMeeecessccesencaseseneseserssereees

NAME: John svajda

DATE: 12/8/2020
DocuSign Envelope 15456 et 26 0-Cys( 93338,G SLB, od AGWMent 28-2 Filed 12/10/20 Page 103 of 230

Hello Mr. Svajda,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| wanted to take a moment to let you know how happy | am with the training and
courses provided by Raging Bull.

| have learned an enormous amount of knowledge regarding the technical analysis of
trading by using the online training with a number of the instructors.

| love Jeff Williams, his teaching style and mannerisms are excellent for anyone wanting
to learn how to trade. | have been through two of his profit challenges and have been
successful in both classes by learning the techniques that Jeff teaches.

| also spend as much time with Jason Bond, Nathan Bear and Kyle Dennis to take
advantage of their knowledge regarding trading and establishing my own strategy for
trading. The consistent message since | started this program was to use their services
to teach how to trade not what to trade. | have learned an enormous amount from all of
them about setting up my own thesis for establishing a trade and making the trade work
for me. | have recommended their services to several family members and friends as
the best place on the internet for training and learning how to trade independently.

| would highly recommend the service provided and hope that others will continue to
learn and benefit from the knowledge all of the instructors have to share with students.

| am atternpting to resend this video. If you do not get let me know and | will save to Dropbox for your acces.

John Svajda

On Tuesday, December 8, 2020, 09:38:19 AM CST, jasvajde === P Delsr=8 =Atachm, wrote:

Sent via the Samsung Galaxy Note9, an ATAT SG Evolution capable smariphone

Bal Raging Bull Video... é

oe by:
sent e

Sigrature:....ccc ree ecresssansnenesansenesenesensnnnnsssnanense
DocuSign Envelope Case BO RNC 982 38- CLE gEN ment 28-2 Filed 12/10/20 Page 104 of 230

NAME: John Svajda

DATE: 12/8/2020
DocuSign Envelope Case b560 Oy Oe Ree ER op QGyment 28-2 Filed 12/10/20 Page 105 of 230

Hey John,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on June 9, 2017. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“I've been with Jason Bond for a couple of years now and I'm always learning something. You just have to
follow what he teaches and follow his real time alerts. The best part is that he teaches the great scores
and also the mistakes that are made so we don't keep on duplicating them. It's the best program that I've
been in. Thanks Jason John T.”

DocuSigned by:

NAME: John Theriault

DATE: 12/8/2020
DocuSign Envelope (SE SabUAE iB CoO AGE beBe zsh MEN 28-2 Filed 12/10/20 Page 106 of 230

Hey Jon,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on June 10, 2017. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“Gotta put in the work and do a bit of learning but definitely love the service so far.”

Za by:
Sig vated 27 ysis catsanoe manssolbliasitwneiininii

NAME: Jonathan Snyder

DATE: 12/8/2020
DocuSign Envelope (oASRoPAEDS ay-homoosA SHebbEdBesEM ent 28-2 Filed 12/10/20 Page 107 of 230

Hey Jose,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on November 22, 2018. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

Jason Bond Picks tumed me into a profitable trader...

“I'm a new trader and had been struggling with finding a strategy that would work for me. | had
tried other influencers on YouTube, but none of them made my trading consistent nor profitable.
| subscribed to Jason Bond Picks service in early October and watched the educational videos
which completely turned my trading around. While watching the videos, | had moments of
realizations about my mistakes and moments of epiphanies that were remarkably easy to
comprehend and put into action immediately! The education that the have provided for me has
simply been invaluable. | have a small account and | have been able to almost double it in a
month. | am planning to trade with a bigger account in January for tax purposes. | have become
more independent in my trading and now | am able to do my own technical analysis and trade
what | see value in. | don't depend on Jason's picks too much anymore although | know exactly
what he sees in them. | did trade APRN after the Walmart acquisition and RGSE when they
were cleared for their UL licensing for their solar panels which Jason called out perfectly. | now
have the confidence and ability to do my own scans and enter and exit trades on my own. | am
forever grateful to Jason for opening the door to financial freedom for me! | am still learning, but
now have an acquired the skills necessary to succeed in this crazy market! Don't hesitate! Join
ASAP. You will not regret it!”

2018-11-22 23:40

DocuSigned by:

NAME: Jose Navarro

DATE: 12/8/2020
DocuSign Envelope CSR eb Ally Per Re oR RoGument 28-2 Filed 12/10/20 Page 108 of 230

Hello Joseph: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 10/08/19. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“Thank you Kyle for everything you do. | was happy to be able to learn from you with bio breakouts but
wow this little secret called dollar ace has been the icing on the cake thank you for helping me to learn
and earn with you. You are a great mentor”

DocuSigned by:
[<=
Signatures. \xr€£2601716056650......cseeeeeesecsesereeseeeeesreneoeens

Joseph Klock

NAME:

DATE: 12/8/2020
/ Case 1:20-cv-03538-GLR_ Document 28-2 Filed 12/10/20 Page 109 of 230
DocuSign Envelope ID: 4CD25299-8E84-456B-9140-282489034818

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on a . We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

Signature: JL f iret

NAME: JOSHUA J WRIGHT

DATE: 12/8/2020

——~
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 110 of 230 oa
—=—2

 

TYBUAA enysor - sd1AIaS JUD]}99xq,,

8LSPEO68rZ87-0b 1 6-A9Sr-v838-66ZSZ0 Or ‘| edojeauy ubignooq
DocuSign Envelope ID TAPERED AUS SrGakRoslppCcumMent 28-2 Filed 12/10/20 Page 111 of 230

Hello Joseph,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

Dec 8, 12:59 PM

joseph weg: Kenny, I've only
known you for a month and
improved my bottom line
drastically. Thanks for all of your
help.

DocuSigned by:
Nos Ww
Sl matures cccceereereietaldanseetseesisocsascsecseccesesocsoscsceontcits

NAME: Joseph wegrzyn

DATE: 12/8/2020
DocuSign Envelope ID @OSAstoahr EWsP AEE bakdradeecument 28-2 Filed 12/10/20 Page 112 of 230

Hello Juan: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 9/8/20. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“Loving it. Those SMA indicators Jeff showed are a really game changer. Nailed $ZM Sep-4-20 400
PUTS. Saw the crossover pattern, bought them at market close for 3.20 and sold them the next morning
for 11.00!! A +240% on my investment.”
DocuSigned by:
Suan. Carlos Alcala.

Ss ig MAtUIe®...\ —assamceozeresta..----.-0-eeeceeeeeeeeceeeeaeeeseeeneeees

NAME: Juan Carlos Alcala

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document, 28-2 Filed 12/10/20 Page 113 of 230

 

12/8/2020 ging com Mail -
. Kayla Smith <kaylas@ragingbull.com>
§ RagingBull sing
Jason Bond
1 message
Juan Cisneros po (qaqinyany v 1meunpeny-uonerped doysig Tue, Dec 8, 2020 at 3:45 PM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

sya nerpegd gag

Hi Kaylas,

Just wanted to express my deepest appreciation for the service Jason Bond provides. |’m a new comer to the service this
year and can ‘t begin to tell you how much | have learned in the last few months from the online guidance Jason delivers
as well as all of the video information made available 24/7 for us subscribers.

| hope to continue to benefit from this platform for many years to come.

Thank you and let me know if you need any further comments from me.

Best Regards,

Juan C.

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1685544296442364251 &simpl=msg-f%3A168554429644... 1/1
DocuSign Envelope ID: (SSH 2OncUce Ags BahebdeeiddOCuMent 28-2 Filed 12/10/20 Page 114 of 230

Hello Mr.Callisto,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hello! | read the article about the lawsuit against Raging Bull and I'm shocked! I've been with
RB for about 5 years and in that time, I've been educated on numerous trading strategies while
watching moderators trade live in real time. Using the education and experience I've gained by
being a member of Raging Bull's services, I've landed on a couple strategies that work for me
and I've made $225k YTD day and swing trading! | absolutely love the Elite service and |
appreciate all of the moderators/mentors for sharing their time and knowledge with us! Raging
Bull offer the absolute best trading services I've ever come across.

Justin Callisto

Jpd'(GaLOVaay) ¥ jWeupeWy-uoNeIeEPeq doystg

DocuSigned by:
JUS TIM CAWSTC-
Shicgrnattel G8 care aaa caaticsprnscerccanaeenoneeseaus
NAME: JUSTIN CALLISTO

DATE: 12/8/2020
es Case 1:20-cv-03538-GLR DOCUMRE A sitcom Nall €SbitG/ 10/20 Page 115 of 230

Kayla Smith <kaylas@ragingbull.com>

Opinion
1 message

Kathy Murphy jpd (qa. Lovaad) V JUeuloeyyy-uonelepeq doysig Tue, Dec 8, 2020 at 1:48 PM

To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

Hi Kayla, Nathan Bear said you need opinions on Raging Bull. Well, | think it is great! | follow Nathan Bear mostly. He is
awesome. His teachings are fantastic. Nathan is an extremely good teacher, he explains things so that even the novice
trader can understand. He is responsive to questions daily and he even sends teaching videos not only daily but on the
weekend, as well. | am sure the rest of the staff is great, but | find it easier to focus on one guru at a time for now.

Kathy Murphy, Lifetime Member

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 168553695437 98 1 6859&simpl=msg-f%3A168553695437... 1/1
DocuSign Envelope ID(B8S80444 BBeSueAISRErGH5EA71BBECUMENt 28-2 Filed 12/10/20 Page 116 of 230

Hey Keith,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 11, 2018. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

| have learned more in two months with Jason Bond picks and millionaire road map than any other
company | ever used! If you want to be a part of a family this is the place they all truly care about your
success!

2018-12-11 23:24
Keith Hasprey

Gar by:
Signature:. Tg) Ash bhiniidninsieHoisnie Svenmceneceneennsqenace

NAME: Keith Hasprey

DATE: 12/8/2020
DocuSign Envelope ID: GeASEDE- AACHA3R8SokehRapkeo@cument 28-2 Filed 12/10/20 Page 117 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on _7/18/2020__. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

beith Saslon

Signature:.......csseeeee ee S4SCOSGRCPDZARAn cenenveressscnccensenees
NAME: *¢7 th Saslov

12/8/2020
DATE: es
 

Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 118 of 230

si]

v

 

“JSPRIJ} BIQEWJOId BOW B alWO3aq Ajay 0} BsO0W WED] OF BNUHUOD O}
adoy pue (ing Suidey wow 30] & pauses] aney | ‘apesy 0} MOY BuIWed] UO SyOOg paysyqnd AUeW ax IsNf

“SAQUICANS JEU] UO SYCISNW JONH © SI SAAjaSUay} B}eINPA| 0} Sw Vy} Bupjey yNoyzM yIINb

yo Ja3 0} BuAyy “JeYI JO JUeJOUT! pue aq 0} JURA SI BO}yas BY) JEYM BulpueysapuNsiw sem Nd

2 JOU ysnf 0} dn pauss oym ApogdAuy ‘aiam sysu jeuosied Aw yeymM Uo JUaWapn{ Aw pue Uadiip
aNp UAAO ALU LD []2 SEM Ys ‘apes e UO NNT eB MOO) PAP | jf “BPesa DyNeds e payxs pue Pavajua Avy}
uayA pue AYA PUe}sJapUN ‘Je BUNOO) SEM Mund Jey] LEYM PUP]SJaPUN OJ BOW ING MO]|O} OF Plo} SEM
JO Papasan | 2ey2 194 JaAou aAey | “Buayva dq Aew ay JeyM 10 Je Buryoo} aq Aew nung dyads ay) JeyM
JO S40 {NG jOqWwAS 12494 JyID|ds eB UI ISaAUI 0} BUOAUE 10} PaPINUIYSUI JaAe AaUy aney ‘“AeAIN ‘S4SAYE]ED
poysyqnd pue spuas ‘JaysewW JUaNZ 3yj Sossosppe Jey} BAIS a{qenjeau! ue si UONPINPe 3y3 pue

SuA + Noge 104 {ING SuiSey yy uaeq aaey | “UaWUOsAUS LOYOS jevOneInpy duipe. e si ing Buidey

yAvaV! LWas0€-9226-C3 9-08 L-4S98a9r :aI edojsauy UBignsoq

 
DocuSign Envelope ID: 68208€44.F46)-Gs4OOts 8 &4GdabeecDOCUMent 28-2 Filed 12/10/20 Page 119 of 230

Hello Mr. Prost ,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| am a new Raging Bull/Jason Bond Millionaire Road Map member and this service is a huge
value. The extent of training available - videos, live feeds, email/text updates are top notch.
The idea that there is a problem with what is provided in this service is a travesty.

| have a MBA degree and am a white-collar professional and know of other services that start at
double the price and not the hands-on value-added education and support that Jason Bon and
Raging Bull provides. They provide tools and education for success. Ultimately investment
success or failure is on us as individuals and not the service.

| have already learned a great deal and feel the services provided are worth every dollar paid
and the service has my full support and pray that the services continue into the future.

Sincerely,
Kenneth Edward Prost

Jpd (GaLOVaae) V JWeuyDeNy-uoNeIePeq doystg

DocuSigned by:

Signature: .)..btyrfVOSereesseersseessssssessonsssnneecssnnece

5774E8238812475...

NAME: Ken Prost

DATE: 12/8/2020
42/8/2020 Case 1:20-cv-03538-GLR AdAgumMeantveB-mouFHle@ds ba S4Viekd ~Page 120 of 230

§ R a gi ngBull Kayla Smith <kaylas@ragingbull.com>
}

 

About Raging Bull Services

1 message

Tue, Dec 8, 2020 at 3:24 PM

Jpa(ALIVAAY V WeuSey-uoNerepaq doysig |

lo: Kaylas@ragingbull.com

Like many who first join Raging Bull, | was 'starry-eyed' with dreams of immediate success. And, like many, on my
first trades after joining, | just tried to ‘mirror’ the trades that | saw without any understanding of why the trade was
being made, how to approach it, etc. And, like many things in life, | did this in spite of the repeated warnings and
disclaimers by Raging Bull to first learn more about the markets, technicals, strategies, and more and to first paper
trade to 'master' techniques before applying your own money.

The variety of services and style of training allow for one to pick and choose what fits them best, giving them the best
potential for a positive outcome.

One thing that absolutely helps is seeing that those who operate the various Raging Bull services are not perfect.
Though they are successful in what they do, they show that there is no such thing as a 100% win rate. They lose on
trades, but they also show how they manage losses, as well as manage wins. That is a key strategy to becoming
successful.

| am relatively new to Raging Bull (just became a member in 2020). And, | haven't shown an overall profit yet.
However, | am looking at this as learning opportunities. Like anything worthwhile in life, you need to learn and to gain
experience in order to succeed.

| paper traded for a while, and like other endeavors, | was a ‘champ’ at practice. But, given various SEC rules in place
(such as one that limits some feeds to a 15 minute delay, rather than real-time), limits on paper trading accounts for
how they compare to reality, and the lack of personal investment and interest in the outcome (e.g. nothing on the line),
sticking with only paper trading has limits for educational purposes.

| set up a small account for the specific purpose of learning. | considered it my educational fee. Though it is down
considerably from where | started, | have used it as a learning experience, experimenting with several different
strategies, some successful, some not, but with each trade, | am using it as learning experiences and working to
improve my skills.

Being able to see what traders of various styles do in real time has been extremely educational. And, as mentioned,
they are trying to teach. As they continually say, don't just do what they do. Learn, figure out what is best for you,
and then apply that to your own trading.

The tools that various services offer to help with my trading is also very beneficial. And, like watching the traders,
picking things off the tools take practice, skill, etc., but the tools are very valuable in creating a watchlist and trading
ideas.

| find these things invaluable as | am learning to become a better trader.

Thanks,
Ken Robinson

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 168554297 117611 5097 &simpl=msg-f%3A168554297117... 1/1
12/8/2020 Case 1:20-cv-03538-GLR Docughypgbuk Gar malrilad keddi0/20 Page 121 of 230

§ Ra gin gBull Kayla Smith <kaylas@ragingbull.com>
J

FTC Lawsuit

1 message

Ken WestJpd‘(Ga.LOVdau) V JUeuTIeNV-UONeIePIeq doystg Tue, Dec 8, 2020 at 1:23 PM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Kayla, Jason, and all Raging Bull personnel,

| originally joined Kyle Dennis's Mobile Closer based on his marketing adds and recovered my fee on the first day of
trading, and have a winning percentage with his service. Kyle’s sevice has performed exactly as his marketing explained
it would. After that | was invited to attend Jason Bond's Elite trader seminar and based upon his statements joined as an
Elite trader three weeks ago, since then | have had profit opportunities every day although my profits have been limited
due to MY decisions which have resulted in some losses. Jason has performed exactly as described in his marketing
campaigns, in all of his trading rooms.

| have many other services in addition to Raging Bull, and ALL of them have similar if not exactly the same disclaimers
that are incuded in the FTC’s lawsuit worded in such a way as to make them suspect... these discaimers are simply
complying with FTC’s own regulations regarding trading recommendations so why is the FTC only targeting Raging Bull
and not all of the services that are out there? I’d also like to point out that the fees for Raging Bulls services are in line
with all of the other services out there, for a good example to check out "Money Map Press” which has 28 different
services and is essentialy the same type program as Raging Bull... complete with the same discalimers!!! (They don’t
have live video/chat which is a huge downside)

Raging Bull is the ONLY service | have found that includes live chat/video as part of their service, many time | have heard
them have to remind their clients that they are not brokers and can not give specific instructions on trading. As traders we
are responsible for our trades whether they are goo, bad, or ugly and services like Raging Bull are incredibly important to
those of us who are not long term seasoned traders yet still have to earn a living. | had to retire early from a six figure job
due to the pandemic, I’m high risk COVID-19 in several catagories and, knowing that, my company transferred me from
working at home in the home office to a power plant construction project in June in Florida of all places... and | am sure
I'm not the only one out there who has lost their job over the pandemic and is depending on the stock market and many
different services to help them learn how to be successful at trading.

Please drop this ridiculous lawsuit (sound familier?) and focus your attention on actual criminals!

Ken West

Raging Bull Elite Trader

jpd (qa Lovaa) V Weuoeny-donelreped doystq

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 6855354 11 02387 1635&simpl=msg-f%3A168553541102... 1/1
12/8/2020 Case 1:20-cv-03538-GLR ROGER, MSI Aettbr LP Codeha hen Page 122 of 230

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

1 message

Kenny M Enea spd (aad vasw) vy jueupeny-uoneIeped doysig Tue, Dec 8, 2020 at 5:00 PM
To: kaylas@ragingbull.com

To whom it may concern,

| have been a member of RagingBuil for a few years now but have only been actively trading since February 2020. | am
an Elite member and | am enrolled in all the services that RagingBull has to offer. Though | have participated in all the
services over the last year, | have found that | have gravitated toward Jeff Williams and his Stock Penny Pro chatroom the
most. It has been the perfect combination of teaching and extensive knowledge within the room that has allowed me to
become a more successful trader. Prior to joining RagingBull, | was a haphazard trader that just threw money after money
at the market, when the smoke had cleared, | had lost about $90,000 of my savings.

The strategies, market lingo, chart reading and transparency that Jeff has brought to his room have helped me to become
a more disciplined and responsible trader. He has given me the tools and the coursework to navigate the market and to
see the signals | would not have found on my own. | feel much more confidant and less afraid of being a day trader now.

My original goal was to make $500 a day as a trader. | have had some incredibly profitable days upwards of $10,000 for
the day which has far surpassed my goals. | have posted my gains on twitter and verified them with screenshots over the
months and I look forward to continuing on this learning path with RagingBull for many more years. Thank you Jeff
Williams and Jason Bond.

Best,

Kenneth M. Enea
Raging Bull Elite Member

https://mail.google.com/mail/u/47ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 168554901 7034312161 &simpl=msg-f%3A168554901703... 1/1
DocuSign Envelope 1D: SETS ey HOES REESE degcument 28-2 Filed 12/10/20 Page 123 of 230

Hello Mr. Newsome,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Kayla,

| am very pleased with all of the services that Raging Bull has to offer. | have not
seen/experienced anything like what | am hearing about from the people who made claims to
the FTC. From the beginning, all of the Raging Bull teachers have been very forth-coming. |
have never felt like they have been making fraudulent promises about income or anything like
that.

Sincerely,

Kevin Newsome

Newsome Enterprises, LLC

Jpd (Ga LOVaad) V JueuTenNVy-uoneIe_eq doystg
DocuSigned by:

Signature:.. RAEN iaiia Saawabas Senws calicusinsbaeucinesiannTetes

NAME: Kevin Newsome

DATE: 12/8/2020
DocuSign Envelope ID BERG 1GA SERA SASS EPR Eracument 28-2 Filed 12/10/20 Page 124 of 230

Hello Kevin Schindler,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on October 14, 2019. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

"Jason Bond's Weekly Windfalls is an excellent options trading service for novices and
experienced options traders. He provides hours of education for those who need it. The
service is easy to follow without requiring one to sit in front of a computer all day. The program

has been highly successful. It is appropriate for anyone looking to make higher returns on their
investments, or for the person who trades for a living."

Signatu al ke Me Shindler

NAME: Kevin Schindler

DATE: 12/8/2020
DocuSign Envelope ID Fab) Bade Cig Veer eeRodpgcument 28-2 Filed 12/10/20 Page 125 of 230

Hello Leon Oguh,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8, 2020. We really appreciate your assistance. Could you please sign
if your customer review still reflects your experience with RagingBull?

“Jason Bond is a teacher simple and short. He does not hide this and he has been transparent
about his love for teaching simple and short. | stumbled on his YouTube page. | am following
him on Facebook and YouTube and have been on some of his Facebook live for free. Yes he
offers a subscription service but it is for those want to get it. It is optional. One thing | have
realized though is that folks don't want to work hard to make a living. They hear about money on
Wall Street and they think they can just subscribe to a service and sit back and collect. These
are the people that shout scam. No folks you scammed yourself. You did not pay attention. | am
still learning so | am not going to jump in without doing all the work that is involved. One day |
will get there.”

DocuSigned by:
Signature:.....ssecssseeeee | & Lee ies
490F 59389548448...

NAME: Leon Oguh

DATE: 12/8/2020
DocuSign Envelope ID: 4C GES GBE-POSGU7OBHSE4GER33Hocument 28-2 Filed 12/10/20 Page 126 of 230

Hello Ms. Carter,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| was a former financial advisor which is totally different from trading. | had been looking for an
educational company and finally found a fantastic service with Raging Bull two years ago.
There are so many great teachers and techniques and they are constantly striving to make this
service even better. Trading is hard and frustrating but there is so much great teaching
information that will help traders if they will study, do the work, and use what makes sense for
their style of trading.

| can’t imagine not having raging bull in my trading day. There will always be those that want to
copy other traders and expect to get rich quick. Please don't let those people decide the future
of Raging Bull.

Sincerely,
Leslie Carter”

DocuSigned by:
signatures esha, = Cos an ganbensssdsisseccavanans
441FE1417BAF4F6...

NAME: Leslie Carter

DATE: 12/8/2020
DocuSign Envelope ID: @ 3g 4950F-FAO 7H BBM OS 7ESPIO54BHOcument 28-2 Filed 12/10/20 Page 127 of 230

Hello Llyal: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 9/8/20. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“Amazing! Gains from these trades paid for my membership TEN FOLD!!! | am thrilled to be a customer!
Thank you!”

DocuSigned by:

Signature: Ly. lipeiv,

OMe em eee eee eee eee ee ee eet eH HEHE ESTEE EERE EE SEEH SEES S EEO EERE EET

NAME: | Ilya Lipkin

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 128 of 230
12/8/2020 RagingBull.com Mail - RB service and Jeff Williams

g RagingBull Kayla Smith <kaylas@ragingbull.com>
J

 

RB service and Jeff Williams
1 message

MARCUS MCCOY:Pd (Gad vga) ¥ TWeuNpeny-uoNerpad doystg Tue, Dec 8, 2020 at 10:00 AM
To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

 

Hi Kayla

| would like to comment on Raging Bull, Jeff Williams and the crew. Jeff is so much on truth that he
is their to teach and wishes the best for everyone that is watching. No other service that | have
been with has been this much fun and even personal if | may say. The moderators are great at
explaining and getting information to users no matter how many ties the same question is asked
and same for Jeff.

Raging Bull itself us beyond anything that | have ever experienced. | do believe that RB is so large
now and does carry some influence when purchasing stocks, each in the specific category. But
that is a given, which would happen with any service. The benefit with Jeff is that he takes the
same chance and does NOT cut users throats and sell behind your back. Great integrity with that.
Couldn't ask for a better service.

Thanks

Lifetime Member of Jeff Williams service
Marcus McCoy

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685523164 112392481 &simpl=msg-f%3A168552316411.... 1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 129 of 230
12/8/2020 RagingBull.com Mail - Support of Raging Bull

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

Support of Raging Bull

1 message

Tue, Dec 8, 2020 at 11:30 AM

Maria Romanos (315 vary) V Woemoeny-wonerpsd doystg
To: "Kaylas@ragingbull.com” <Kaylas@ragingbull.com>

To Whom It May Concern,

| want to start this email with the idea that trading can be the hardest personal pursuit anyone can possibly embark on. It
is not like any other type of goal you set out to achieve, it’s very different.

The market is the market........and while trading looks as simple as buy low sell high it’s not!!! It is the most painful, and
challenging path to understanding your own MIND!!!

Success is not guaranteed, it's earned by the willingness to constantly take responsibility for every trade, every loss,
every win, every missed opportunity, every missed entry, and every action or inaction you engaged in as a trader......
nobody can save you from your own actions!!! Nobody can save you from your trauma, nobody can save you from your
fears, and nobody can save you from being aligned or not being aligned with your own success!

Which is why they say that only about 10% of people who pursue trading actually become a successful trader. And
why....... because they can’t get out of their own way!!!!

Every successful trader studies constantly, they are willing to put in the work it takes to be a successful trader. They
reviews every trade, they study constantly, they read books, they find every opportunity to learn more and more, and they
are always working to uncover their own blind spots. And if necessary, they hires personal coaches to uncover emotional
blocks to their own success., because at some point, a trader who really wants to be successful recognizes it's not about
trading, it’s about their own mind!!

Regarding Raging Bull, | have been an Elite member of Raging Bull for several years and have purchased many services
from them. | have learned so much about trading the markets from every person, and every service, and there is a lot to
learn.

This service is about content and the content is amazing. | continually watch the videos, utilize the content to learn more
about strategies, price levels, market analysis, the options chain, different options strategies, understanding pre-market
levels, how to maximize profits, reduce risk, identify price levels, know my risk to reward...........-..- the list goes on and
on, and it’s all covered in the content Raging Bull provides.

But at some point, my job as a trader is the cut out all the noise and make money!!!!!! That part is solely on me! I'm
saddened by the fact that we are seeing another example in the world where people cannot take responsibility for their
minds, hearts and behaviors. Shame on them!!!

The folks at Raging Bull are passionate, caring and committed to our personal success as members of the community, as
traders, and as human beings!

| firmly support Jason, Raging Bull and his team for teaching me everything | need to know to be successful........ihe rest
is up to me!!!

Regards,

Maria Romano

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685528282224575335&simpl=msg-f%3A168552828222... 1/4
DocuSign Envelope ID(SAR4 140A 0RY IGS SOB AOR ¥eument 28-2 Filed 12/10/20 Page 130 of 230

Hello Ms. Wynn,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“have been made aware about action taken against raging bull and am very disheartened by
this news. | have been trading them for about 10 months now and have learned so much from
all of the traders, | have found a successful strategy to make consistent profits on their ideas
and owe much of my success and jump start into trading to the people on their team. Kyle
Dennis | spend every afternoon listening to and learning how to trade options when it was a
completely foreign concept to me not too long ago. | have collected over 1k in profits this month
alone on his AAPL plays. Jason Bond | have familiarities with as well and | don’t always take his
trades, he gives me tons of ideas and his education section is great. | don’t see any kind of bad
intentions with any of these guys and they put in a lot of time and effort with the goal of helping
people. Anyone in there trading blindly and complaining about loosing needs to step back and
evaluate their own choices and take responsibility for their own actions. It's made very clear to
do you own due diligence, and that these are ideas, not the golden ticket. If it was that easy, we
would all be rich and everyone would quit their day job. It’s not a crystal ball, it’s a wonderful

way to have eyes on the market and ideas to take and make your own. So thank you to raging
bull and all of their hard working traders who try their best to lead us in the right direction daily.

Marian Wynn
COTA/L”

DocuSigned by:
Signatu we. em ecsessseoeseosenasesteassensasennssanss

NAME: Marian Wynn

DATE: 12/8/2020
DocuSign Envelope ID GARB AEA EVI ASAPESaoBesdapcument 28-2 Filed 12/10/20 Page 131 of 230

Hello Mr. Anderson,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

2

“Love raging bull... Jeff Williams and Nate bear are great teachers. ...thx

DocuSigned by:
signature: (222 Zahid AP receeceresanraes

aha -*
D1FAFA37B0E848F

NAME: MARK ANDERSON

DATE: 12/8/2020
DocuSign Envelope 1. GRE S7k: AO GMOABSB Gl B.o.dgocument 28-2 Filed 12/10/20 Page 132 of 230

Hello Mark,

As you discussed earlier with my colleague Danny, here is the confirmation form with the past
feedback you left for RagingBull on 9/19/2020. We really appreciate your assistance. Could you
please sign if your customer review still reflects your experience with RagingBull?

“| just joined Kyle's terrific Sniper Report and | just wanted to say that | am very grateful. His analysis is
just so terrific and gives people a competitive edge unmatched in so many circles. It is not at all hype but
a terrific way to invest in stocks that outperform and that is what everyone wants. Thank you for such a

terrific and profitable service.”

DocuSigned by:
| Mark. [rwis
Signature:..: COND biiiniinniveasdnnieniiendunaianeninieats

Mark Lewis

NAME:

DATE: 12/8/2020
DocuSign Envelope IDCCAGRS 1ESAOCPE YER BS IB2¢S PHS HB Gcument 28-2 Filed 12/10/20 Page 133 of 230

Hello Mark Martin,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“| have been with Jason Bond on and off for 8 years. | have been with MRM lifetime for about a
year now. This is by FAR the best investment decision | have ever made in my life. | started
saving late for retirement. This decision is going to assure me that | will now have the very
comfortable retirement that | almost missed. Jason, Kyle, Nathan, Taylor all have different
strategies, so there is something for everyone. | have comfortably settled into Jason's new
Weekly Windfalls service. (Separately) It is the one that suits me the best. No more staring at
my screen all day. THANKS GUYS!!”

DocuSigned by:
; Wark Warkue
Signature:...\.... MABABIIOCSHEREIRN Reon erenanatevessacseserseeveusenssee
NAME: Mark Martin

DATE: 12/8/2020
DocuSign Envelope ID: O2R34362: DEM APTI DE PIAS DBcument 28-2 Filed 12/10/20 Page 134 of 230

Hello Mr. Molde

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“I've been with most of the other services out there, and now with Jeff for a couple years. Never
have | experienced such transparency as with his service. Good or bad, Jeff always tells it like it

is. Lessons/videos are outstanding resources. Additionally, his group of moderators are
fantastic, especially in their immediate responses on line to questions etc. This service is worth

every penny and more.

Sincerely,
Mark Molde”

DocuSigned by:

44C15C491CBF 404...

NAME: Mark Molde

DATE: 12/8/2020
iamnen Case 1:20-cv-03538-GLR Doce mie Samat 4AtndrdtO/20 Page 135 of 230

&. RagingBull Kayla Smith <kaylas@ragingbull.com>

Testimonial

Michael Swanson jpd(@3.LOVGau) V }UeuTyoR}V-UoHeIepeq doystg Mon, Dee 7, 2020 at 8:29PM
To: "Kaylas@ragingbull.com” <Kaylas@ragingbull.com>

 

To Whom It May Concern:

| have only been a member of Raging Bull for a few weeks, but through its services, | have gained
invaluable education in how to trade stocks and options, both through educational videos, as well as
through the opportunity to look over the should of its seasoned traders. | have become a profitable trader in
no small part through their work.

Sincerely,

Michael Swanson

https://mail.google.com/mail/u/2?7ik=76e8ceeeff&view= pt&search=all&permmsgid=msg-f%3A 1685471621 943326655&simpl=msg-f%3A168547162194... 1/1
DocuSign Envelope DBRS AeA Sie eatabtoepcument 28-2 Filed 12/10/20 Page 136 of 230

Hello Mr. Thompson,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Jason, Jeff, and the rest of the gang,

| wanted to take a minute to write and give my story and my thoughts about Raging Bull
and their services.

| was introduced to Raging Bull through one of Kyle Dennis's advertisements on
Facebook. | had just gotten into options trading through another service, and | was
looking for a bit more than that one offered. I'm pretty sure that | subscribed to Kyle's
Dollar Ace service initially. | really liked options and the opportunity they presented, and
| liked what Kyle was doing with his scanner. Initially, | had some success with his
service, but then | promptly blew up my account. | went from being up $1700+ to being
down more than $8300. | write this not to blame Kyle, but to give an example of how a
little knowledge can really hurt you. | was using Dollar Ace poorly. | would see a scan
pop up, take a quick look, and if it was moving in the right direction at the time, jump in
and then watch it tank. Then, instead of getting out with a respectable loss, | would hold
my positions and wait for them to recover, which most of them never did. Sometime this
fall, | upped my subscription to all of Kyle's services, having realized through listening
many of his teaching that | needed to be much more thoughtful, have a plan, and learn
to get out at a certain level. Eventually, | subscribed to Raging Bull Elite, because there
were other services they offered that | felt | could benefit from. Since mid-November, my
account has gained back $700+, and | haven't had a red day yet in December. This is
all because of the teaching and training of everyone at Raging Bull. Without fail, they
give the disclaimer that they cannot give advice to people who ask for it. | wish | had a
dollar for every time I've heard Kyle say that in Mobile Closer. | allribute my success
over this past month to Kyle, Ben, Nate, and Jason. Those are the ones I've spent the
most time following, mostly because | have a small account, and | don't get into more
that simple buying or selling calls and puts, along with a little stock trading.

Hopefully this helps in your fight. You have my permission to use any and all information
as you choose, and if there is anything else | can do, please let me know.

Thanks,

Mark Thompson
DocuSign Envelope 1n: FAP Bark: FSG 3b Gre PakabdroesOCUMent 28-2 Filed 12/10/20 Page 137 of 230

DocuSigned by:
Mark. 1 LLompsou.
Signatu ve | Mark thay s annauisstscieiguscbesieesdotcusiswaiddan

NAME: Mark Thompson

12/8/2020
DATE
Case 1:20-cv-03538-GLR
12/8/2020

my RagingBull

Jeff Williams

1 message

Marlene Huber
To: kaylas@ragingpull.com

pd'(qa.LOVda) V quote} VY -Goneireped doystg

Document 28-2

RagingBull.com snail hes O/20 Page 138 of 230

Kayla Smith <kaylas@ragingbull.com>

Tue, Dec 8, 2020 at 10:25 AM

Best all around! Communicates with all levels naturally. Tells it like itis. Such a diversified chat room. | have been
trading for more than 40 years on and off and have only met four people, Jeff Williams being one of them,

who constantly taught me.

| have been with Raging Bull for awhile and never have complaints. Have learned and learned.

Marlene

Sent from my Android device with

Mail Reader for MSN Outlook: http://goo.g!/gsah9x

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A16855241 83692863340&simpl=msg-f%3A168552418369... 1/1
DocuSign Envelope ID AGREE EGO SESE CEPA IPAS Pe SBcument 28-2 Filed 12/10/20 Page 139 of 230

Hello Michael Chusid,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“Raging bull tries very hard to provide a tremendous amount of content and education to help
traders be successful. There are various trading styles (you must identify those that are most in
sync with your personal style, preference and risk tolerance). Not all are for everybody but there
is certainly something for everyone. | think it is a very valuable service and while not cheap it is
quite cost effective considering their value and the potential they offer for you to change your

life"
DocuSigned by:
Michael Chusid
Signature... iuppechebpiapbasbsestansdaesdesssasssnssascoseosseses
NAME: Michael Chusid

DATE: 12/8/2020
DocuSign Envelope in CARBsdeSOab Was FSalebReoAbypCument 28-2 Filed 12/10/20 Page 140 of 230

Hello Mr. Haas,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Good Morning Kayla,

Thank you for gathering feedback from members. The RagingBull support team has always
been available to me, provided me with great guidance on membership, and | have always felt
has been in the interest of the members.

| have been a part of Raging Bull since 2019 and I’m very proud to be a part of this community.
Between all the services and moderators, the community here is invaluable. | have learned so
much from the leaders, fellow members, and | really enjoy this company.

| haven’t made a lot of money like my fellow members but the content and experience | have
had over the past 2 years has been a huge learning curve for me. | own my decisions to make
trades and while | don’t always win, | learn from each trade and | am excited and encouraged to
do better in the market.

| look forward to being a member for many years to come and continue to grow within the
RagingBull community.

Thank you RagingBull!!!!

Michael”
DocuSigned by:

Signatu ro, Michael Haae ict bibteicanienennticasaeseaunsciane
811799F4585244E ..

NAME: Michael Haas

DATE: 12/8/2020
DocuSign Envelope pEesGotse a lyalsasesGedsieAocument 28-2 Filed 12/10/20 Page 141 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on _7/30/20 . We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

DocuSigned by:
NAME: Michael Hicks

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 142 of 230

=)

MSN (184) NSN YGO71 iIMOOW NOA uoser ‘sisUUIM SOW O}
DJEMIOJ YOO] | ‘UBL aU] Jo ssauajquuNy pue Jopued ay) Aolus puke %00Z J9A0 Aq s}ijold

Aw paseaioul dey | ‘}eap jedi 94} SI puog UOSEP JIWpe Oo} JUeM | ONdoys obny e sy

€vdrS|d6AzS9-zavv-Sdzr-1d23-c96rvagse ‘a! edojenuy ufignooq
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 143 of 230
12/8/2020 RagingBull.com Mail - Opinion of Raging Bull

J

Opinion of Raging Bull

1 message

 

To: kaylas@ragingbull.com

| cannot stress enough my gratitude to all the devoted people working at RagingBull and the overall community

involved. So, I'll do it in this long drawn out email highlighting why | joined in the first place. | started pursuing my dream of

becoming a trader at the beginning of this year, and amazingly before | joined RagingBull was able to grow my small
5,000 account to almost 28,000. How did | do this? Well, besides getting a small bootcamp education on trading options
from my father (who's been trading for over ten years) it was pure adulterated luck, plain and simple. I'll be honest with
my self. Growing my account over 500% in my first eight months definitely gave me the feeling that | knew what ! was

doing. Then September came and, pardon my French, knocked me on my ass. Money was flowing out of my account and

fast, so that’s when | looked in the mirror and realized that the only reason | was up so big in my account was luck.

At that point | knew to have my dream realized of becoming a trader | needed a high level quality education. | didn't
want advice or some guy just telling me, “Hey, buy this stock it's gonna soar tomorrow.” | wanted a no BS education on
how to successfully become a consistent trader myself. | knew | needed an edge. So like any young trader might do |
went to the all powerful YouTube, and | actually had a lot of difficulty finding what | was looking for until Jeff Bishop
popped up on my screen advertising RagingBull. Within minutes of looking into RagingBull | knew this was
100% EXACTLY what | wanted. Right from the get-go they said they are not finial advisors and | never expected them to
be. | was simply looking for them to tell me what everyone else who tries to teach trading dances around. How to trade
successfully and find your edge. | started with Bullseye Trades and not long after now | am an RagingBull Elite member.

| knew that what | was paying for was not trade alerts or some kind of service where you blindly follow a trade and
expect to make money. | knew | was paying for the education, and just in these last few months what I’ve learned from
RagingBull has been immensely helpful and vital to my trading future. If it wasn’t for them and their education my account
would no doubt be at zero right now, and | was shocked to hear Jason Bond talk about the lawsuit this afternoon. When
he said writing this email would mean a lot to him | knew | had to do it, because Jason, Jeff, Nate, Ben, Kyle, and all the
other people of the RagingBull community mean a lot to me. They are all some of the best educators I’ve ever had the
honor to learn from, and | consider myself lucky that the RagingBull Youtube advertisement came on my screen that day.
They have made my dreams a possibility and that is why | am forever grateful. Whether you've been treading for a year
like me or for 50 years, trading is an ongoing learning process. | expect to always be learning and evolving as a trader,
and if RagingBull were to go away | and all the other wonderful members of the RagingBull community would be losing
our education. From the daily emails to the video trainings to the recommended readings, | believe a service like
RagingBull is a vital component to a successful trading career and | would gladly recommend it to anyone who is really
serious about becoming a trader. Even though | am a new member to the RagingBull community | know I will be a loyal
member till the end. | cannot thank everyone at RagingBull enough for the hard work they put in to make many people’s
dreams of becoming a trader a reality.

Thank you,

Michael

https://mail.google.com/mail/u/47ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1 685548966607571403&simpl=msg-f%3A 168554896660...

Kayla Smith <kaylas@ragingbull.com>

Michael Palmieritpd-(qa1dvaa) V Juste} V-UoHeIepaq doysig Tue, Dec 8, 2020 at 4:59 PM

WM
12/8/2020 Case 1:20-cv-03538-GLR DOoOcURaveshuk@2MaFifedimboall 0/20 Page 144 of 230

§ R a gin gBull Kayla Smith <kaylas@ragingbull.com>
J

Testimonial
1 message

Michael Sinegar __ ;. . . . Tue, Dec 8, 2020 at 1:03 PM
To: "kaylas@ragi puILcom Gayasq@ra imgoun.cuini= doysta

Raging Bull has been a true godsend. Thanks to the knowledge I've gained, | am well on my way to quitting my 9-5 job. |
genuinely pity anyone who thinks that this is a scam. Alert services can be a way to practically print your own money. You
just have to be knowledgeable enough to know how to use them and do your own due diligence.

Michael Sinegar

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685534 145699993201 &simpl=msg-f%3A168553414569... 1/1
Case 1:20-cv-03538-GLR
12/8/2020

Nate

1 message

it

Document 28-2 Filed 12/10/20 Page 145 of 230
RagingBull.com Mail - Nate

Kayla Smith <kaylas@ragingbull.com>

Tue, Dec 8, 2020 at 10:34 AM

Reply-To: jpd-(qa.LOvaay) ¥ JueuTDeNy-uoHeIepeq doysig
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Hi

Nate Bear is spectacular Great system great teacher
patience of a saint has been marvelous to learn from

Mike Chusid

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 16855247657 35270147&simpl=msg-f%3A 168552476573...

1
DocuSign Envelope ID: QF A25@F ESOC ROSSSEE PIS Document 28-2 Filed 12/10/20 Page 146 of 230

Hello Mohammed,

As you discussed earlier with my colleague Spencer, here is the confirmation form with the past
feedback you left for RagingBull on 5/15/2020. We really appreciate your assistance. Could you
please sign if your customer review still reflects your experience with RagingBull?

“Very good presentation and excellent explanation of the topic”
DocuSigned by:

Molammed Keluman

Mohammed Rehman

NAME:

2/8/2
DATE: 12/8/2020
DocuSign Envelope ID BRNO 1dD I EEN RB Heltrepcument 28-2 Filed 12/10/20 Page 147 of 230

Hello: As we discussed earlier, below is the testimonial verification form with the testimonial you

left for RagingBull dated 6/11/2020. We really appreciate your feedback. Can you sign if your
earlier testimonial still reflects your experience with RagingBullis 100% true?

“Good choice, the learning curve to understand the market dynamics. An excellent approach of
teaching and educating”

Mohammed Rehman

NAME:

DATE: 12/8/2020
12/8/2020 Case 1:20-cv-03538-GLR Degiymemindei2RagnkRulT@ihz@¥20 Page 148 of 230

§ Ragi ngBull Kayla Smith <kaylas@ragingbull.com>
J

Raging Bull Tesimonial
1 message

 

Mohsin KhawajeJP@ (da. LOVGae) ¥ JueuyOeyV-uoNeIepIeq doystg Tue, Dec 8, 2020 at 11:24 AM
To: kaylas@ragingbull.com

Good afternoon,

| am writing as a testimonial on my experience with Raging Bull since signing up earlier this year. Although | had read
mixed reviews before signing up, | wanted to start slowly and give this company a chance. After having used these
services for past 6 plus months, | have to say it was worth the investment. Over time | have kept purchasing services
because | learned a lot from the way | was being taught. This service does not guarantee profits or becoming rich quickly,
but is used as an educational service. | may not always profit in every trade but I have learned a lot over the past few
months from these educators which | can continue to use as | get more comfortable trading. | want to thank Jeff Bishop,
Jason Bond, Kyle Dennis, and the rest of the RB team for their time and helping us to learn more.

It would be a shame if this company was shut down because people bought in thinking they'd be rich in a matter of
months.

Thanks
Mohsin

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A16855279272354703008simpl=msg-f%3A 168552792723. . 11
1D Case 1:20-cv-03538-GLR Doce Mur @nrmal-eambaidlO/20 Page 149 of 230

§ Ragi ngBull Kayla Smith <kaylas@ragingbull.com>
J

Testimonial
1 message

 

 

Monica Cooke Tue, Dec 8, 2020 at 2:47 PM

a i 7 USMIyNeNV- .
To: kaylas@radingbuil-com © Ut PesvwonetePed doystg

Hello,

| believe that Raging Bull is an educational service for stock trading. As along time member, | have greatly benefited
from their guidance. They have answered all my questions and have given many great ideas over the years. They share
their screens and describe both their gains and their losses.

| am glad to have been a member and appreciate all that they have done!
Monica Cooke

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1 685540719327706220&simpl=msg-f%3A168554071932... 1/1
DocuSign Envelope ID: 6F924B4-6BE2 4 GEG SSE BOSE EFOcument 28-2 Filed 12/10/20 Page 150 of 230

Hello: | am reaching out about a past review that you left, below is the testimonial verification
form with the testimonial you left for RagingBull dated 10/16/2020. We really appreciate your
feedback. Can you sign if your earlier testimonial still reflects your experience with RagingBullis

100% true?

“I'm getting great practical education. The mindset shift helps me see the market different and
as a result my accounts are growing. This is a game changer.”
DocuSigned by:

Signature: “2 AGBGROGEF ERGs severenecccessenssessreessensssasenes

NAME: Mujaahid Mainor

DATE: 12/8/2020
DocuSign Envelope ID: 7QDASES7142D-¢1268BH BOAT PROD FH OcuMent 28-2 Filed 12/10/20 Page 151 of 230

Hello Mr. Khalil,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“ Hello Kayla,

First, | would like to thank all RB instructors for their dedication and integrity running
their services.
The amount of education available is huge.

As anew subscriber, | can tell for sure that | have learned a lot from Jeff Bishop, Jason
Bond, Kyle Dennis and recently Nathan Bear. They have been amazing teachers and
very transparent about their wins as well as their losses.

| can certainly say that I'm getting what | subscribed to.

Since my upgrade to Elite subscription less than 3 weeks ago, | can say | have paid
50% of my subscription fee trading part time as little as $150 and as much as $1,500 in
each position while learning how to trade which is why | subscribed, TO LEARN.

Education is the key.

| have had a huge losses on some positions which is part of the game, but my overall
wins outweigh my losses and I'm consistently in the green.

I'm looking forward to keep growing my account while learning from the top traders and
dedicated instructors of RagingBull.

To the success of RagingBull and our entire members family.

Cheers,
Nader Khalil”
DocuSigned by:
Mader blralil
Signature:....07 ALCTDOZSISSCAD Bs acsessronsrenesounseeesnnsreneseees

Nader Khalil
NAME:

DATE: 12/8/2020
DocuSign Envelope ID: C@XBEDAAACAGWERAGRRsEbARCAOUMeENt 28-2 Filed 12/10/20 Page 152 of 230

Hello Mr. Justi,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“am a second time subscriber. Only after cancelation, | realized the value of the educational
services that offered and re-purchased the services again. This time | took lifetime subscription.
The knowledge that is shared by all the folks here is enormous and is very helpful. Very honest
and transparent service.

| would definitely recommend the services to my friends.

Thank you.
Naveen”
DocuSigned by:
Nau Thsram
Signature: haven Than antonsnseesescnsnseassossnsssceseeorsees

NAME: _ Naveen Thoram

DATE: 12/8/2020
DocuSign Envelope ID: sbamoab-esGysOBR38rekbreieacument 28-2 Filed 12/10/20 Page 153 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 11/20/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“| bought RIOT and made $120 dollars. | don’t have much money to trade with, but watching all the
stocked picked by Jason Bond on Friday’s doing good gives me more Confidence that I will succeed
here”

Docusigned by:

Nubuisi Mvosu

 

NAME: Ndubuisi Nwosu

DATE: 12/8/2020
DocuSign Envelope ID: KEBGABCD-POMAAMG BSSHFESPIRE PF cument 28-2 Filed 12/10/20 Page 154 of 230

Hello Mr. Nagrik,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi,

| have been a member of Raging Bull for more than 3 years. | am truly grateful for the
services and education being provided. The education provided has made me a much
better and profitable trader over the years. They are always looking to better the
services provided and | am appreciative of that. They have provided all the education
materials and services to become a profitable trader, but it is up to each individual to put
in the work to leverage what they provide.

Thank You Raging Bull!”

DocuSigned by:
Signatur wont sccnstiadicskitupsneckauiisditiewunscielennnns

NAME: Neel Nagrik

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2. Filed ai Lo/2o Page 155 of 230
12/8/2020 RagingBull.com Mail - Checki

& ange Kayla Smith <kaylas@ragingbull.com>

Checking i in

1 message

 

Nikolai P Yakuninypq- (GaLOVdae) V V JUeTIeNY mone repped doystg Tue, Dec 8, 2020 at 10:11 AM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>
Hello Jeff,
| have been watching you and the gang trade and am trading along with you all but not very successfully! | have been an
investor for 30 years and changing to a trader is not very easy, | tend to not sell out early enough and end up losing more
than if | sold sooner! But | am learning a lot and very grateful to you all!

Sent from my iPad

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 16855233287 10158529&simpl=msg-F%3A 168552332871... 1/4
DocuSign Envelope ID: CAE 24554 BAGO CHEE SE SLE ocument 28-2 Filed 12/10/20 Page 156 of 230

Hello Oluwatayo Ojo,

As we discussed earlier, here is the confirmation form with the past feedback you left for

RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi Kaylas,

If there is anything | appreciate most in this world, they are transparency, commitment and

truthfulness - Mr Jeff Williams processes all. | have traded round all different types of trades but
have to come to a decision to pick the one that is best for me - Jeff Williams Stock Profit Pro is

the answer. | have made more than 1000% of my subscription within the last one month that |
upgraded to his live trading platform - lifetime membership.”

DocuSigned by:
Signature: f-Plvratay” Bo 1 ACADIAN sla esarne HoLESND RAED
03E0892DC101438...

NAME: Oluwatayo Ojo

DATE: 12/8/2020
DocuSign Envelope ID: LAGEFD:ABiaveoOSEBSIGLPSSEBECUMEnt 28-2 Filed 12/10/20 Page 157 of 230

Attention Ragingbull,

| have been with Ragingbull since 2018 because of their excellent educational services,
My wife is proud that her husband is a member of this great and wonderful family
helping people to be independent and reach their financial goals.

| took the noble decision to be a lifetime member of this great family because of it's
benefits.

Looking forward to Ragingbull Continuous educational services.

Destiny

788FCE9143E945F...
DocuSign Envelope ID: 4 ARS834-CSBR APO SSS BSCR Pocument 28-2 Filed 12/10/20 Page 158 of 230

Hello Mr. and Mrs. Uriarte,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“As a couple new to stock trading, we have tried a few different subscription training
services to date. Jason Bond's services and community have been hands down the
best so far.

The live training and videos are very informative. We are so thrilled to have joined the
live training programs for 2021. We are excited and truly looking forward to increasing
our

knowledge and understanding of the market with this awesome team.

Sincerely,

Ozzie & Connie Uriarte”

Braymie & (gunie Uriarte

Signature ree: sesescsonesscecscestarersnsnsescsansnese

NAME: Ozzie & Connie Uriarte

DATE: 12/8/2020
12/8/2020 Case 1:20-Cv-03538-GLR,RAGUN Gah AN thought Sedat et SPicd AGE 159 of 230

Ge RagingBull Kayla Smith <kaylas@ragingbull.com>

My thoughts on RagingBull service

1 message

Pandian Fypd (qa1dvare) Vv 1weuDeNV-uoneIePeq doysta Tue, Dec 8, 2020 at 3:37 PM
To: kaylas@ragingbull.com

Hi Kayla,

Please find below my views and thoughts about RagingBull service.

weer

“The below are my views and my perception about RagingBull service and not necessarily reflect the actual facts or the
perceptions of other subscribers.*

RagingBull is one of the best stock and options trading and educational platforms I've seen out there. | joined RagingBull
around an year ago and the reason | can call myself a trader today is RagingBull. Before a year back, | just used to
blindly buy stocks and options hoping the stock would go up, just by looking at the chart without any basis. RagingBull
helped me learn the best practices in stock and options trading - specifically how to pick the names to trade, when to stop
out, following the rules with discipline, looking at unusual options activity, how to do catalyst trading, how to do earnings
play etc.

The best thing about RagingBull is that there are a variety of different strategies you can learn from the different Gurus
present here. And these people are really Gurus, they take ownership when a trade goes wrong, they admit if there was a
loss etc. And yes, they do make a lot of profits as well. Different strategies include unusual options activity, catalyst
trading, momentum trading for stocks and options, penny stocks trading etc. The whole suite of services really provide a
great deal of education in the stock market and how to play it safe.

The next best thing | like about RagingBull is the transparency. They are almost 100% transparent and almost all of the
Guru's portfolios are live streamed. So we can take a look at all their profits and losses and so they cannot really just bluff
about the profits and losses. Having transparency also helps a great deal in education, for example we learn a lot by
looking at what Nate Bear thinks about a given chart, as he goes through the chart and shows us specifics.

RagingBull has different chat rooms and there are many moderators in each of the rooms who are very much accessible.
Even the Gurus are very accessible and we can ask any questions there and they will be answered. It's a great plus point
since it is not easy to get our questions about the stock market answered by using Google search, as the questions are
usually specific.

The next great thing about RagingBull is the trade alerts. Now something to understand here is that these trades are just
what the Gurus are taking and never an advice for us to take. They have made great enhancements for the alerts which
need to be appreciated. For example, they used to send SMS alerts which are usually delayed, but now they have
introduced RagingBull alerts app with which the alerts are almost instantaneous and so is fair among the subscribers.
There are services which still send SMS alerts in which alerts are delayed by minutes sometimes. RagingBull alerts are
much better compared to other services in that sense. Now one thing people need to understand is that whenever an
alert is sent, if all the people get into the trade, then the price is gonna go up because of the increase in demand. And the
Gurus repeatedly say this and ask the subscribers to be patient before getting into the trade. This is one of the most basic
knowledge that people need to have in order to invest/trade in the stock market. Sometimes when the alert is sent, the
price goes up and never comes down again. But most of the time, if we are patient enough, the price comes back down
and we might even get a better entry point than the Guru.

Another great thing about RagingBull is that the Gurus don't sell the stocks soon after they buy. So basically there is no
pump and dump scheme here, while there are many services out there which buy and sell fast, leading to a pump and
dump scenario. At RagingBull, many times the Gurus hold the stocks or options for days, even for months in some cases.

Overall, | would recommend RagingBull as an excellent educational service to learn about the stock market for stock and
options trading. Given the amount of knowledge | gained in the past one year, | can't imagine how much | will learn going
ahead with RagingBull. As long as people understand that RagingBull is not a stock advice service, they can learn a great
deal about the stock market and can become independent traders.

wint

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view= pt&search=all&permthid=thread-f%3A168554384353661 2808&simpl=msg-f%3A1 68554384353... 1/2
12/8/2020 Case 1:20-cv-03538-GL Rraghssaluaraiall 2AG-PoudhitedRegidrol2evicPage 160 of 230

Thanks and Regards,
Pandian Raju

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685543843536612808&simpl=msg-f%3A 168554384353... 2/2
42/8/2020 Case 1:20-cv-03538-GLR DOCUMEeRL Ags. cof Mae deliP/20 Page 161 of 230

 

® Kayla Smith <kaylas@ragingbull.com>
my RagingBull y vies@raging
Lawsuit
Patrick Gooch)? Oto Ateciment 4 GEDACTED Bat Tue, Dec 8, 2020 at 10:23 AM

To: kaylas@ragingbull.com
| joined Raging Bull in 2019 and the education is, by far, the best I've ever had. I've made lots of money because of the
education and not "piggybacking” their trades. | believe Jason Bond to be honest and transparent with his teachings. So
far, | have been pleased with Raging Bull and believe it to be an honest and legit company. Thank you for your time.

- Patrick Gooch

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f%3A1685524062544304582&simpl=msg-f%3A168552406254... 1/1
DocuSign Envelope (DAReDss2Hoeas-OBESAr@bdes1 teks Ment 28-2 Filed 12/10/20 Page 162 of 230

Hello Mr. Guénette,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi Kaylas,

I’m writing a small testimonial to give a small appreciation of the Raging Bull service so far | had
with Jeff William. | started a few months ago with a small 17$ service, and even with that |
started to learn a lot with Jeff William week-end wiretap. | did my few successful trades, then |
opted for a 4 month Stock Profit Pro plan at 200-3008. In that time, | had the chance to
experience the platinum service with the trading chatroom and wow... That was amazing... In
the mid week | saw a stock go up 1000% in the same day, and did many energy trades which
profited me and made me learn fast track (I won, | lost, but overall, what a great week). After
that week the room was not open to me anymore, so | decided to duplicate what small things |
learned from Jeff on my own... and wow, made 6000$ in my first week, thought it was easy.

Then it turned the other way around and had a hard time. | decided to go with the full platinum
service with Jeff and have access to the chatroom. That’s been a game changer. When | had
rough time, | had great help from moderators and from Jeff himself telling his story of losing
streaks and how he turned them around... | tried what they taught me and it did it. In a few week
| turned it all back to profit and learned A TON along the way. Moderators and Jeff are so
helpful, they truly care and Jeff is a great teacher, still learning day to day.

All this to say, | found in Jeff William an honest, straightforward teacher and | am not looking for
more than that. There are SO MANY services out there and all the marketing emails looks likes
scam and get rich schemes, but what | like here is the human feel to it, the transparency and
honestly, | found the type of trading | was looking for with Jeff William’s service.

Wish you all the best with Raging Bull!

Thanks for everything so far!

Patrick Guénette
Bishop Declaration-Attachment A (REDACTED).pdf

DocuSigned by:
Patrice Guenter
Signature:...— OC CIOGSS2EBSA22 . ,.sesesosscesesensnacsencseccvencrenes

Patrick Guénette

NAME:
DocuSign Envelope Dame is@horas-O 85 Sos bIes 1 mkBeDIMENt 28-2 Filed 12/10/20 Page 163 of 230

DATE: 12/8/2020
DocuSign Envelope GABE ded Pakos QB AB GbR urdAeyMent 28-2 Filed 12/10/20 Page 164 of 230

Hello Mr. Nyeste,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi Kayla,

This year, for the first time, I'm actively trading and learning because of Raging Bull. I've lost

some, and that's on me; but this education is priceless and why | kept supporting Raging Bull
and trying out their various services. From short term (Lottos/Day Trades) to super long term
(The Boardroom - Angel investing). There is a wealth of information here!

| finally feel | can take the bull's reins for my financial future; and everyone in the RB teaching
family has an incredible but also transparent personality. It has been really fun and they make
everyday better with the ups and downs of the market. You guys and gals have something very

special here!

-Patrick Nveste
Bishop Declaration-Attachment A (REDACTED).pdf

Signature: Palit i sneneseseenrermnranreenneeseeis

C8957 25074AC468.

NAME: patrick Nyeste

DATE: 12/8/2020
DocuSign Envelope(DaBes3B9pO) C8QC GAS SOG te DAMment 28-2 Filed 12/10/20 Page 165 of 230

Hello: | am reaching out about a past review that you left, below is the testimonial verification
form with the testimonial you left for RagingBull dated 11/24/2020. We really appreciate your
feedback. Can you sign if your earlier testimonial still reflects your experience with RagingBullis
100% true?

“I'm a new trader and am thankful to have some of these services along with the hours of
training videos that are included. Well worth the investment in yourself.”

DecuBigned by:
ZL i——
‘i 4

Signature:........ Lattin tpiebageNin nese esse venussinesceneccemune

NAME: Patrick Rankin

DATE: 12/8/2020
Case 1:20-cv-03538-GLR_ Do -
DocuSign Envelope !D: ae coBd0- 752 4186 9162 STBABZDDOETO 28-2 Filed 12/10/20 Page 166 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on | 1/20/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“Monday Movers was my first interaction with Jason and has been consistently profitable and education
for me. | would recommend to all if your looking to profit and team with a consistent winner.”

DocuSigned by:

Signature:....-.0+ FRDEDaRanganapyesseseeeneensensnenareneseness

NAME: Paul Neenan

DATE: 12/8/2020
DocuSign Envelope(Dabe7E0202828-OB6 88 4GHARSD BwEBEMENt 28-2 Filed 12/10/20 Page 167 of 230

Hello Mr. Marques,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| wanted to take the time and let you all know at Raging Bull how much | have come to enjoy
and love the chat rooms and all the people sharing ideas in the awesome community. No one
will ever tell me to buy anything. It is always my option to pull the trigger and purchase a stock,
option or anything. | have learned so much. | wouldn't want anyone telling me or advising me
to buy something. The power is in the knowledge and learning so | can make the trades on my
own. That is how you learn and what I've been looking for. I'm so glad | found the Raging Bull
community. | love the community of Raging bull and it is helped me beyond belief. The
resources and learning videos so | can further my career is what I've been looking for. At first |
was very apprehensive about the service. But | looked at it as a college course for me. So
much less than | would've spent at a college. And I'm doing what | love.

I've lost money in the stock market prior to joining. I've gained so much more than just money in
my portfolio. Knowledge is power.

Thank you for all your hard work, Jeff Williams, Jeff Bishop, Jason Bond and Nathan Bear. Of
course all the people in the room and moderators. I've learned so much and look forward to
spending the next 25 years here.

Peter Marques

»

? a by: ,

SiQmature: \compesssssnncnsserssssseessccecccesscresencccsscencsessens

NAME: Peter Marques

DATE: 12/8/2020
Case 1:20-cv-03538-GLR -
DocuSign Envelope ID: peer eee 28-2 Filed 12/10/20 Page 168 of 230

Hello Mr. Raj,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“{ like RagingBull a lot. It has been years with you guys.
Thanks for the learning from you guys and for maintaining a high level of transparency and also

showing live portfolio updates on screen daily.
Also Thanks for daily live video updates from Hitha for reading Ragingbull disclaimers and
upcoming events.

Thanks,
Prasad”

DocuSigned by:
Sonate pas <Scissainsustedieatsasserssetuceauous

ADGE26687CO145A..

NAME: Prasad Raj

12 2020
DATE: ues
DocuSign Envelope (Da83SDBERO FEA SSS GERSIEIBERMEent 28-2 Filed 12/10/20 Page 169 of 230

Hey Priyanka,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2018. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“This is the best educational, hands -on, transparent service. Nate is an extremely knowledgeable and a great
teacher. Jason's energy can lift your spirit any day. With the variety of trade strategies taught here, there is so
much to learn and definitely so much to earn. Blessed to be part of MRM Thanks & god bless you all at MRM.

Priyanka”
DocuSigned by:
signatures (VO saien

NAME: Priyanka Mathur

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 170 of 230

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

My experience with Raging Bull Services
1 message

 

 

 

Rdrengson Eel Tue, Dec 8, 2020 at 4:46 PM
R eply-To: Snop Veciarauon Auacment A unUAC TED) pdf

To: kaylas@ragingbull.com -

To whom it may concern,

My first subscriptions date back to the first half of 2019. | first followed Jeff Bishop, Nathan Bear and Kyle Dennis. | have nothing but
praise for these Raging Bull Traders. | soon graduated to an Elite Membership and had access to all the traders. | was

overwhelmed by all the training materials that became available to me and have been accessing them on a steady basis ever since.
My early preferences on trading ideas were from a small portfolio standpoint. Jason Bond with his fish hook trading technique and
later with his ideas on selling options, rather than buying them was very helpful. Also, Jason, in one of his webinars | was watching
indicated that all of his trading gains were to be Donated to needy causes and even provided a link to a request document that he
said we could fill out with any suggested good causes we could recommend. Other early favorites of mine were James Morse and
Jeff Williams. More recently, Dave Lucas has given me some very good trading techniques to use. The bottom line for me is that all
of the Raging Bull services offer different approaches to trading the market and if we come up with our own trading plans, test them
out in advance and then follow them we will all more than pay for the Raging Bull services we have paid for.

Sincerely,
Ralph Drengson
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 171 of 230
12/8/2020 RagingBull.com Mail - Email in support for Raging Bull.

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

Email in support for Raging Bull.

1 message

 

 

 

Clutter, Randy L Bishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 3:16 PM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Kayla and to whom it may concern:

I've been a member of different services provided by Raging Bull for several months. I’ve always gotten exactly what |
paid for. Never has there been any sign of wrong doing. I’ve received no guarantees of returns from my investments.
I've always understood the risks involved with trading. If there is anything | can do to help out, please let me know.

Thanks,

Randy Clutter
info. Technology Technician

MRC Global

Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685542525789699542&simpl=msg-f%3A1 68554252578... 1/1
421812020 Case 1:20-cv-03538-GLRagh@GHonAnh 2 Briond URS id QlpbGH CQragh Palit 172 of 230

§. RagingBull Kayla Smith <kaylas@ragingbull.com>

 

Additional email in support of Raging Bull.

1 message

Clutter, Randy p Bishop Declaration-Attachment A (REDACTED). pdf Tue, Dec 8, 2020 at 3:21 PM

To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

Kayla,

| wanted to point out one other thing. The marketing from Raging Bull is what attracted me to the services in the first
place. They admitted to loses and show you when they buy/sell and for how much. | can look back on the charts and
verify it for myself.

Just wanted to point that out and stress it.

Thanks,

Randy Clutter
Info. Technology Technician

MRC Global

Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685542850005068048&simpl=msg-f%3A 168554285000...

1/1
Bish p Declarati n-Attai

Case 1:20-cv-03538-GLR Dogument 53 xu -FAGS ode/d.0/29,,, Page 173 of 230

12/8/2020 pre aging

: Kayla Smith <kaylas@ragingbull.com>
§. RagingBull

| Appreciate Raging Bull

1 message

 

Ray Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 12:42 PM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Kayla,

| read publicity on a RB lawsuit which concerns me greatly. | read the release with open eyes and
understand where investigators who are focused on finding something negative. In any case, | am
at least a 3-year member and | have paid hard earned money for my membership which is no
different than people who pay a membership fee every month to their local gym. As an aside, |
wonder if the people who never lose weight get to sue the weight loss industry because they are
still fat?

| have been trading stocks, options and other instruments for 5 decades. I've had success and
failure over and over during those years. I've had many mentors and paid services to help me. |
look at Raging Bull as an educational resource at | see the trading successes and failures of my
mentors as part of my education. Raging Bull is the best resource | have ever had.

| have been told thousands of times to NOT mirror the trades of my mentors but rather to learn why
and how they made their trade when they did. | can see where some members buy a stock as
soon as a Mentor buys, hoping they can get in on a winner and when the Mentor sells, they are
behind the curve and lose money. They are warned yet they are fools regardless. These mentors
tell us what stocks they are looking at and it should be the responsibility of each person to look and
evaluate also then decide whether to buy or not. | read ignorant questions in the chatrooms often
and the person is directed to the extensive library of video lessons. | always ask myself why these
people don't learn from the lessons so that they don't ask foolish questions. These same people
are told to learn the lessons before trading real money but they don't listen. They buy, fail and then
condemn the RB service because they lost money.

I'm retired and | use this RB service to perform research and analysis for me. The daily teaching
by the likes of Jeff Williams and Nathan Bear are invaluable to me. It's my responsibility to decide
what to buy and when to buy and sell. | thank them for helping me find these nuggets of income.
Yesterday | made $8,957.90 on one stock and today | made $1010.00 before the opening bell.
Trading is difficult and we are all warned daily that RB does not provide financial advice. We are
told to plan our trade and trade our plan. Trading is now my daily job and | will be affected by
careless people who refused to be trained then affecting a source of my income through a lawsuit
caused by their recklessness.

Raymond Huk

ent A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 16855328 1 086195657 9&simpl=msg-f%3A16855328 1086... 1/1
Case 1:20-cv-03538- - j
DocuSign Envelope ID: oe eee 28-2 Filed 12/10/20 Page 174 of 230

Hello Mr. Lemieux,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Only two words best summarize my thoughts about Ragingbull (Jeff Williams ) services : Thank
you !

| am learning the ropes of trading with Jeff. Can't ask for better teacher! He loves what he is
does and | particularly appreciate the fact that he regularly repeats the basics of great trading
practices.

So the new ones in this business feel well taken care of. | am still learning and | love it.

THANK YOU JEFF!”

DocuSigned by:

Signature:.4..(a4ym ae d. [smite smssssescdneceuerooneavonsuns

3B 7E906893C749A...

NAME: Raymond Lemieux

DATE: 45/8/2020
DocuSign Envelope (Da2887$ 25 PRAG=6F95 SOL PREBMEG Ment 28-2 Filed 12/10/20 Page 175 of 230

Hey Reid,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on March 25, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

"As a beginner trader | was completely lost... and losing money hand over fist before joining Jason Bonds
Picks. Now, | consistently make profits while using methods that | learned from his service ... not by ‘shadow
trading’. This service is not for those wishing to blindly mimic someone else’s trades as that is not why Jason
does what he does. The only negative reviews | have found on Jason are from people that try to mimic his
trades. There is an intended delay between the time he makes his trades from the time he announces his
trades. Use this service to learn how to trade and you will be more than satisfied with the results.”

Dosusigned by:
signature. Kew! | vel

NAME: Reid Hill

DATE: 12/8/2020
DocuSign Envelope OaS4@CBF207eR-ES 5BRsSt7Roodeee ment 28-2 Filed 12/10/20 Page 176 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 7/22/20. We really appreciate your assistance. Could you
please sign if this still reflects your experience with RagingBull?

“Wow my balance just keeps on growing.”

Docusigned by:
Signature:........0.000 essed Tr canagnnngpsscssesiuersssesensoes
NAME: Richard Redick

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 177 of 230
12/8/2020 RagingBull.com Mail - Elite member

Bs R a gi n gBull Kayla Smith <kaylas@ragingbull.com>
J

Elite member
1 message

 

 

 

Rick Hagberg Bishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 11:25 AM
To: Kaylas@ragingbull.com

Hello Raging Bull,

Just wanted to send a note on how | really like your service. | have been watching and learning for over a year now. |
have few of the services with Jeff Williams ,Kyle and Jason, Jeff Bishop.

Then you offered the Elite service at half off. | took a day and thought about it. then decided that this is the best service
and the best value and the best place to learn out there period.

With the openness of the trading always showing you what they are doing when they are doing it.. You can not find that
anywhere else. | have had many other services but nothing comes close to Raging Bull.

| made enough money last week to pay for the Elite upgrade. Keeping it in the trading account to build it up.

| have only just started to look at the other services, so much to learn but the best teachers to learn from, Love the Raging
Bull.

This is what | needed to go into retirement and have a great time, having fun and making money.

Still working a full time job for now, but this gives me the convidens,the tools and path to learn.

Thank You Raging Bull

Rick Hagberg

https://mail.google.com/mail/u/27ik=76e8ceeefi&view=pt&search=all&permthid=thread-t%3A1 68552801203472327 1&simpl=msg-f%3A168552801203.,. 1 i
DocuSign Envelope Bosc SebOs ashe $638 Bucs Se EhaaskeDEH MEN 28-2 Filed 12/10/20 Page 178 of 230

“Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 11/27/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?”

“Genuine Service and excellent learning...”

DocuSigned by:
Signatu eZ Se siineuscnamiscsesssdsandustonsiessnavss

NAME: Ritesh Patel

DATE: 12/8/2020
Case 1:20-cv-03538-GLR_ Document 28-2 Filed 12/10/20 Page 179 of 230
DocuSign Envelope ID: 9D9E5CC2-255C-4508-A496-0306E3006105

Hello Robert: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 8/29/20. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“This is the only service that can turn a simple trader into the best trader! It's the real deal for sure!”

DocuSigned by:

ana

Robert Maxie

NAME:

DATE: 12/8/2020
DocuSign Envelope CSC 2OGV-R3R38 GhByscbkaeuMent 28-2 Filed 12/10/20 Page 180 of 230

Hey Robert,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on January 7, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

This is clearly a put your money where...

This is clearly a put your money where your mouth is site. Not only does he give you picks, he shows you
how and why. He shows you his losses as well as his wins. Not something the highly touted sites do
(show you their losses).

2019-01-07 19:52

DocuSigned by:

Kolurt Sawyer

SiQnature:.\sacwsccesrv7EEDeneeecseeensncnreesesensereneneranerenes

NAME: Robert Sawyer

DATE: 12/8/2020
DocuSign Envelope (Dake S$9O OSE OSS SS-CPRCSRIEUMENt 28-2 Filed 12/10/20 Page 181 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on __ 7/30/20 . We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

DocuSigned by:

NAME: robert siller

DATE: 12/8/2020

is
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 182 of 230

=]

Wing Buibey sao Ayiqeyunosse pue Bululey) SJSUUIM SJOUUIM SISOUUI/\\

6808PA894989-F489-VB9P-ESOS-N96SEA9V ‘CI Sdojeauz UBIGnd0q
Case 1:20-cv-03538-GLR Documen - i
DocuSign Envelope ID: 1048DD26-ED47-45CF-9291-266FC1CB4E24 t 28-2 Filed 12/10/20 Page 183 of 230

Hello Robert Vallerie,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“| am fairly new to Jason's Millionaire Roadmap service and in the past several weeks | made
the decision to upgrade to the RagingBull Elite giving me access to all of the services. When |
joined the Elite service | was down over 25k and in two weeks with the help of so many within
RagingBull | have been able to recover over 11k of it back and that's in a down market. Thanks
Jason and team!!”

DocuSigned by:
Signatures... Port tessa
5DFE6SC423014E3...
NAME: Robert Vellerie

DATE: 12/8/2020
DocuSign Envelope (® FS3POA BFE O19 SB SE TORS ABASEA Ment 28-2 Filed 12/10/20 Page 184 of 230

Hello Mr. Bennett,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“ve been actively participating with the Profit Pro service for about 15 months. The chat room is
the most informative and educational investment service that I’ve subscribed to. I've learned a
lot and continue to learn. | can’t imagine trying to become a good trader without this service. If
you want to become a good trader, day swing or long term, | highly recommend this service.”

DocuSigned by:

Kod Burnett

NAME:
Rod Bennett

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 185 of 230
DocuSign Envelope ID: 8815D396-7F6E-4421-B525-4D013489220A

Hello Mr. Smith,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| have tried many stock trading services over the last couple of years. Without a doubt Raging

Bull / Jeff Williams is the best service(s) | have ever been in. My account has increased 35% in

the last six months. Study the training videos, start small and use the training to make your own
trades. This service is a win / win for everyone.

Roger A Smith”

DocuSigned by:

Signature opp i IAs, sanausnacennonen nenpkeis eipaaRaassis

S8EFEFS1B9EGS3E

NAME: Roger smith

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 186 of 230
DocuSign Envelope ID: 9D132601-1730-4C00-A908-2AB418B1B13F

Hello Mr. McDonald,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| have been a subscriber to Raging Bull for a couple of years and my overall experience has
been positive. | signed up to one of the introductory services with no income experience in
actively trading the market and liked it so much that | have now signed up for all of the services.”

DocuSigned by:

Kor MDonrald

NAME: Ron McDonald

DATE: 12/8/2020
DocuSign Envelope WARB2IEADOw-O3GRGeEdzbbsaraenmMent 28-2 Filed 12/10/20 Page 187 of 230

Hello Ron Mcdonald,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“Would recommend. Lots of educational material plus the opportunity to watch multiple
successful traders live.”

‘DocuSigned by:
Signature:.....eeseeeeefee Ko Medal. cccsssssee
45B367F7ECSB4 16...
NAME: Ron Mcdonald

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 188 of 230
DocuSign Envelope ID: F4B60845-20C4-4C1 1-8F4E-362DB3FDFA92

Hello Mr. Weichert,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Hi Kayla,

| haven't heard from you in a while. Hope you and your family are doing well and staying free of
COVID.

it was disturbing to hear that someone has filed a complaint against RB. I'm sure you know
from previous conversations and emails that you and | have exchanged that | sincerely value
Raging Bull's services. The features of RB's services that distinguish RB from an advisory
service are:

4. The service is purely a follow-along service. No advice is offered regarding the purchase or
sale of any stock, option or other security instrument.

2. The service is open and transparent to users. Trades are made in real time by the "faculty".
Any profit or loss experienced by the subscriber are also experienced by the faculty member,
who is trading his own account with a best effort mindset, hoping to profit and grow his account
as we all intend to do with our own accounts.

3, Account management is emphasized. Trading a small percentage of the total account value
is followed by the faculty, hopefully to be replicated by members in developing their own
conservative account management strategies.

4. Conceivably, complaints such as this might be generated either by a disgruntled member who
did not follow conservative account management and "blew up" his or her account, or by
someone who did not profit as they expected in following along with RB trades.

5. As your legal staff has constructed, numerous disclaimers are offered by RB to its customer
base regarding the risks inherent to stock and option trading. Trading is a risky business. Not
everyone makes money, and likely 90% or more of traders lose money in trading, and | am sure
that the 90% is comprised mostly of individuals who see the enormous profit potential in stock
and option trading and jump in without guidance and eventually lose large amounts of money
prior to burning up their account. The emphasis displayed by RB faculty is to attempt to
experience profit while simultaneously mitigating risk of loss. | have never experienced anyone
at RB promising a certain level of profit or protection of loss.

6. RB's pattern is to demonstrate how, why and when the RB faculty member makes a trade. It
is a demonstration of how it's done. It is not intended for someone to follow along with the
thought that everyone who subscribes will experience only profit and will not experience loss.
The idea is to tip the balance in favor of profit, but without guarantee of success in doing so.
For a subscriber to expect such a guarantee is misguided and unrealistic.

| value RB's services and continue to use them. | recently reduced my employment status from
full time to part time and intend to trade on a more consistent basis.and | appreciate the
DocuSign Envelope (DlegsOgagrenncg-193 5 fs ECR PH Gei ment 28-2 Filed 12/10/20 Page 189 of 230

exposure to the trading methods developed by several of the RB faculty that | use as core
knowledge to develop my own trading and risk mitigation strategies.

Thanks to you and everyone at RB for all you do. Stay well.

Ron Wiechert

Bishop Declaration-Attachment A (REDACTED).pdf

DocuSigned by:

NAME: Ron weichert

DATE: 12/8/2020
Case 1:20-cv- - -
DocuSign Envelope ID: Se eee Oe OSS CLR oon cument 28-2 Filed 12/10/20 Page 190 of 230

Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 10/24/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“Hey Jason, | just started and | love Monday Movers mostly because the price was right for me to getin
with Raging Bull and see what you guys were about. | bought one of the IVVM calls last week and made
$50! Mostly though as much as | would love to have someone spoon feed me picks, | really love the
master class! | also bought the Double Down and again, | love the picks but I’m trying to grow as a trader.
I've watched and listened to a lot of guys on YouTube and such to try and learn better trading techniques
and have learned some. | have thoroughly enjoyed learning to read the charts and find good picks for
myself! That's what I’ve appreciated mostly about your service. Also, | love that your team is made up of
real, everyday people like me. It gives me confidence to know that | can do exactly what you've done if
I'm willing to put in the time. Anyway, I'll be looking for my own service to teach others on with RagingBull
in a year or so, So remember my name! Ronnie Hall”

/
Signature:.......-.--- [(< = £4— assaesceeseiveneeeseie

NAME: Ronnie Hall

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Docum -
DocuSign Envelope !D: 2A2ECE90-06D2-4D25-AA0C-6DEBCODS5ECE ent 28-2 Filed 12/10/20 Page 191 of 280

Hello: As I mentioned earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 10/21/2020. We really appreciate your assistance. Could
you please sign if this still reflects your experience with RagingBull?

“ JBP has been educational and have made some money along the way.Customer service team has been
polite and very courteous. Thanks guys for all the help and support,Keep up the good work. THANKS,

ROY’

DocuSigned by:
Sigmature:....ccserseeer SURCOPBOTETTOADEREseeeetereeeaeneessenes
NAME: Roy Nickerson

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 pl GS idea Oauhr age 192 of 230

12/8/2020 agingBull.com Mail - S

§. RagingBull Kayla Smith <kaylas@ragingbull.com>

SUPPORTING RAGING BULL

1 message

Bishop Declaration-Attachment A (REDACTED) pdf

Russ Davis Tue, Dec 8, 2020 at 11:37 AM

To: kaylas@ragingbull.com

| wholeheartedly support Raging Bull, Jason Bond, Jeff Bishop and all the traders that present on the Raging Bull
website. They demonstrate what they are trading, and their practices. They do not tell me what to trade, instead they
show what they are trading, why they are trading, and what they are doing - only. If | choose to make a trade it is
because they have called my attention to a security and | have made the decision to make a trade. | am not coerced to
make any trades, the decisions are mine alone.

The reason | trade is to support myself and my family. Raging Bull has been extremely valuable to me in that endeavor
and | would not want to lose this service.

A little background about me. In the mid 1960's | learned to trade as a stockbroker for one of the largest NYSE firms at
that time. In the intervening 55 years | have spent countless dollars purchasing stock trading services. All of those
services, until | found Raging Bull, were a huge disappointment costing me more than | was able to earn by purchasing
their services. With Raging Bull | have become a profitable trader because they educate people that want to trade. Some
trades are losers, while some are winners and by keeping losses small and letting winners run | am very happy with the
results.

Please keep this valuable service available to those that choose to be members.

Russ Davis
Raging Bull Elite member

https://mail.google.com/mail/u/27ik=76e8ceeeffaview= pt&search=all&permthid=thread-f%3A1685528720310116422&simpl=msg-f%3A1 68552872031...

1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 193 of 230
12/8/2020 RagingBull.com Mail - Testimonial disputing allegations in lawSuit

fie RagingBull Kayla Smith <kaylas@ragingbull.com>

 

Testimonial disputing allegations in lawsuit
1 message

 

 

Bishop L cation. Attachr - a PRET. eee aa
StockAlertsReviewed ishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 12:24 PM

Reply-To: StockAlertsReviewed Bishop Declaration-Attachment A (REDACTED).pdf
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

To Whom It May Concern: | have been a subscriber to RagingBull educational services for many years now. | attribute my
trading success to their educational services. The value that they provide in services such as Fast5, Monday Movers and
Bullseye Trades are by far the best in the industry in my opinion. They are open, honest and transparent in every aspect
of their services in my experience. When | initially signed up to the services, | knew from their disclaimers etc. that trading
is risky and that | would be responsible for my OWN trades. | have never had any negative experiences with regards to
their customer service or billing. | have made money overall from watching their trades and applying their techniques to
my own trading. In fact, my stock trading income would suffer tremendously as a direct result from any action that results
in RagingBull ceasing operation - even temporarily!

Russell Barbour

Sent with ProtonMail Secure Email.

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 16855317 1 6500176741 &simpl=msg-f%3A168553171650.... 1/1
DocuSign Envelope case 1 20 Cy 02385 Bhs meg ument 28-2 Filed 12/10/20 Page 194 of 230

Hello Rusty: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 9/3/20. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“I love all the training that is involved with Raging Bull as a whole. The Bullseye service is great, but a lot
of the options picked are to costly for me at this time. | am working on building my accounts up to fully

utilize all of the services | have with Raging Bull. Keep up the great work. Rusty Adams”
DocuSigned by:

Kusty Adams

SiQh atures... SrrAPs9200BEZHBE cesses eeeseeeee eects eeeeeeseeeeeens

NAME: Rusty Adams

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 195 of 230
12/8/2020 RagingBull.com Mail - Learning the trade

§. Ragi A gBull Kayla Smith <kaylas@ragingbull.com>
,

Learning the trade
1 message

_ ~ Bishop Declaration-: vent A (RED/ ) pdf —
Ryan Graham ishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 12:39 PM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

 

 

| just wanted to show my appreciation for BOTH Nathan Bear AND Ben Sturgill. Both guys are grade A class and great
teachers. Their availability and willingness to help have been world class. Beyond their teaching, the moderators in their
rooms are always there with a helping hand. The community working together towards the same goal makes me feel like

part of the team. What a great service!!!!!! Keep it up!!!!!

Thanks,
Ryan Graham

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685532647409309850&simpl=msg-f%3A168553264740... 1/1
Case 1:20-cv-03538-GLR Document saa fe

‘ara0z0 L2Rids falRddAlAQUAnaPave 196 of 230

fa

§. RagingBull Kayla Smith <kaylas@ragingbull.com>

Testimonial for raging bull
1 message

 

 

Ryan MsboP Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 10:31 AM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>
Hi Kayla and Raging bull team,

| am new to raging bull, just joined a few months ago.
In these few months, the raging bull team has made ail the difference to my trading world.

Just this year itself, before | joined raging bull, IN THIS YEAR ITSELF, my account had lost 74K (see snapshot)

The raging bull services have educated me infinitely.

They have been totally transparent with with each and every trade and explained and educated on the analysis and why it
made sense.

My losses have stopped significantly, and | even believe this month | will have a tiny profit.

| need these guys to trade!

They have taught me what noone else would ever teach.
My phonenois. | amrready to provide any more details or be a witness if required.

Regards,
Ryan

PS: Below is a screenshot showing the YTD loss of 74K in this year alone before joining RB. Thanks to the raging bull
community, this bleeding has stopped, and for once in my life, ..there is HOPE that | can be a profitable investor, and the
DREAM of a better life is more of a reality.

Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 6855245758064 70437 &simpl=msg-f%3A168552457580...

1
Case 1:20-
DocuSign Envelope ID: Cae mea 28-2 Filed 12/10/20 Page 197 of 230

“Hello: As we discussed earlier, here is the customer review confirmation form with the past
feedback you left for RagingBull on 12/1/2020. We really appreciate your assistance. Could you
please sign if this still reflects your experience with RagingBull?”

“Bullseye Trades is the real thing! | made 107% in my first trade - in five hours. Could have made more,

but | got out early to lock in the gain.”
DocuSigned by:

Sabine Filowi

Signature: —coanrssce70sssSerseseersencennsnnerennraeesnnesannenans

NAME: Sabine Filoni

DATE: 12/8/2020
DocuSign Envelope Eat SABES BBuO gee hE eb ggyment 28-2 Filed 12/10/20 Page 198 of 230

Here is the confirmation form with the past feedback you left for RagingBull on 09/25/2020. We
really appreciate your assistance. Could you please sign if your customer review still reflects
your experience with RagingBull?

“Great service. A great teacher. Tried new broker and SWN your tip. Small profit but heck better

than a loss.”
DocuSigned by:
Sam Maina
Signature:...s0 avesstqasse an icerassaaalgeceseseseeeeesenesenane

NAME: Sam Maingi

DATE: 22/8/2020
DocuSign Envelope DaSO2bE2B5812-OSSS SSSI BeEMuUMeEnt 28-2 Filed 12/10/20 Page 199 of 230

Hello Sanjeev Makker,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“I first heard of Jason Bond when I was getting into trading and wanted to learn and know more
about the stock market in 2014. Jason was then running the millionaire road map and had some
great traders in the room. A lot of learning happened for a newbie like me.

I then left Raging Bull and joined another service hoping that the other service would be far
better than Raging Bull and would help me make faster than Raging Bull. I was only
disappointed and lost money at that service.

It was only in 2017 that I realized that the stock market was about learning and not imitating
traders and making money. I rejoined Raging Bull and by that time Jason and Jeff had brought in
greater traders like Kyle, Nate, Taylor in addition to having Bart who was such a great trader.
The learning content was simply great and that is what I needed to study learn. | stayed with
Raging Bull throughout till today. In 2019 I was having a tough time financially and had lost my
job and wanted to badly renew my subscription but did not have the resources. The sales team at
Raging Bull worked with me and allowed me to make payments in installments over 4 months,
which I was able to afford. | also got an opportunity to attend the conference in Florida which
was at no charge to its members and that was such a great event and gave us the opportunity to
learn and meet with other traders.

The next thing on my agenda was to learn about options trading and there were some great
videos by Nate, Jeff Bishop, Kyle, and Jason Bond which has been helping me to learn about
options.

The traders at Raging Bull are absolutely amazing as they are transparent, honest, and truly
concerned about our learnings and us becoming better and profitable traders. While each Guru
has their own style, it is up to each one of us to learn and adapt our own personality. Jason and
Jeff have been always finding ways to make the services more profitable and enjoyable. As
traders, each one must learn the strategy and not imitate the traders. While learning trading one
does lose money and at the same time, we need to be responsible for our own trades. During
learning, we will lose money, but one cannot blame Raging Bull for your losses as learning is the
key aspect and not imitating traders.

I vouch that Raging Bull is a great place for any newbie to learn and trade. Just as in becoming a
doctor takes time to learn, learning to trade is like that. It takes years of practice to become
profitable and consistent traders. Even the best traders in the world will lose money. That is what
Case 1:20-cv- - -
DocuSign Envelope ID: eS 28-2 Filed 12/10/20 Page 200 of 230

we are with Raging Bull to learn, trade, make profits, become humble, and stay with Raging
Bull. It is quiet a community.

Regards,

Sanjeev

c= by:
Signature .<.Qersrsrssvagarartevessresneenssensreessnesncssersnanses

NAME: Sanjeev Makker

DATE: 12/8/2020
12/8/2020 Case 1:20-cv-03538-GLR DOC aah 2 fei F OSG Le REGhS Gun Page 201 of 230

a Ragin gBull Kayla Smith <kaylas@ragingbull.com>
J

Opinion of Raging Bull
Scott Graf" °=™ > Aman A GHDACTED pi Tue, Dec 8, 2020 at 10:17 AM
To: kaylas@ragingbull.com

 

My experience with all of the Raging Bull Services has been nothing but great. It is very refreshing to have Jason and all
the others be very blunt about the fact that we should NOT blindly follow their trades, but that we can watch what they do
for learning purposes so that we can learn to trade on our own. All of our individual profits and losses are our own. We
are responsible for what we do. There has never been a statement or promise of anything otherwise.

| have found the servicer very valuable, and feel that it would be an injustice to shut it down.

Scott Graf

Bish p Declarati n-Attachment A (REDACTED).

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f%3A 16855237 13233324927 &simpl=msg-f%3A 16855237 1323...

14
Case 1:20-cv-03538-GL -
DocuSign Envelope ID: Be eee aS soeesree ae ent 28-2 Filed 12/10/20 Page 202 of 230

Hello Shamini,

As you discussed earlier with my colleague Danny, here is the confirmation form with the past
feedback you left for RagingBull on 6/1 8/2020. We really appreciate your assistance. Could you
please sign if your customer review still reflects your experience with RagingBull?

“ Jason Bond's Monday Movers is the absolute best. Very accurate analysis, great teaching and he strives
to ensure all his clients understand the concepts. Plus he has time to answer our questions personally.
Worth every penny and it's so inexpensive”

Signed by:
ewnini Daeob

NAME: Shamini Jacob

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 203 of 230
12/8/2020 RagingBull.com Mail - Raging Bull

Raging Bull

 

Be RagingBull Kayla Smith <kaylas@ragingbull.com>

Shawn Banyai Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 3:46 PM

To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Hi Kayla,

Just writing to provide my testimony about Raging Bull’s services. While | can understand an outsiders view or
misunderstanding and even a random subscriber who rushes in untrained, | recommend Raging Bull to anyone that asks
for advice about my own trading. | don’t recommend for the trading itself, but for the learning. The teaching that happens
at Raging Bull is something ! have not received anywhere else. Its helped reduce my fears of the market and instilled
confidence in my ability to trade. The majority of my trades are trades that nobody in the service suggest, but trades |
have identified based on the teachings. | don’t see how anyone would sue to take away the ability to learn.

iti OLYMPUS

Shawn Banyai Shawn Banyai
President/CEO President/CEO
Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/2?ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f%3A 168554439 1108866597 &simpl=msg-f%3A 1 68554439110...

1/1
DocuSign Envelope (5 SEPABCR RSME OTRO STEER ErAC SY MENT 28-2 Filed 12/10/20 Page 204 of 230

Hello Mr. Chernow,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“| want to express my appreciation for Raging Bull and in particular Nathan Bear

for their education and training and mentoring during this past year as i ama

year old member of this service. Their service and education for stock market

is of extreme value to me. They have brought me from a new trader to a more

mature trader and investor. Without their guidance and support i do not know

where i would be. Thank you for this unique service.

Very Truly Yours,

Bishop Declaration-Attachment A (REDACTED).pdf
Shmuel Chernow

DocuSigned by:

Shawl

ICE43BCSOECB4DA

 

NAME: Shmuel Chernow

DATE: 12/8/2020
42/8/2020 Case 1:20-cv-03538-GLR D@gyngaiitorAna - FIG tue MoesPage 205 of 230

§ RagingBull Kayla Smith <kaylas@ragingbull.com>
J

In Support of RB Services

1 message

 

siri Sh+ __
To: kaylas@ragingbull.com

Hi Kayla,

| am Sirish Potugangti and since April 2020 got associated with Raging Bull Services. ! would like to let you know about
my experience with these Services and that there is a lot of transparency in the Subscriptions and the educational videos
they provide with each service.

The transparency is so clean that we couldn exactly see where they get in and with what price. Unlike other services |
have been there is just an idea, not sure where to get in and where to get out. For someone new in the market it makes a
lot of difference and am glad to get RB Services.

So far | have benefited with a good amount on most of the Trades. Also | have learned the DIP pattern where it fetches Iil
money. | am still a newbie and learning the Market, with the help of Nathan Bear, Jeff, Jason,Ben the trades that i took
though have lost few with my ignorance as when they dropped out of few trades, i didn't. But over the period of 7M , there
is always in depth reasoning for their patterns and why their ideas work. Also if they fail the idea they do inform through
the services which are outstanding.

| am completely happy with the Services and my Favourite has been Nathan Baer. Please let him know | just love all his
Services.

One last thing to add, | loved their transparency so much | wanted to have the Lifetime Services with them and | have
Subscribed to Elite Recently.

| am glad to stand by Raging Bull and am writing this email in support of Raging Bull Services.

Thank you

Sirish Potuaanti
Bish p Declarati n-Attachment A (REDACTED) pdf

https://mail.google.com/mail/u/27ik=76e8ceeeffaview=pt&search=all&permthid=thread-f%3A 16855245854 7544 1628&simpl=msg-f%3A 168552458547...

PER P Declarati nAStackment 4 GEDACTED)Pat ED) paf Tue, Dec 8, 2020 at 10:31 AM

Ta
Case 1:20-cv- - -
DocuSign Envelope !D: ee 28-2 Filed 12/10/20 Page 206 of 230

Hello Stephen,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on October 18th. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

"Raging Bull is the best trading education site hands down. They continue to innovate and
offer trading education for everyone."

DocuSigned by:

NAME: Stephen Murphy

DATE: 12/8/2020
DocuSign Envelope ABC dca Ribas VeeselaePrehasyment 28-2 Filed 12/10/20 Page 207 of 230

Hello Mr. Bares,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Kayla, | am an elite member of Raging Bull and this is a quick note expressing my support for
Raging Bull. | have access to all the traders and learn from them. | thoroughly enjoy Nate's
methodical analysis, Jeffs analytics, and Kyle’s focus on the biotech sector and would be willing

to state this in an interview if needed.

Steve Bares

Bishop Declaration-Attachment A (REDACTED).pdf

DocuSigned by:

369D4E80F 786462...

NAME:

Steve Bares

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 208 of 230
12/8/2020 RagingBull.com Mail - Glad | am a part of Raging Bull

§ RagingBull Kayla Smith <kaylas@ragingbull.com>

Glad | am a part of Raging Bull

 

Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 10:06 AM
To: kaylas@ragingbull.com

Kayla, | am an elite member of Raging Bull and this is a quick note expressing my support for Raging Bull. | have access
to all the traders and learn from them. | thoroughly enjoy Nate’s methodical analysis, Jeff's analytics, and Kyle’s focus on
the biotech sector and would be willing to state this in an interview if needed.

Steve Bares

Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permmsgid=msg-f%3A1685523027880894202&simpl=msg-f%3A168552302788... 1 ‘1
DocuSign Envelope(Dagi289Ca@9Mp- G65 333 G46reE2 veg Ment 28-2 Filed 12/10/20 Page 209 of 230

Hello Steve Crowley,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“Started with RagingBull’s Jason Bond Picks a few years ago and upgraded to Millionaire
Roadmap a couple years ago. | liked Millionaire Roadmap then and now love the recent
changes merging multiple instructors, each with a different trading style. These are real retail
traders in real time who lose on some trades but win far more often. I’m in some other Raging
Bull services as well. All are great value. In short, a great forum for a retail trader to learn to

make money in all markets.”

DocuSigned by:
; Stephan Crowley
SIQNature:.....sssserseeseenree [st REVIANERE AS eet eeeeeeeeeees

NAME: Stephen Crowley

DATE: 12/8/2020
DocuSign Envelope 165 pees Ay A ABD Beals ent 28-2 Filed 12/10/20 Page 210 of 230

Hello Steven Giz,

As we discussed earlier, here is the confirmation form with the past feedback you left for

RagingBull on April 7, 2017. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

"My most recent trade with Jason Bond Picks was an option play. Jason called the perfect
entry point which | patiently waited for and by the end of the day | cashed out with $20,532 in
profit. If | had waited about 30 min more it would had been over $30,000. I'm already stalking
my next Option entry that Jason has recommended for hopefully another big win."

DocuSignod by:

Stu Gouy

Signature:....beccsnesorsypraaparessttceeeeeseeeeseeeeeeeneesenasenes

NAME: steve Goetz

DATE: 12/8/2020
42/8/2020 Case 1:20-cv-03538-GLR RQFLHINGOM RA Raghd BG teULOTEMmoMge 211 of 230

§ R a gi A gBull Kayla Smith <kaylas@ragingbull.com>
J

Raging Bull Services Testimonial
1 message

Steve Lynch Bishop Declaration-Attachment A (REDACTED) pdf Tue, Dec 8, 2020 at 11:18 AM

To: kaylas@ragingbull.com

Raging Bull Team,

I'm writing this in regards to the pushback litigation concerning RagingBull marketing and services. While | can't speak for

everyone, | personally find the services, professionalism, education, and overall standards of the platform exceptional.

| initially joined two separate yearly Raging Bull subscription services in June 2020. One of the services did not fit my
time management and mindset, so Raging Bull graciously allowed me to swap into a different service at no

additional cost. After a few months of following the educational content through Nathan Bear's services and a Kyle
Dennis service, | opted into their full-suite Elite Membership program for the calendar year 2021. Since joining their
premiere service in November 2020, | have been pleased with the overall platform and ongoing/improving content.

After a few weeks of Raging Bull Elite services, | have discovered the educational systems and traders that most align
with my goals, and have improved both my overall market/trading strategies and my financial well-being in this time.

| am a 45-year-old restaurant operator with 20+ years of high-level management experience. | own multiple rental

properties and am looking to expand my knowledge and comfort level with trading, trends, and options strategies that suit

my financial goals. | have tried and vetted numerous similar services and find Raging Bull to be the best-in-class for
what's advertised. Please feel free to reach out on any needs, additional info, or feedback.

Steve Lynch

Director of Pub Operations
Bishop Declaration-Attachment A (REDACTED). pdf

Interested in having us host a party or event?
Wilson Catering Menu
Wilson Event Info

FOURPEAKS

sacwinc Company

sminoee

hitps://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685527454309976665&simpl=msg-f%3A 168552745430...

1
42/8/2020 Case 1:20-cv-03538-GLR DOCUMmRQAbRRcom MailothddéO(20 Page 212 of 230

‘ Kayla Smith <kaylas@ragingbull.com>
§. RagingBull

 

RAGING BULL

1 message

 

 

 

StevenWanger Tue, Dec 8, 2020 at 3:27 PM

To: kaylas@ragingbull.com

Kaylas:

| can’t say enough as | am a huge fan of the Raging Bull Elite team, been a member coming into my third year. As Elite
lifetime member to all services, | tend to lean mostly to Nathan Bear as his strategy seems to connect to my style the
best. And he seems to be most active on the mic and in training.

But don’t get me wrong many of the other mention are great, and | do listen and learn from all of them. | just to focus my
energy on one style as | am still working towards being a successful trader.

Which bring to the latest format changes, which | am very fond of BTW....I miss the days of live daily training and glad it's
back.

Rock on,

Steven Wanger
Bistiup weciaacn-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/2?7ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 16855431 63928866433&simpl=msg-f%3A 168554316392...

1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 213 of 230
12/8/2020 RagingBull.com Mail - Taylor OConnor trading success

§ RagingBull Kayla Smith <kaylas@ragingbull.com>
}

Taylor OConnor trading success
1 message

 

coco oconnor Bishop Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 12:44 PM

To: kaylas@ragingbull.com
| am a lifetime Elite member of Raging Bull

I’m very happy with the service! | have learned valuable lessons about options trading and | often take trades that mimic
what | see the traders on Raging Bull doing to great success.

Many of my trading days look like this:

If it were not for the excellent teaching by Nathan Bear, and others, | would not have the confidence to trade options so
successfully. Obviously | lose sometimes too but | don’t blame that on Raging Bull

| have had tremendous success overall !

Sincerely

Taylor OConnor

Bish p Declarati n-Attachment A (REDACTED) p

Sent from my iPhone

Bishop Declaration-Attachment A (REDACTED).pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A1 685532924787830558&simpl=msg-f%3A 168553292478... 1/1
Case 1:20-cv-03538- - i
DocuSign Envelope ID: go ea alee et 28-2 Filed 12/10/20 Page 214 of 230

Hello Mr.Bridges,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“ Hello Kayla

I'm fairly new to Raging Bull (joined in July). | joined for the educational opportunity you offer
and certainly not for "stock tips". Your service has been true to your word that you could and do
provide a bonafide learning experience. | wasn't able to find such a service anywhere else that
provided live instruction from an active trader.

You have made all the difference in the world expediting my learning of the basic knowledge
and principles | needed to start trading. You continue to fulfill this space in my education of the
trading world and at no time have | felt you have done anything other than teach!

Certainly you provided in your sales literature the information that you are not brokers and do
not provide any investment advice. None was expected either and | have not received any
investment advice or financial planning. It was also clear to me from your provided sales &
marketing information that your core business was in fact education and you derived most if not
all of your income from subscriptions and not from trading stocks.

You have been absolutely transparent with your live trading. We see what you do and your
money you put into the stock trades. You provide us with your real time portfolio so we can see
the progress of your trades. Both profits and losses, nothing is hidden.

| fully intend to keep your service subscriptions that | have for the above stated reasons. |
would be lost again in a world of misinformation and idle promises without the real time learning
experience you provide! Please tell the SEC attorneys for me that they are wrong in their
accusations against you and your company. We need this service.

Thank you for being there for all of us.

Sincerely,
Terry Bridges
Raging Bull Subscriber”

DocuSigned by:

Tuy bridas

Signature:.......4.... ggeisaeynanggge eoseeeeteetenentensenennneneanenen

NAME: Terry Bridges
DocuSign Envelope(Dasey 2 0220-3 S8s06t4ea7bbesument 28-2 Filed 12/10/20 Page 215 of 230

DATE: 12/8/2020
Lao. Case 1:20-cv-03538-GLR DOCWD Ra iecontmail- HE Ghg-euulQUAQ Page 216 of 230

 

Raging Bull Review

1 message

 

To: "kaylas@ragingbull.com” <kaylas@ragingbull.com>

We have been involved with Raging Bull trading education services since the end of 2018. We
have been very pleased with the education, and were offered to upgrade recently to a lifetime
subscription. It was a simple decision to do so. Looking forward to 10+ more years of being
involved in Raging Bull trading education.

Best,

Tiffany Daines
Howard Daines

https://mail.google.com/mail/u/47ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 16855492001 025 19430&simpl=msg-f%3A168554920010...

§. RagingBull Kayla Smith <kaylas@ragingbull.com>

TIFFANY DAINES 2 Ooo? Steen 8 GEDACTED Pat Tue, Dec 8, 2020 at 5:02 PM

1/1
DocuSign Envelope ARG ode AO REP Rb pobeAgiMeNt 28-2 Filed 12/10/20 Page 217 of 230

Hello Mr. Corrigan,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Kayla,
| have been a Raging Bull customer for several years. | have been extremely happy with the
service provided through Raging Bull. They have provided excellent education and you have

given me the tools | need to be a successful trader.

Anyone that says that Jason and Jeff are doing a disservice to their customers simply have not
taken the time to understand the tools that have been provided to them.

| will be very disappointed if the dissatisfaction of a few people result in the discontinuation or
change in the Raging Bull service.

Sincerely,
Tim Corrigan”
DocuSigned by:
Tim
Signature {tin Coie enconcncnassnssonssonsssenesessnceseass
NAME:

Tim Corrigan

DATE: 12/8/2020
DocuSign Envelope IBASGFALCE Mis Qeaa eas soubE coc Ment 28-2 Filed 12/10/20 Page 218 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on _7/30/20 . We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

DocuSigned by:
Signature: tially kidaan, vcentiiuininesnehiesenienevenanei

2B¢F DEDEEIADASE...,
NAME: Timothy Kirkman

DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 219 of 230

2)

juoser yonW Os NoA yUeYL “aay sANB au} Jo |/e 0} |N}yUeU) SJOW

@q JOU pjNod | pue |jingbuibey uM SsaolAJes SOW SAeY | “JJasALW Aq yi ynoge Bulob Aq
ACY JOU PINOM AjUleLSO }SOW | JEU) Sjoud spew sney | ‘Bulpen uibeq 0} aw Jo} soe
|ESp! JSOLW SU} PU UONEONpS Jo snunesau} ajajdlioo e useq Sey SdlAJOS INOA ‘uoser

6r4ZSAGDAG | W-6D66-b85r-9908-99 440 ‘cI edojanuy ubignsoq
DocuSign Envelope (oadtiee SONS sat Bay Bes aay aunt 28-2 Filed 12/10/20 Page 220 of 230

Hello: As we discussed earlier, below is the testimonial verification form with the testimonial you
left for RagingBull dated 5/26/2020. We really appreciate your feedback. Can you sign if your
earlier testimonial still reflects your experience with RagingBullis 100% true?

“| am new trading and Kyle's programs have truly educated me, and have created profits |
definitely could not have generated alone.”

DocuSigned by:
Timotluy bivtmaw

SiQMature: \rev260FDSDEEtADAAE.. 2+ yeescerseeeseeecesssenncennenneenns

NAME: Timothy Kirkman

DATE: 12/8/2020
DocuSign Envelope (DARESIESKE TH Mea aonGbeRnsfo@pyMent 28-2 Filed 12/10/20 Page 221 of 230

Hello Mr. Canecchia,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on December 8th, 2020. We really appreciate your assistance. Could you please
sign if your customer review still reflects your experience with RagingBull?

“Kayla,

Raging bull and Nathan Bear have taught me so much about trading. | was experienced going
in at least | thought. Their insight into trading and the markets are second to none.

Im a lifetime elite member and couldn't be happier. The education and training videos are worth
the money alone. The live trading and transparency in the best their is.

Nate keeps his screens up to see trades placed. HE comes on the MIC do do training which is
fantastic!.

| am grateful to have found Raging Bull and all that is offers!

Lifetime ELite member
Tom Canecchia’”

DocuSigned by:

Signatures...) Qi. Caattcliassccsvsessecrsesnsereseesanees

OF C8DB492E744B6...

NAME: Tom Canecchia

DATE: 12/8/2020
DocuSign Envelope BamezsA#Oo1he-A95.884GAnRsosaaselment 28-2 Filed 12/10/20 Page 222 of 230

Hello Tom Canecchia,

As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on August 16, 2019. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

“They are Great guys.. with great experience and completely transparent. Their success is
amazing!!! Will be a lifetime member for sure !!!!”

DocuSigned by:

NAME: Tom Canecchia

DATE: 12/8/2020
DocuSign Envelope Bo REDSLbAS BmNG UBSA aes Ctee pay Ment 28-2 Filed 12/10/20 Page 223 of 230

Hello Tomm: As we discussed earlier, here is the confirmation form with the past
feedback you left for RagingBull on 11/14/19. We really appreciate your assistance.
Could you please sign if your customer review still reflects your experience with
RagingBull?

“Kyle is very industrious about taking care of his members. | feel that he treats everyone as though they
are his family or personal friends and taking care of them is his number one job. | would recommend that
anyone that wants to do well in option trading would be very pleased with his service.”

Gr,
SiQn ature: srssOQw7B07......cseceeseseecensseestenseseseecesesesees

NAME: Tomm Roland

DATE: 12/8/2020
DocuSign Envelope (BARC HADES: Sasa BN ABH Opava MEN 28-2 Filed 12/10/20 Page 224 of 230

Hello: As we discussed earlier, here is the confirmation form with the past feedback you left for
RagingBull on__8/21/20__. We really appreciate your assistance. Could you please sign if
your customer review still reflects your experience with RagingBull?

DocuSigned by:
; 1 bay Fore
Signature:\..........{.. Di spiiniage bids piakeveauinncuscccabccinaticsieets
E7EA2C9D3B 14446...

NAME: Tony DiFiore

DATE: 12/8/2020
ge 225 of 230
(=)

Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Pa

“AWIOD 0} SIBSA
JO} JEQWASLU PUOg UOSEL PB aq ||IM | BdUa||e0xa YIM SLUIOLIad pue seyorad ey leus¢A Seyoea} ey ynd Ajdwis

OLGOS0AAYLSA-2}08-E0rr-4684-G3lLOraG ‘aI edojeauz ubignsoq
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 226 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Experience

Kayla Smith <kaylas@ragingbull.com>

1 message

 

 

Trent Aiken 99°? °cssson Atachment A (GEDACTED) pat Tue, Dec 8, 2020 at 2:55 PM
To: "kaylas@ragingbull.com" <kaylas@ragingbull.com>

Kaylas,
| started with the Mobile Closer program. It was educational but | was a bit new to the game for

options especially options on AAPL. The team at Raging Bull were extremely helpful in moving me
to a program that more suited my level and comfort. | am now in Profit Prism, Stock Profit Pro, and
Sniper Report. Jeff Williams has been amazing as a mentor and although | have not been widely
profitable (yet), the learning value has been well beyond the paid price. | expect as my knowledge
expands and confidence the larger profits will follow with Raging Bull's help

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 1685541 200151846730&simpl=msg-f%3A168554120015... 1/1
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 227 of 230
12/8/2020 RagingBull.com Mail - Raging Bull Support

&. RagingBull Kayla Smith <kaylas@ragingbull.com>
J

Raging Bull Support

 

 

T wee Declaration-Attachment A (REDACTED).pdf Tue, Dec 8, 2020 at 3:48 PM

To: kaylas@ragingbull.com

| wanted to write a letter for Raging Bull. | have been a member for about a year now. | first saw an intro to one of Jason

Bonds training services in December of last year. | was impressed with the training and | decided to also join Jeff Bishop's

Bullzeye service. | never really made money off of these services as i was watching the training content and trying to
understand trading patterns. | made a few trades on my own and won some and lost some.

Raging Bull services! later joined one of Kyles services and then one of Bens. Each of these teachers have a unique
style and | have learned from each of them.

Later | joined the Elite service as a way to further my education. | love this one as | have been able to pick and choose
the "live classes" that | attend. | try to visit many of Ben Sturgis' trainings because he talks about different candles and
what they represent in the stock market and how to spot patterns. They are teaching things that can be found in many
books. The difference is that | have a teacher that | can go to and ask questions about patterns.

They do not allow me to ask them to look at a stock that | am interested in. | cannot get trading advice on stocks that | am
watching. my responsibility is to learn and make my own trading decisions.

The Raging Bull University has been outstanding for me to learn and they have great instructors. | plan to continue my
affiliation with Raging Bull and they have my support. | have a small account and it is still a small account but they
introduced me to the joy of trading. Its now a Hobby thanks to my friends at Raging Bull.

Troy Whiltworth.

https://mail.google.com/mail/u/27ik=76e8ceeeffaview=pt&search=all&permmsgid=msg-f%3A168554455395209 11 89&simpl=msg-f%3A1 685544553965...

1/1
Case 1:20-cv-03538-GLR DOCU EN Pie - Fill t2L4,9/20 Page 228 of 230

12/8/2020 ont close the sérvice

§. RagingBull Kayla Smith <kaylas@ragingbull.com>
J

 

 

PI don't close the service
1 message

 

Vincent Tham Tue, Dec 8, 2020 at 11:35 AM

To: kaylas@ragingbull.com

Hi Jason and team.
! am from Singapore.

| just subscribed yr services.

| know my stuff. But with yr calls.. | have made good profits..

| managed my own risks and exposure.

PI don't stop yr services. Those who lost money don't know how to control their own risks.

| take great efforts to stay up late at night to listen to u Jason.. The courts shd not be so unreasonable.
| have benefitted from Jason service.

Rgds

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A 168552859633606 7645&simpl=msg-f%3A 168552859633...

11
DocuSign Envelope TE ASK IAY SSH. Sad BABE Bktonsdeaas! NEN 28-2 Filed 12/10/20 Page 229 of 230

Hello Viorel,

As you discussed earlier with my colleague Danny, here is the confirmation form with the past
feedback you left for RagingBull on 6/17/2020. We really appreciate your assistance. Could you
please sign if your customer review still reflects your experience with RagingBull?

“JBP gives time to think a strategy. On average | make more than 25% profit for each pick. And those that
make room for options planning, credit spreads make room for bigger profits. My last closed trade was
BABA at 136%.”

(vi ined by:
9089020E445344B___
Viorel Trimbitas

NAME:
DATE: 12/8/2020
Case 1:20-cv-03538-GLR Document 28-2 Filed 12/10/20 Page 230 of 230
12/8/2020 RagingBull.com Mail - | support Jason Bond

is RagingBull Kayla Smith <kaylas@ragingbull.com>

 

| support Jason Bond
1 message

 

Wes Raley ® ?2so#s8 = Atscment 4 GDACTED) pat Tue, Dec 8, 2020 at 3:08 PM

To: kaylas@ragingbull.com
Hello,

My name is Wes Raley and | live in Lafayette, IN. | have been following Jason for about a year and in August of 2020 |
decided to purchase his all access package which guaranteed me all of his future services going forward, This means |
am in his live trading room every single day. | have never ever heard him promise making millions of dollars by following
his trades. In fact, just the opposite. He has warned us at every turn, almost ad nauseam that he is simply giving us a
peak into his trading and he can only teach us the principles of trading. He tells everyone all the time not to just copy his

trades and that there is no guarantees in trading. In fact, he has had a losing year in his public account. He warns us, and

uses disclaimers in his presentations, that trading is risky. | want to go a step further and talk about the integrity | have
seen in Jason. While | follow other traders, Jason, to me, is the most integral of them all in that he doesn’t buy stocks and
then notify his followers - he puts out an advanced watch list and even trades publicly live so that it’s not as if he buys a
ton of shares and then tells everyone to buy them and jump the price. Nope! In fact, I’ve watched countless times where
he sends out a notification of a stock he is watching (which gives us the chance to look at and diagnose the stock) and
the price jumps way before he can secure his shares. I've seen his subscribers make money while he loses money on a
trade countless times. He’s never conveyed in these settings that he is a millionaire, in fact, he has said countless times
that his desires is to one day make a million in the market in a year. Please contact me and feel free to use my testimony
as | have never been misled by Jason or his services. | feel | have learned a ton and he has never promised instant
wealth.

Wes Raley

Bish p Declarati m-Attachment A (REDACTED) pdf

https://mail.google.com/mail/u/27ik=76e8ceeeff&view=pt&search=all&permthid=thread-f%3A168554201 0278429956&simpl=msg-f%3A168554201027...

1
